      Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 1 of 240



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

                                     :
KAPPA ALPHA THETA FRATERNITY,        :
INC.; KAPPA KAPPA GAMMA              :
FRATERNITY; SIGMA CHI; SIGMA         :
ALPHA EPSILON; SIGMA ALPHA           :
EPSILON—MASSACHUSETTS                :
GAMMA; JOHN DOE 1; JOHN DOE 2;       :
JOHN DOE 3,                          :              Civil Action No. 18-cv-12485
                                     :
                  Plaintiffs,        :
                                     :
                 v.                  :
                                     :
HARVARD UNIVERSITY; PRESIDENT :
AND FELLOWS OF HARVARD               :
COLLEGE (HARVARD CORPORATION), :
                                     :
                  Defendant.         :
____________________________________ :


     DECLARATION OF R, STANTON JONES IN SUPPORT OF PLAINTIFFS’
    MOTION FOR PRELIMINARY INJUNCTION OR PERMANENT INJUNCTION

       I, R. Stanton Jones, hereby state under oath:

       I am a member in good standing of the bar of the District of Columbia, admitted pro hac

vice in this Court, and am a partner at Arnold & Porter Kaye Scholer LLP. I am one of the

counsel representing Plaintiffs in the above-captioned matter. I submit this declaration in

support of Plaintiffs’ Motion for Preliminary or Permanent Injunction.

       1.      Attached hereto as Exhibit 1 is a true and accurate copy of an email from Sheila

Thimba to Rakesh Khurana, with subject line “RE: Final Club,” dated March 8, 2015, HARV-F-

00011512-11513.




                                                1
      Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 2 of 240



       2.     Attached hereto as Exhibit 2 is a true and accurate copy of an email from Sheila

Thimba to Rakesh Khurana, with subject line “For Bill,” dated September 1, 2015, HARV-F-

00002211.

       3.     Attached hereto as Exhibit 3 is a true and accurate copy of a document entitled

“Social Groups Committee.docx,” authored by Louis Menand, dated October 26, 2016, HARV-

F-00001596.

       4.     Attached hereto as Exhibit 4 is a true and accurate copy of a document entitled

“Final Club Memo.11.26.15.rkedit.docx,” dated November 26, 2015, HARV-F-00002328-2330.

       5.     Attached hereto as Exhibit 5 is a true and accurate copy of an email from Drew

Faust to Rakesh Khurana, with subject line “clubs etc.,” attaching “Club Case.docx,” dated

March 2, 2016, HARV-F-00002383.

       6.     Attached hereto as Exhibit 6 is a true and accurate copy of a document entitled

“Club Case.docx,” authored by Drew Faust, dated March 2, 2016, HARV-F-00002384-2385.

       7.     Attached hereto as Exhibit 7 is a true and accurate copy of a document entitled

“Nov 30 - Foundation SAC.docx,” authored by Daniel Becton, dated November 30, 2016,

HARV-F-00001703-1707.

       8.     Attached hereto as Exhibit 8 is a true and accurate copy of a document entitled

“Final Report of the Implementation Committee (02.17.2017).pdf,” authored by Lauren Brandt,

dated February 21, 2017, HARV-F-00003288-3344.

       9.     Attached hereto as Exhibit 9 is a true and accurate copy of a document entitled

“Final Club Corporation.pdf,” from custodian Rakesh Khurana, dated January 25, 2016, HARV-

F-00002350-2360.




                                               2
        Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 3 of 240



        10.   Attached hereto as Exhibit 10 is a true and accurate copy of a document entitled

“Notes.Idea.docx,” authored by Joan Rouse, dated September 17, 2015, HARV-F-00002257-

2259.

        11.   Attached hereto as Exhibit 11 is a true and accurate copy of an email from

Lawrence Summers to Rakesh Khurana, with subject line “Re: Final Clubs,” dated Apr. 24,

2016, HARV-F-00002456-2459.

        12.   Attached hereto as Exhibit 12 is a true and accurate copy of a document entitled

“Town Hall Talking Points (KKSedit10.13.16).docx,” authored by David R. Friedrich, dated

October 10, 2016, HARV-F-00003017-3019.

        13.   Attached hereto as Exhibit 13 is a true and accurate copy of an email from Fareed

Zakaria to Rakesh Khurana, with subject line “Re: Op-Ed in Crimson,” dated May 12, 2016,

HARV-F-00011645-1164.

        14.   Attached hereto as Exhibit 14 is a true and accurate copy of an email from Rakesh

Khurana to Papa Chakravarthy, with subject line “Re: Sanctions against single sex

organizations,” dated July 22, 2017, HARV-F-00011978-1197.

        15.   Attached hereto as Exhibit 15 is a true and accurate copy of an email from Rakesh

Khurana to Jane Rosenzweig, with subject line “Draft letter,” dated November 26, 2018, HARV-

F-00012382-12383.

        16.   Attached hereto as Exhibit 16 is a true and accurate copy of an email from Rakesh

Khurana to Jane Rosenzweig, with subject line “Re: thoughts,” dated May 2, 2016, HARV-F-

00002490-2491.




                                               3
        Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 4 of 240



        17.   Attached hereto as Exhibit 17 is a true and accurate copy of a document entitled

“FacultyCouncil11-12-17.rkeditjredit.docx,” authored by Rakesh Khurana, dated September 12,

2017, HARV-F-00004360-4361.

        18.   Attached hereto as Exhibit 18 is a true and accurate copy of a document entitled

“VC Letter of Transmittal, Harvard College - 2018.06.13.pdf,” from custodian Rakesh Khurana,

dated June 21, 2018, HARV-F-00010877-10924.

        19.   Attached hereto as Exhibit 19 is a true and accurate copy of an email from

Rachael Wagner to Rakesh Khurana, with subject line “Message from a Rhodes Scholar, Seneca

Member, and former Cabot House resident,” dated May 9, 2016, HARV-F-00011629.

        20.   Attached hereto as Exhibit 20 is a true and accurate copy of an email from Daniel

Becton to David Friedrich and Lauren Brandt, with subject line “Updated benchmarking report,”

dated December 2, 2016, HARV-F-00001724.

        21.   Attached here to as Exhibit 21 is a true and accurate copy of a document entitled

“Daniel - outline adds.docx,” authored by Daniel Becton, dated December 16, 2016, HARV-F-

00001810-1811.

        22.   Attached hereto as Exhibit 22 is a true and accurate copy of a document entitled

“USGSO.pdf,” from custodian Rakesh Khurana, dated March 17, 2017, HARV-F-00003475-

3480.

        23.   Attached hereto as Exhibit 23 is a true and accurate copy of an email from Rakesh

Khurana to Caroline Light, with subject line “Re: some USGSO thoughts (with apologies for the

Saturday intrusion),” dated September 16, 2017, HARV-F-00012110-12111.




                                               4
      Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 5 of 240



       24.     Attached hereto as Exhibit 24 is a true and accurate copy of a document entitled

“Final Report of the Committee on Unrecognized Single-Gender Social Organizations

(USGSOs),” dated September 29, 2017, ALL00000909-933.

       25.     Attached hereto as Exhibit 25 is a true and accurate copy of the Declaration of

John Doe 1, Dkt.6-1, dated December 3, 2018, p. 1-4.

       26.     Attached hereto as Exhibit 26 is a true and accurate copy of the Declaration of

John Doe 2, Dkt.6-2, dated December 3, 2018, p. 1-4.

       27.     Attached hereto as Exhibit 27 is a true and accurate copy of excerpts from

Organizational Plaintiffs’ Verified Responses and Objections to Harvard’s First Set of

Interrogatories, p. 1, 25-28, and accompanying Verifications.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on this day, June 29, 2020.


                                              /s/ R. Stanton Jones
                                              R. Stanton Jones (pro hac vice)
                                              Arnold & Porter Kaye Scholer LLP
                                              601 Massachusetts Ave. NW
                                              Washington, DC 20001
                                              (202) 942-5000
                                              stanton.jones@arnoldporter.com


                                CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to those indicated as non-registered participants on the date
of electronic filing.

                                              /s/ R. Stanton Jones
                                              R. Stanton Jones (pro hac vice)
                                              601 Massachusetts Ave. NW
                                              Washington, DC 20001
                                              (202) 942-5000
                                              stanton.jones@arnoldporter.com


                                                 5
         Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 6 of 240



                   EXHIBITS SUPPORTING PLAINTIFFS’ MOTION FOR
                PRELIMINARY INJUNCTION OR PERMANENT INJUNCTION

                                                      Documents

Exhibit                                                                                                             Page(s)

Ex. 1.     Mar. 8, 2015, Email from Sheila Thimba to
           Rakesh Khurana, “Fwd: Final Club” ...................................... HARV-F-00011512-11513

Ex. 2.     Sept. 1, 2015, Email from Sheila Thimba to
           Rakesh Khurana, “For Bill” ............................................................... HARV-F-00002211

Ex. 3.     Oct. 26, 2016, “Social Groups
           Committee.docx,” Authored by Louis Menand ................................. HARV-F-00001596

Ex. 4.     Nov. 26, 2015, “Final Club
           Memo.11.26.15.rkedit.docx,” Custodian is
           Rakesh Khurana ........................................................................ HARV-F-00002328-2330

Ex. 5.     Mar. 2, 2016, Email from Drew Faust to
           Rakesh Khurana, “clubs etc.” Attaching “Club
           Case.docx” ......................................................................................... HARV-F-00002383

Ex. 6.     Mar. 2, 2016, “Club Case.docx,” Authored by
           Drew Faust ................................................................................ HARV-F-00002384-2385

Ex. 7.     Nov. 30, 2016, “Nov 30 - Foundation
           SAC.docx,” Authored by Daniel Becton .................................. HARV-F-00001703-1707

Ex. 8.     Feb. 21, 2017, “Final Report of the Implemen-
           tation Committee (02.17.2017).pdf,” Authored
           by Lauren Brandt ...................................................................... HARV-F-00003288-3344

Ex. 9.     Jan. 25, 2016, “Final Club Corporation.pdf,”
           Custodian is Rakesh Khurana ................................................... HARV-F-00002350-2360

Ex. 10. Sept. 17, 2015, “Notes.Ideas.docx,” Authored
        by Joan Rouse ........................................................................... HARV-F-00002257-2259

Ex. 11. Apr. 24, 2016, Email from Lawrence
        Summers to Rakesh Khurana, “Re: Final
        clubs” ........................................................................................ HARV-F-00002456-2459

Ex. 12. Oct. 10, 2016, “Town Hall Talking Points
        (KKSedit10.13.16).docx,” Authored by David
        R. Friedrich ............................................................................... HARV-F-00003017-3019

                                                              i
        Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 7 of 240



Ex. 13. May 12, 2016, Email from Fareed Zakaria to
        Rakesh Khurana, “Re: Op-ed in Crimson” ............................. HARV-F-00011645-11647

Ex. 14. July 22, 2017, Email from Rakesh Khurana to
        Papa Chakravarthy, “Re: Sanctions against
        single sex organizations” ........................................................ HARV-F-00011978-11979

Ex. 15. Nov. 26, 2018, Email from Rakesh Khurana to
        Jane Rosenzweig, “Draft letter” .............................................. HARV-F-00012382-12383

Ex. 16. May 2, 2016, Email from Rakesh Khurana to
        Jane Rosenzweig, “Re: thoughts” ............................................. HARV-F-00002490-2491

Ex. 17. Sept. 12, 2017, “FacultyCouncil11-12-
        17.rkeditjredit.docx,” Authored by Rakesh
        Khurana ..................................................................................... HARV-F-00004360-4361

Ex. 18. June 21, 2018, “VC Letter of Transmittal,
        Harvard College - 2018.06.13.pdf,” Custodian
        is Rakesh Khurana .................................................................. HARV-F-00010877-10924

Ex. 19. May 9, 2016, Email from Rachael Wagner to
        Rakesh Khurana, “Message from a Rhodes
        Scholar, Seneca Member, and former Cabot
        House resident” .................................................................................. HARV-F-00011629

Ex. 20. Dec. 2, 2016, Email from Daniel Becton to
        David Friedrich and Lauren Brandt, “Updated
        benchmarking report” ........................................................................ HARV-F-00001724

Ex. 21. Dec. 16, 2016, “Daniel - outline adds.docx,”
        Authored by Daniel Becton ...................................................... HARV-F-00001810-1811

Ex. 22. Mar. 17, 2017, “USGSO.pdf,” Custodian is
        Rakesh Khurana ........................................................................ HARV-F-00003475-3480

Ex. 23. Sept. 16, 2017, Email from Rakesh Khurana
        to Caroline Light, “Re: some USGSO
        thoughts (with apologies for the Saturday
        intrusion)” ............................................................................... HARV-F-00012110-12111

Ex. 24. Final Report of the Committee on
        Unrecognized Single-Gender Social
        Organizations (USGSOs) September 29, 2017 ................................... ALL00000909-933




                                                            ii
        Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 8 of 240



                                                     Declarations

Exhibit                                                                                                            Page(s)

Ex. 25. Declaration of John Doe 1, Dkt.6-1 .............................................................................. 1-4

Ex. 26. Declaration of John Doe 2, Dkt.6-2 .............................................................................. 1-4

                                                Discovery Responses

Exhibit                                                                                                            Page(s)

Ex. 27. Excerpts from Organizational Plaintiffs’
        Verified Responses and Objections to
        Harvard’s First Set of Interrogatories and
        accompanying Verifications ................................................................................. 1, 25-28




                                                             iii
Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 9 of 240




    EXHIBIT 1
              Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 10 of 240
From:         Thimba, Sheila [thimba@fas.harvard.edu]
Sent:         3/8/2015 9:23:07 AM
To:           Khurana, Rakesh [rkhurana@hbs.edu]
Subject:      Fwd: Final Club


Sorry for all the typos before! Corrected version below.

And an additional thought for Drew: use March being Women's history month to speak about gender issues and
to give wings to the UC cause. Urge her to use the bully pulpit!



Sent from tny Verizon Wireless 4G LTE snartpinme



       Original message
From: "Thimba, Sheila" <thimba@fas.harvard.edu>
Date: 03/08/2015 8:59 AM(GMT-05:00)
To: "Khurana, Rakesh" <rkhurana@hbs.edu>
Subject: RE: Final Club

Hi Rakesh,
I'm sorry for the delayed response...I just saw this email. And the news that the party was cancelled! Kudos.

I think the end game is b and a, in that order. Marginalizing the clubs as you've described means creating real
competition for their brand of entertainment - better parties elsewhere where we have more control of the
gender dynamics (and alcohol consumption). I spent the evening with my Kenyan girls and they said that one
problem for the Hoco's is still funding. The Final clubs have angel investors for their parties that house
committees don't. So, maybe the Paul Finnegans of the world want to do something about that. (They also
pointed out that though they have tried and a couple are freshmen, and think they're attractive enough, they've
never been able to get into a final club party...so call out the racial dynamics too!)

On reform, start as you laid out, by asking for some interim measures...no first year women, no hard alcohol, no
sexist/racist/crude themes.

Next, ask about their mission...where do service and citizenship fit in? Call on them to exist for a higher
purpose.

Back into the issue of membership...ask about class, for instance, before race and gender. Just like the
American experiment, perhaps the same integrationist trajectory works here...first the poor white guys are
enfranchised, then the non-white guys, then the women. I say that infolined in part by Princeton' s co-ed
experiment in eating clubs that isn't a shining example of how women change the scene - sometimes, they are
corrupted by the uneven power dynamics and the sexist culture gets worse in spite of their presence. We see
this in workplaces where women are unequally represented - they end up subordinated and muzzled by their
participation in the enterprise.

I don't think shutting them down ought to be our goal. It's too assailable and it'll harden the resistance. I'm not
sure what other dramatic actions there are.

BTW,I see lots of emails about OSAPR and AODS plans to dialogue with the clubs...should we coordinate the
messaging?




                                                                                                     HARV-F-00011512
                 Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 11 of 240
Best,
Sheila




Sent from my Verizon Wireless 4G UTE s.martphone



       Original message
From: "Khurana, Rakesh" <rkhurana@hbs.edu>
Date: 03/07/2015 4:58 PM(GMT-05:00)
To: "Thimba, Sheila" <thimba@fas.harvard.edu>
Subject: Final Club

Sheila,

Drew asked how she could further support this effort and what her next steps might be. I am not sure what to suggest I think the
question is what we think the end game is:

(a)Reform the Clubs (e.g. co-ed; better behavior; etc.)

(b) Marginalize their importance on campus

(c) More dramatic action


We would then need to work backwards or sequence the events. I let Joan know (before the Spec party invitation) that I was hoping
she would soon have the summary of the ways schools have managed single gender social organizations ready so that we can start
thinking where to go next. My sense is that she hasn't yet analyzed the articles or past final club reports yet and needs time.

 Any thoughts?

RK




                                                                                                                     HARV-F-00011513
Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 12 of 240




     EXHIBIT 2
              Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 13 of 240
From:         Thimba, Sheila C.[/0=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
              (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=E48599A744574A4CBA69E43DAC9777138-5C1125]
Sent:         9/1/2015 11:34:49 AM
To:           Khurana, Rakesh [rkhurana@fas.harvard.edu]
Subject:      For Bill


Hi,
Here are some talking points:

1. This is our Bezos moment. there is clear, public knowledge of a culture at the College that is hostile to young
women and detrimental to our stated goal of building an inclusive community in which all our students thrive. I
cannot ignore this any more than you might if presented with this kind of data about your organizations.

2. The relationship between unequal gender dynamics and sexual misconduct has been established and underscored
by the St. Paul's case most recently. We need to address gender inequity as we work to reduce instances of sexual
assault on our campus if we're to continue to attract the most talented students — male and female.

3. We don't want a 'mattress' story (Columbia) or a suicide (Rutgers) or a rape (name your college) to drive our
response to this issue. We have the information we need and the opportunity to proactively lead the sector in
dealing with this and we should seize it. We can thus control our story.

4. While the data show that 15% of assaults occur in Final Clubs, the outsize influence of Final Clubs on the
culture of the College is the main reason I've engaged them about this over the last year. Changing their practices,
as they've voluntarily begun to, is an important signifier of the change we're seeking, and now that we have
unfrozen their practices, we need to help move them to a new norm.

5. This problem has multiple causes and manifestations, and will require multiple solutions. We will see in the
report from the Hyman committee a long list of recommendations and I've asked my team to begin to concretize
these recommendations into action plans that we can put in place beginning this year. Each intervention we make
is a piece in a puzzle — it doesn't stand alone.

Other random thoughts...
--an opportunity to complete the Radcliffe merger project by bringing down remaining barriers to full equality of
students
--a chance to remove an aspect of our competitive disadvantage among our peers who no longer have exclusive
single-sex student organizations
  we have an obligation to re-educate both male and female students about appropriate sexual norms — neither
sexual entitlement nor sexual compromise should be the default norm
--there are aspects of this problem, particularly having to do with people from outside our community and sexual
violence between same sex individuals, that need particular attention
--landscape changed significantly in recent months — OCR's focus on Title        provision to equal access
underscores our responsibility to address 'hostile environments'

Good luck,
Sheila

Sheila Thimba
Dean, Administration and Finance
Harvard College
617.495.7897




                                                                                                       HARV-F-00002211
Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 14 of 240




     EXHIBIT 3
  Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 15 of 240



Social Groups Committee
Subcommittee on Governance/Implementation

We understand the rationale for the policy on single-sex social organizations to be the
enforcement of the principle of non-discrimination based on characteristics of"intrinsic
identity," such as race and gender, that the College expects all undergraduates to respect.
Such respect would include accepting the conditions the College sets on membership in
discriminatory social organizations, including ineligibility for certain leadership positions
and fellowships, as the price of that membership.

We understand the goal of the policy to be the creation of an institutional culture in which
undergraduates regard gender- and race-neutral organizations as the norm, and in which peer
expectations, rather than administrative sanctions, is the predominant influence on student
choice. We would want the single-sex idea to wither away, rather than be stamped out.

We believe that the means of implementation should reflect the values of trust, honesty, and
transparency. Implementation should be clear and consistent, but it is of fundamental
importance that students not perceive it as intrusive or punitive. In the short run, we would
rather err on the side of allowing some students to evade the restrictions than adopt processes
that students might regard as inquisitional.

We understand the purpose of linking the policy of non-discrimination to leadership positions
in student organizations and athletic teams and to fellowships requiring sponsorship from the
College to be a way of stating that students who belong to discriminatory social organizations
do not fully represent the College and its values.

Our task (assuming we are in agreement with the above) is therefore to:

   • Define "leadership positions."
   • Identify the fellowships affected by the policy.
   • Devise a mechanism for students to attest or affirm their eligibility for leadership
     positions and/or fellowships.
   • Propose administrative procedures for dealing with violations of the policy.




                                                                                          HARV-F-00001596
Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 16 of 240




     EXHIBIT 4
      Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 17 of 240



For almost 30 years now, Harvard University has been concerned about the male Final Clubs, given
their exclusionary recruitment practices and the reports of negative behaviors such as high-risk
drinking, sexual and physical violence, and hazing of new recruits. While some have argued that the
clubs are capable of internal reform, meaningful progress has been uneven, limited, and in some
cases regressive by creating a context in which men dominate women by controlling access to valued
social space. The all male final clubs create gender based inequities at Harvard College by
reinforcing the stereotypic notion that men and women should have separate roles in society. Any
asserted benefits they provide their members is significantly outweighed by the real harm they have
inflicted on our broader Harvard College culture by institutionalizing gender inequities on campus,
distorting student perceptions that University condones these organizations and fears offending the
sensibilities of the alumni boards, and by undermining our mission to educate citizens for a diverse
global society.

It is now clear that only with official pressure in an environment that threatens their survival is real
change possible. Given the results of the sexual assault survey, the open Title IX Office of Civil Rights
investigation facing the College , we now have an opportunity to substantively reform a problematic
institution that threatens our students' safety and well-being, opposes the University's commitment to
create a culture of belonging and inclusion, and actively defies the University's authority and
responsibility to comply with the requirements of Title IX.

Histog
As we know, the Final Clubs ceased any official connection with the College in 1985 when the College
insisted they adhere to the nondiscrimination practices that apply to other campus student organizations.
In 2006, then Dean Benedict Gross, took additional substantive actions to require clubs to sign an anti-
hazing statement and the introduction of an alcohol amnesty policy for getting students to medical care
when two students nearly died from alcohol poisoning during a hazing ritual.

For almost three decades, these organizations have avoided accountability for their actions by claiming
they are private organization, operating in accordance with the principles and laws of a private social
organization. In practice, they have not acted as private organizations. They have had a harmful impact
on student safety (2015, Sexual Assault Survey); create an inequitable gender experience at Harvard
College (potentially putting us in violation of Title IX and threatening the University's federal financing);
and their exclusionary membership policies and practices are in opposition to Harvard College's
educational philosophy and residential House system.

Analysis
Last year we reached a cross-roads. During official Overseer and Corporation meetings, as well as in
numerous one-on-one discussions with alumni, students, parents, and faculty, I was repeatedly told that
the culture and behavior of Final Clubs threatened student well-being and safety, negatively impacted the
Harvard College culture and the attitudes and values of its members, and that their exclusion of women
was embarrassing, not only undermining Harvard College's educational philosophy, and was an obstacle
to creating a culture of inclusion for all students and the status quo was no longer sustainable.

While we respect that people have a right to form their own social groups, these rights exist only when
those social groups exist only for their members and do not impact the broader community. Whenever a
group, even a private group, has an impact on the broader community within which it is embedded,
especially when its activities undermine the safety and values of that broader community, the status quo
is not sustainable. The many well-documented behaviors that the Final Clubs frequently evince (e.g., the
exclusion and objectification of women, discrimination, law-breaking, violating Cambridge's noise




                                                                                                     HARV-F-00002328
      Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 18 of 240



ordinances, lack of transparency, hazing, and a culture that encourages suppression of personal
accountability as well as dangerous drinking and non-consensual sexual behavior) impact the broader
community and therefore their impact is not limited to their members. The all male Final Clubs, insofar
as they are steeped in these behaviors, many of which are now rooted in their culture, jeopardize safety
and undermine the optimal intellectual and social environment for Harvard Students. As stewards and
trustees of this institution, we cannot stand by while the behaviors and attitudes espoused at the Clubs
are at odds with the aspirations of the 21st century society to which we hope and expect our students
will contribute. As an institution, we must have the courage to protect our values and our students, even
in the face of short-term criticism.

Last year, the College, with guidance and active participation of some members of the Corporation,
Overseers, and University Leadership began to directly engage with final club members and their
graduate boards. While we are encouraged by the fact that two male final clubs are now welcoming all
genders, further progress cannot be achieved without a clear statement from the University and the
Corporation about the consequences if these organizations continue to co-opt Harvard's student body,
Harvard's global reputation and position in society, to further their own narrow interests while off-
loading the costs on the larger College culture and student body.

Action Plan

The Corporation and University Leadership need to officially notify Clubs leadership and their governing
boards that the status quo is no longer sustainable and that the University must be informed by April 1st
that the clubs have a choice to remain single gender private clubs or become registered student social
organizations (as distinct from recognized student groups). Two members of the Corporation, along
with assistance from the Office of General Counsel, will be charged with delivering this notice.

    1) Private Club. If a club chooses to remain a private club exclusively for its members, it must adhere
       to the legal, technical, and operating policies of a legitimate private social organization. Private
       organizations generally have the following characteristics:

            a.   As a private club, clubs cannot recruit exclusively from our student body or make any
                 representation that they are in any way linked or endorsed or condoned to Harvard
                 University.
            b.   Private clubs should make it clear to their recruits and membership that Harvard believes
                 their joining the clubs undermines their educational experience at the College and is
                 antithetical with Harvard's values of inclusion.
            c.   Private clubs cannot engage in any kind of social events, parties, date nights that invite
                 Harvard College students.
            d.   Any violation of these rules should result in the graduate boards to shutdown the clubs
                 and any Harvard College student members must immediately either resign their
                 membership and participation in all club activities while they are active Harvard students
                 or withdraw as active students while they remain members.
            e.   If students violated Harvard College policies, they will also face disciplinary action from
                 the College. In addition, the clubs must make an annual representation of their
                 adherence to these rules.

    2) Registered Student Social Organ4ition. Registration of a Social Organization is not an indication that
       the University approves, endorses, supervises or controls the organization's goals, activities, or
       points of view. Social organizations eligible to register with Harvard College generally have the
       following characteristics:




                                                                                                      HARV-F-00002329
       Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 19 of 240



            a. —student/alumni-run organizations with a purpose that is primarily social
                      i. Own/lease property in the Cambridge/Boston area
                     ii. Non-discriminatory membership requirements
                    iii. Membership composed entirely of Harvard University students and/or alumni
                         Local governance and autonomy
            b. Registered Social Organizations are expected to maintain:
                      i. Membership policies that align with Harvard University's non-discrimination
                         policy. The organization's membership selection process may not discriminate
                                                                                                        ,
                         based on "race, color, religion, creed, sex, sexual orientation, gender identity,
                         national origin, ancestry, age, veteran status, disability, genetic information,
                                                                                                      on
                         military service, or other protected status."
                     ii. An active and engaged advisory/graduate board
                    iii. A clearly identified non-student adviser
                   iv. An open enrollment process in which all Harvard College students are eligible to
                         participate
                     v. Clear and publicly available standards of behavior and the consistent
                         enforcement of those standards
                   vi. Bystander intervention training including substantial, purposeful, and respectful
                         engagement between membership and the Office of Sexual Assault Prevention
                         and Response as well as the Office of Alcohol and Other Drug Services
                   vii. Party policies that prioritize inclusive social gatherings and safe social
                         environments.

3)The University and College Leadership will issue an annual letter and a public statement by the Dean
of the College, House leaders, and the deans of student life and undergraduate education that makes
clear that we actively discourage students from joining social clubs that promote exclusionary values,
attitudes, and behaviors

4)Harvard Graduate School Applications should include a question: While in college, were you a
member of a social organization (e.g. fraternity, sorority, final club, etc.) that excluded members on the
basis of race, gender, ethnicity, or religious beliefs? If so, please explain your reasons for membership.




                                                                                                     HARV-F-00002330
Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 20 of 240




     EXHIBIT 5
               Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 21 of 240
From:          Drew Faust
Sent:          3/2/2016 10:35:14 AM
To:            Khurana, Rakesh [rkhurana@fas.harvard.edu]
Subject:       clubs etc.
Attachments:   Club Case.docx


Hi Rakesh-- I know we will meet soon to talk about Final Clubs etc. I wanted to share with you a text I wrote more to work
out my thoughts than with the intention of ever releasing it to an audience-- esp in this unvarnished form. But I wanted to
send it along because it represents where my head is at the moment and why-- See you soon! And congrats on Gen Ed-
- a good program peaceably arrived at! D




                                                                                                           HARV-F-00002383
Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 22 of 240




     EXHIBIT 6
       Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 23 of 240



In the past several decades Harvard has transformed its undergraduate student body as it has over time
welcomed women, minorities, international students and students of limited financial means as an
increasing proportion of its population. Harvard College is now close to being majority minority [chk #s].
But campus culture has not changed as rapidly as student demography. In recent months we have been
reminded that diversity is not equivalent to inclusion and belonging, and we have rededicated ourselves
to achieving a campus where all members fully belong and thrive.




In this context the continuing hegemony of exclusive all male Final Clubs over undergraduate social life
is deeply disturbing. The empowerment of a group of overwhelmingly white and largely financially well-
off men to control social occasions, to provide alcohol in a largely unsupervised and often unrestrained
manner, and to decide, usually on grounds of physical attractiveness, which women may and may not
participate has created an environment profoundly at odds with the values that define the mission of
Harvard College. That such settings, with their reinforcement of male privilege, social exclusivity and
uncontrolled drinking have become environments that yield disproportionate numbers of sexual
assaults is the product of the hierarchical, gendered assumptions that form the very basis for the clubs'
existence.

These organizations and the attitudes their current structure - - all male, unsupervised access to alcohol,
exclusivity of male membership - - inevitably encourages pose real dangers to the values of respect and
inclusion that are at the heart of the Harvard College of the 21st century. It is long past time for this to
be addressed by all of us who care about student experience and student culture at Harvard.

Culture change is not easy, and different stakeholders—club members, club alumni, students and the
university community more broadly - - will inevitably disagree about how to move forward. And no
action is likely to prove a perfect solution to the complex array of issues of gender equity, equality of
student access to powerful social resources, freedom of associational choice, and fundamental physical
safety that are at play here. But we must and will act in a manner that we judge will be most effective in
changing the clubs to make them both more equitable and more supervised and that will shift student
social life away from its focus on the toxic current club environment.

We urge all single sex social organizations to become RSSOs. This will require abandonment of gender
restrictions, adoption of open application for membership, and public availability of membership lists.
[financial aid availability requirement?] Beginning in xxxx—thus grandfathering all current students - - -
single sex social organizations that have not met these requirements will be considered "disapproved."
While students may still elect to belong, those who do so will be considered to have made a choice
inconsistent with the values of Harvard College. For that reason, they will not be permitted to hold
leadership roles in recognized student organization, nor will they usually be considered eligible for the
endorsement of highest character required from the Dean of the College for applications for Rhodes,
Marshall, Cambridge and other scholarships. [say something about no parties? Not sure how that works
here...] Three years after this policy goes into effect, it will be reviewed to assess whether different or
additional steps need to be taken.




                                                                                                       HARV-F-00002384
Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 24 of 240




                                                                 HARV-F-00002385
Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 25 of 240




     EXHIBIT 7
        Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 26 of 240



The Harvard Foundation for Intercultural and Race Relations Student and Faculty Advisory
Committee Meeting
Implementation Committee outreach meeting
November 30

In attendance: Kay Shelemay, David Friedrich, Janet Browne, Tom Dingman, Roshnee Raithatha, Daniel
Becton

The group preceded introductions ofthe Implementation Committee by announcing a new initiative with
0,SAPR to combat sexual assault.

In opening marks, the committee was welcomed by Dr. Counter.

KS announced our goal of gathering feedback. We have 37 people on the committee,6 faculty on the
steering. We are trying not only to creatively implement the policy but also to think about how we can
make the social arena more inclusive, and what we can do to help the student] body have a more open and
accessible social life. What opportunities would you like to see? What are your needs that are not filled?

    -   (Lieb, Journal of Germanic Studies): What would be the ideal outcome? Is it that unrecognized
        single-gender orgs become more inclusive by standards of gender or other variables?

KS: We are seeking more inclusive life relating to expectations on gender but also other factors. Our
formal charge is gender but our concerns go beyond that. We have a subcommittee focused on social life.

DF: The policy does focus on gender — there is a sense that is a visible and significant way discrimination
is happening. But it's not expected that is going to solve exclusivity on our campus. Movement in a place
there hasn't been is one goal, but this is also a chance to have conversations about inclusion on our
campus. We want to be the best versions of ourselves as a campus community.

    -   (Hilda, Fuerza Latina): A recurring plea is the presence of a cultural center. Is that a possibility?
        Single-gender organizations do serve as a place for many students, including students of color. So
        we see a limit in social opportunities for a number of students(who are involved in these orgs).
        There is no other social alternative that currently exists.

KS: We are taking account of concerns like yours because we understand the role that frats and sororities
play. We are thinking generally about how to make space more available for affinity groups, but we don't
have a fonnal (proposal) yet. We realize some orgs have been established from very early dates and they
have all the resources, yet the policy affects orgs that are much more recently founded and trying to
establish themselves on a more diverse basis. We are trying to make sure there is no collateral damage.

    -    Are there other steps being made related to sexual assault?

KS: Our formal charge is to address non-discrimination, not sexual assault.




                                                                                                     HARV-F-00001703
        Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 27 of 240



TD: The college is looking at adding to Speak About It, the mandatory freshmen training, so
conversations would be implemented in the houses. Funding from the UC and Foundation are also being
linked to training on sexual assault. So this goes hand-in-hand.

KS: Although we have been asked to work on discrimination, we realize there is a slippery slope between
discrimination and infractions relating to sexual assault.

    -   (Harvard Foundation): A school like Princeton's eating clubs, which are co-ed. Is there less of an
        issue of sexual assault? Have these clubs done anything about sexual assault?

TD: Our hunch is that the presence of women would change the dynamic in a club dramatically. Most
sexual assault is happening on campus. We want to learn from other schools and be open.

    -   (OSAPR): Then why are the female unrecognized orgs that might serve as affinity spaces — there
        might be better ways to go about it — but do you see value in these spaces?

KS: All unrecognized orgs come under the purview ofthe policy; however there is an opportunity for
orgs to change their (gender) policies. We're aware the sororities have developed in response to the Final
Clubs and sometimes have very active social missions. So we are trying to bring them into the fold.

DF: What we've heard very clearly from students is there is value in those spaces. We have examples of
orgs that have a gender focus without being gender exclusive. We are trying to be clear about that
distinction because it can help bring down the gender binary. I think there is a way to have a mission and
a purpose that supports the experience of specific communities without being exclusionary.

KS: We are not dealing with gender binaries anymore, but more of a continuum. We are trying to take
into account a wide array of identities, needs, and be sure we can make this a more level playing field.

    -   Gender doesn't hit all questions of exclusivity/inclusivity. If a final club votes to go co-ed, then
        they get off scot-free.

JB: We were charged with looking at gender but we've uncovered a huge number of problems that we can
alert everyone who needs to know,to what we've found. But I'm not sure our committee is able to do
that. It does need to be expressed in our report that we've seen other issues that this one charge has raised.

TD: The policy is not just to be gender-neutral but would be an open admissions policy. It goes back to
the earlier question of what do we want to see as an outcome. I want to see a huge investment in the house
program, the return of social life to houses, and also to create alternative, appealing social spaces to take
the game out ofthe final clubs.

KS: This feedback is how we learn. Class has emerged as a major issue. The big financial disparity
between the final clubs and any other clubs is quite glaring. Part of the question about the policy — they
won't be written in stone, but rather the implementation will begin and then there will be follow up. We
will write into our report suggestions for follow-up. This is not the final word.




                                                                                                       HARV-F-00001704
        Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 28 of 240




    -   (Russian speaker association): To touch on the point of token (men or women). I feel a lot of time
        the outcome is to have three token males in a woman-focused organization. While it says on
        paper the social norms or pressure guarantees that doesn't happen. How do you deal with that?

KS: Organizations that are mission-driven, such as women in careers, can exist as long as it is open to
people of all genders. If it's only a social organization, it's a different feel.

DF: We are still in this larger historical trajectory of having been a school for men, and we can't pretend
we need to treat everyone the same way. Creating opportunites for marginalized identities is important. It
might look different for a historically male organization to become inclusive. Although there may not be
an equal approach, we want to create a sense of equity.

    -    Final clubs have a big experience socially because they provide a place for underage drinking
         without supervision. I don't know what the solution would be but what do you think?

KS: We have faculty deans on the committee and it is coming up frequently. This may be beyond our
purview but it clearly is one ofthe factors that shapes the lure of final clubs, who have their own spaces,
which gives a certain degree of privacy.

    -   (Prof of German) — Are frats and sororities always single-sex? Are they coed? No, right? So my
        sense is the greatest problem is with final clubs, but that the policy will have a greater effect on
        fraternities and sororities. Many ofthem do a lot besides social things, and it seems like it will
        undermine those more than final clubs.

KS: We're aware of this hiccup in the policy and the possibility of collateral damage to other orgs with
meritorious goals. We don't recognize Greek organizations at Harvard. We are going to try to protect
against collateral damage to organizations that are trying to do good work. Some become Greek just to get
funding and a place to meet, so there are interesting economic factors. What about your organizations?
What could we do that would enhance your lives? How many have office space in Hilles? (around 5
hands raised)

    -   (Harvard Islamic Society): We meet in the basement in the only prayer space for Muslims on
        campus. There' s a lot of stigma related to being in the basement. A lot of religious groups have
        more visible space. Also,[want to second the need to have a space for intercultural and inter-
        religious space. We don't want a space we can rent out, but a(permanent space). There's a real
        problem with decentralization of our organizations. Your committee is trying to address a cultural
        problem, through a strange policy by attacking gender. But we know it's actually a problem of a
        culture that tolerates inequality and sexism. So we need to provide more spaces for people across
        racial and gender lines. Just providing spaces for religious life and intercultural conversations and
        relations — how the Foundation is supposed to be, but it's not — other campuses have a student
        union and we don't. You need to address the ways people are not able to speak to one another,
        and there need to be opportunities to culuturally enrich the campus. For my background, investing




                                                                                                      HARV-F-00001705
        Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 29 of 240



        in the religious realm allows me to be a more conscientious person. I want to be part of this
        campus in a way that creates greater access for all people, not just myself.

    -   (Journal of Germanic Studies): We have had a lot of issues with meeting spaces. We were able to
        rent some classrooms but we can't make regular commitments to. We are too small to get an
        office at the SAC. The space is limited though, so where do we go? We either have to book a
        room weekly and tell people to a different room every week.

    -   (Concilio Latino) I would like to third a multicultural center or space. Students have been pushing
        for decades. We are all interested in what happens with the Smith Center. The way funding
        works, cultural groups haven't been around as long, they don't have the Clifford Sponsorship that
        other groups have on campus. Our funds are limited, especially when we want to have social
        events. It makes it really difficult to hold big, exciting social events because we just don't have
        the money. It is unspoken, especially for those of us coming from under-resourced communities.
        There are definitely major economic barriers.

    -   (Harvard Middle Eastern Dance Company): At the recent open debate, Dean Khurana was unable
        to attend, and it was reported most people were older white men. It seems the committee is made
        of older white men who are out of touch with the students. I would love to hear from the
        undergrad representative who we haven't heard from yet? What else could we do?

RR: Being a student rep is interesting and there are many on all the subcommittees. To be honest, the
students' voices have been heard and taken seriously because we have institutional knowledge and a
different perspective. Also, these students are diverse and many are members of various orgs. There have
been a lot of outreach and all kinds of different conversations. I think what's nice to hear is things being
brought up today have been brought up many times. It helps that we are circling back on the same themes.

    -   (Middle Eastern Dance): I just think it would be good to have more transparency. It is hard to get
        students to attend open debates and that's a challenge for the committee, but it can also be
        somewhat worrisome for students to feel that governance over our social lives lies in the hands of
        such a committee.

RR: These conversations have been ongoing for years, even though the policy was announced in the
spring. Regarding transparency, I hear you. The committee is proposing recommendations but it is
unclear what will be accepted — so it is difficult (because you don't want to offer promises of what might
not happen in the end).

KS: I can assure you students on the committee play huge role. Thank you for speaking to the
transparency issue — we honestly don't know yet what we are going to recommend. We are still talking
with each other and talking to other groups. All our subcommittees are having outreach events. We
understand your concern.

Dr. Counter: I'm inclined to say while this is a new initiative, a lot ofthese questions have been raised for
many years, and these things can be revisited so we can get it right. I think the issue of social spaces




                                                                                                     HARV-F-00001706
        Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 30 of 240



should always be revisited. Harvard used to be all white male. Radcliffe was all white female. There were
a number of changes when I was doing my doctoral work, and what we observed — Harvard looked at
other Ivy League schools and decided what they were going to do. They saw that Yale created centers for
black, Asian, Latino, and Jewish students. Princeton decided to create a "third world" center concept, and
that worked for a while but it has now changed to the Carl Fields center for equality and cultural
understanding. Brown has a center for people of color. The Center wants to bring people together,
culturally and otherwise, during the 3.5 years they have together. We have hundreds of student
organizations that have proliferated (relating to ethnic groups) — everyone would like to have a space. I
appreciate that. Maybe the Smith Center will be that. But also now GBLTQ students, Sunni or Shia
students, Buddhist students would all like a space. We are trying to serve that diversity for cultural
enlightenment. But we do not discriminate, nor do we advocate for any group.

    -   (Muslim Society): A student-led teach-in on institutional Islamophobia taking place this Friday in
        the wake of the presidential election.




                                                                                                   HARV-F-00001707
Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 31 of 240




     EXHIBIT 8
      Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 32 of 240



Dear Rakesh:


On behalf of the Implementation Committee, we attach our final report. We've tried to honor our
charge while incorporating insights offered by committee members as well as individuals and groups
with whom we've met to discuss issues along the way.

Please let us know whether you plan to release the report to the public and how you would like to
handle communications with the press.

 We also want to let you know that David and Lauren have been nothing short of heroic in their
support of our work. But we would also like to emphasize that we take full responsibility for the
content of the report.

With best regards,

Kay and Doug




                                                                                              HARV-F-00003288
Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 33 of 240




     Final Report of the Implementation Committee for the
  Policy on Membership in Single Gender Social Organizations
                       February 17, 2017




                                                                 HARV-F-00003289
       Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 34 of 240




Table of Contents

  I.    Executive Summary
 II.    Introduction
            a. Committee Formation and Charge
            b. Definitions
            c. The Subcommittees
            d. Summary of the Committee's Work
            e. Complications of the Committee's Work
            f. Peer Institutions
            g. Initial Findings
III.    Recommendations
            a. Transitioning Social Organizations
            b. Governance
            c. Communications and Benchmarking
            d. Campus Community
IV.     Conclusion
 V.     Appendices




                                              2



                                                                        HARV-F-00003290
  Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 35 of 240



    I.      Executive Summary

Harvard College is a very selective community; the admissions process for higher education has
become increasingly competitive, resulting in lower and lower rates of acceptance across the Ivy
League. Simultaneous with its increased selectivity, the College has made a commitment to
diversity, reaching out to and accepting students from a vast array of backgrounds in terms of
their ethnicity, race, class, or gender. Our recommendations for the implementation of the policy
regarding unrecognized single-gender social organizations reflect an awareness of the College's
historical evolution and our understanding of the University's principle of non-discrimination.

The work of this committee has been shadowed by numerous tensions that exist within an
institution that has one foot in the past and one in the present — stability vs. flexibility, tradition
vs. change, belonging vs. exclusion. We are immensely proud of and grateful to the students who
devoted hours of time and energy to the committee, both those who served as members of the
various subgroups and those who reached out to participate in focus groups or to provide frank,
honest feedback and insight into the dynamics of the College's social scene. Without their work,
this report would not exist.

Before we move to the recommendations, we offer words of caution. Our charge was narrow in
scope, but in many of our discussions, we touched upon the nature and intent of the policy we
were being asked to implement. Our recommendations reflect optimistic conclusions and, if
accepted, the committee members feel that the recommendations would free the members of
the College to work towards a more welcoming and inclusive community. Each
recommendation is part of a larger whole, one piece of a broader vision of what the College
could be. Our recommendations would support the College's commitment to non-
discrimination and further encourage the work already undertaken by unrecognized single-
gender social organizations to reevaluate their practices and seek new approaches. We believe
that failure to act on these recommendations will have a devastating effect in our community
because the social dynam ics could become even more divisive and have a negative impact on
current and future students. What is clear is that the previous status quo is untenable and that
the College has the responsibility to articulate and act upon its values and its expectations. We
suggest that our College, FAS, and University leaders take this opportunity to write a letter to the
student body, clarifying the intent of the policy and the collective commitment to non-
discrimination it represents.

With these concerns in mind, our recommendations are summarized here:
   I. We outline expectations, guidelines, and assessment mechanisms for social organizations
       interested in transitioning from their current status towards one more aligned with the
       College's mission, tentatively named "Provisional Student Organization."
   2. Mindful of the history of women's groups at the College, we recommend a bridge
       program specifically aimed at their concerns.
   3. We recommend that the Dean limit the ability of USGSOs to recruit Harvard students,
       especially shielding freshmen and other incoming students.
   4. We recommend mechanisms for governance be based on transparency and engagement
       with the individual student, namely that expectations about the policy be integrated into
       existing application processes for leadership positions and fellowships.




                                                3



                                                                                               HARV-F-00003291
      Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 36 of 240



       5. We recommend a list of fellowships and awards that should fall within the scope of the
          policy, focusing on those that include criteria for serving as a representative of Harvard
          College.
       6. We recommend that the College consider an amendment to the policy, namely that
          students affirming compliance will not have been members of the specified social
          organizations for at least one year before they sign and must not become members or
          resume membership for at least one year after their tenure.
       7. We recommend the College consider questions of equity in exercising the policy and
          apply it to leadership positions in all existing recognized student organizations.
       8. We recommend the production of various forms of media for communicating
          information and positive messages about the policy and its implementation, with a
          particular emphasis on the incoming freshmen class, as the first class affected by the
          policy.
       9. We recommend on-going and continuous engagement with the various stakeholders
          who are affected by the policy.

Our discussions touched upon several concerns beyond the scope of our charge, but pertaining the
larger issue of improving the social life on campus. In response to those concerns, we include
supplemental recommendations as follows:

        10. We recommend that the College pilot a new program of inter-house dining societies.
        1 1. We recommend that the College repurpose or renovate existing social spaces for new
             social purposes.
        12. We recommend that the College expand the inter-house intramural program beyond
             sports and involve freshmen in this program as a way of developing opportunities for
             freshmen to connect with upperclassmen in the Houses.



Sincerely,

The Members of the Implementation Committee




                                                 4



                                                                                               HARV-F-00003292
      Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 37 of 240



        II.     Introduction

Harvard College offers its students the opportunity to participate in a unique educational and
residential community, one devoted to the liberal arts and sciences as a means of intellectual, social
and personal transformation. Students have access to exceptional faculty and researchers in the
classrooms, labs and in the Yards and Houses and abundant resources in extracurricular,
professional, and cultural organizations and offices on campus. Equally important, students have
intelligent, determined, diverse and enthusiastic peers, and work together as students, colleagues and
friends. All of these factors build towards the personal transformation of each and every student as
the College works to educate global citizens and leaders of the next generation.

We, the members of the Implementation Committee, take this articulation of the College's purpose
as the guiding rubric for our work on the College's policy with regard to unrecognized single-gender
social organizations. We view the committee's recommendations as an effort to ensure that all
members of our community are able to access and benefit from these resources, and as members of
Harvard, share the responsibility of guarding, maintaining and passing along these resources to the
students to come. Specifically, we understand the policy as endorsing the principle of non-
discrimination based on characteristics of"intrinsic identity" that the College expects all members of
the College community to respect as an integral part of the College's values and priorities.

We take a long view of Harvard's community: our recommendations reflect a commitment not just
to our current students, but to those yet to matriculate. It is our hope that current students, faculty
and staff will join us to create a better Harvard, one that aspires to be an example for inclusive, non-
discriminatory communities across the globe. To paraphrase Pericles: we do not aim to imitate, but
to serve as a model for others.

    a. Committee Formation and Charge

On May 6, 2016,President Faust accepted Dean Khurana's recommendations for changes in the
College's policies regarding expectations around eligibility for certain leadership opportunities and
fellowship endorsement letters from the Danoff Dean of Harvard College. In September 2016,
Dean Khurana appointed a committee charged with implementing the policy. The recommendations
from spring 2016 stated that students matriculating in the fall of 2017 and thereafter may not
simultaneously hold leadership positions in recognized student organizations or athletic teams at
Harvard, and be members of unrecognized single-gender social organizations (USGS0s).

The recommendations also noted that students matriculating in the fall of 2017 and thereafter who
are members of unrecognized single-gender social organizations would not be eligible to receive
endorsement letters from the Danoff IDeari of Harvard College for those fellowships that require
such endorsements.

The implementation committee charge outlined the task at hand:

        "Harvard College brings together bright and talented students from all walks of
        life to form a community of learning that facilitates their intellectual, personal,
        and social transformation. By exposing students to new ideas, to people whose
        backgrounds and experiences differ from their own, Harvard fosters the ability
        to see the world through the eyes of others,"[l to echo the Report of the
        College Working Group on Diversity and Inclusion. To advance the mission of



                                                   5



                                                                                                 HARV-F-00003293
      Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 38 of 240



        educating leaders and responsible citizens who are prepared to serve a global
        and diverse society, the College works to embody an inclusive and non-
        discriminatory community of learning, one described in the FAS's Resolutions
        on Rights and Responsibilities as "ideally characterized by. respect for the
        dignity of others" as well as "openness to constructive change."[2]

       "In light of this educational and service mission and in recognition of the new
       policy related to leadership of recognized student organizations and athletic
       teams and those students who receive an endorsement from the Danoff Dean
       of Harvard College, the implementation committee will consult broadly with
       undergraduate students, staff, and faculty at the College to examine and
       recommend ways to define the contours and implementation of the policy set
       forth by the College. This committee's work may include town halls, focus
       groups, or solicitation of information from various community stakeholders.
       Specifically, the committee's work will aid the College in advancing its
       commitment to promoting an inclusive social environment aligned with the
       mission of the College."

               "The committee will address the following questions:

                1.    What leadership roles and endorsements are affected by the
                      policy;
                2.    How organizations can transition to fulfill the expectations of
                      inclusive membership practices; and
                3.    How the College should handle transgressions of the policy."


       "The committee will also be responsible for recommending best practices to
       communicate the implementation of the policy to the College community.
       Finally, the committee will recommend ways to provide support to student
       organizations to foster an inclusive social environment. The committee will
       present its recommendation to the Danoff Dean of Harvard College in spring
       2017."

The membership of the Implementation Committee was established in October 2016 and is listed in
Appendix A.

   b. Definitions

We define the following terms in the context of the policy as outlined above. We note in particular
the term "inclusive social organizations" which was suggested by committee members as a means of
providing a framework for current and future student organizations to appreciate the goals of the
policy.

   1. "Unrecognized Single Gender Social Organizations (USGSO)"

       An Unrecognized Single Gender Social Organization is any selective-membership, single-
       gender organization, whose primary purpose is social, including but not limited to final
       clubs, fraternities and sororities, that has a membership that is comprised entirely of Harvard
       students and/or Harvard alumni. This definition does not include Harvard Recognized


                                                 6



                                                                                               HARV-F-00003294
  Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 39 of 240



   Independent Student Organizations (ISOs), Sponsored Student Organizations (SSOs), see
   below, or other non-Harvard entities whose membership draws from individuals beyond the
   Harvard community such as city-wide chapters of national organizations. There are over 400
   different student organizations at Harvard and these groups are classified in Appendix B.

2. "Recognized Student Organizations"

   IndOendent Student aganiations (ISOs)

   Recognition of an Independent Student Organizations (ISO) is intended to support students
   who wish to pursue interests and talents in ways that are separate from their formal courses
   of study. Recognition of an ISO is not an indication that the University approves or
   endorses the ISO's goals, activities, or points of view.

   ISOs receive designated benefits from the College, are responsible for meeting filing
   requirements with the OSL (Office for Student Life), and are accountable to the College for
   responsible use of those benefits. The College expects ISOs to comply with all applicable
   regulations. If the Committee on Student Life determines that an ISO has failed to do so, it
   may revoke the ISO's charter.

   Sponsored Student Ora/thations (SS0s)

   SSOs are led, organized or sponsored by University departtiients, offices, or units and thus
   do not meet the definition of recognized Independent Student Organizations. SSOs also
   receive designated benefits afforded to ISOs and file with the OSL to obtain access to those
   benefits.

3. "Inclusive Social Organizations"

   A definition of the characteristics and expectations for inclusive social organizations should
   guide efforts for existing organizations and any new organizations — should new ones be
   approved — to positively contribute to the life of the campus community. The student
   members of the Implementation Committee developed specific guidelines regarding
   expectations for inclusion and transparency in membership information, which are included
   here and in sectionlifi.a.2 below.


       • Substantive changes that demonstrate adherence to Harvard's commitment to non-
         discrimination in policies, practices, governance, and membership;

       • Organizations should aim to operate transparently, publicly affirming a commitment
         to non-discrimination and:
             o operate new member selection and recruitment processes that are open to all
                 students;
             a eliminate financial barriers to membership;



                                              7



                                                                                           HARV-F-00003295
      Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 40 of 240



                     o   maintain diversity, in particular, significant gender inclusion, in membership
                         and governance of the organization.

The role of social organizations in the context of Harvard's distinctive residential Yard and House
system requires further comment. The Implementation Committee members suggest that existing
organizations that seek to become inclusive must be sensitive to and aware of intersecrionality of
identities across class, race, gender, sexual orientation, and religion; otherwise positive changes will
not evolve in the social climate of the campus. All recognized organizations must uphold the
institution's core values of inclusion and non-discrimination. Furthermore, a majority of the
Committee suggests that when considering the role that any new social organizations might play on
campus, those that align with College priorities to re-center student life in the Houses should be
given preference.

    c. The Subcommittees

The implementation committee divided into smaller sub-groups to address specific areas related to
implementation. These subgroups focused on three areas: governance, communications and
benchmarking, campus community and social group alternatives. Each subgroup met separately and
performed its own outreach and research with regard to its particular issues. A fourth group, the
steering committee, coordinated activities across all subgroups and undertook outreach activities of
its own with other organizations and Harvard committees that cut across individual sub-committee
concerns. A brief summary of the specific questions examined by each subgroup follows.

        The Governance subcommittee addressed the following issues:

       • Define principles and guidelines for identifying student eligibility for certain leadership
         positions and College endorsements and the organizations and endorsement
         opportunities affected by this policy;
       • Propose possible approaches to enforcement of the policy, both in terms of individual
         students and recognized student organizations.

    2. The Communications and Benchmarking subcommittee addressed the following concerns:

       • Advise on the development of a comprehensive communications and outreach plan
         regarding the policy for students and identify any other constituencies and their outreach
         needs;
       • Research similar policies at other schools with an eye towards anticipating possible
         concerns.

    3. The Campus Community subcommittee was asked to:


       • Recommend resources and processes within Harvard College to assist unrecognized
         single-gender social groups (SGS0s) in transirioning to non-discriminatory membership
         practices and inclusion in a possible new category of student groups;




                                                    8



                                                                                                  HARV-F-00003296
      Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 41 of 240



       • Outline the expectations and principles that would characterize a formal relationship
         between private, gender-inclusive social organizations and Harvard College. Leaving
         open the possibility of defining a new category, these principles and expectations could
         include: expectations for non-discrimination policies, governance structures,
         membership eligibility, open and transparent new member programs, and annual
         registration requirements;
       • Recommend best practices for inclusive group membership and providing an equitable
         experience for all members of an organization. While some organizations that adopt
         gender-inclusive policies and practices may elect not to participate in a formal
         relationship with Harvard College, the committee's recommendations will endeavor to
         establish successful practices as resources for all organizations.

       In addition, this group also discussed ideas for the development of social alternatives to the
       existing system.

   4. The Steering Committee

       In addition to coordinating the activities of the subgroup and holding their own meetings
       and sessions with a cross-section of constituencies (as noted below), the Steering Committee
       took primary responsibility for reviewing and evaluating recommendations, prioritizing the
       work of the subgroups, and writing and producing the final report. It also considered
       questions that arose as the report took shape.

   d. Summary ofthe Committee's Work

       The Implementation Committee met frequently during the fall semester to gather
       information, address the issues raised by the charge, and deliberate over its
       recommendations. The membership of the Implementation Committee consisted of
       students (including some members of USGS0s)„ faculty and staff from the College. What
       follows is not an exhaustive list, but is meant to give a sense of the different types of
       outreach, research and feedback performed by committee members.

Committee Meetings

   1. The full Committee met 4 times on October 31, November 14, December 6, 2016, and
      February 6, 2017.
   2. The Steering Committee met 7 times between October 25, 2016 and December 12, 2016,
      and again on Tuesday,January 31, 2017.
   3. The Governance and Implementation subgroup met 5 times and hosted outreach events
      with fellowship tutors, athletic coaches, team captains, and recognized student organizations.
   4. The Communications and Benchmarking subgroup met 5 times and performed outreach to
      the Title IX Office, the Office of Admissions and Financial Aid, the Freshman Dean's
      Office, the Advising Programs Office, and the Office of Academic Integrity and Student
      Conduct.
   5. The Social Groups and Campus Community subgroup met several times and conducted
      targeted outreach with freshmen and sophomores.



                                                  9



                                                                                               HARV-F-00003297
       Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 42 of 240



Outreach Actitities

        1) October 13, 2016 —Town Hall Open to the Harvard Community
        2) Steering Committee
               a. October 20, 2016 — Committee on Student Life
               b. November 8,2016 — Office of BGLTQ Student Life staff and interns
               c. November 13, 2016 — Student-facilitated conversation with USGSO leadership
               d. November 28, 2016 — Women's Cabinet of the Harvard College Women's
                   Center
               e. November 29, 2016 — House Committee Co-Chairs
               f. November 30, 2016 — Foundation for Intercultural and Race Relations Student
                   and Faculty Advisory Council
        3) Governance and implementation
               a. Wednesday, November 30, 2016 - Undergraduate Research and Fellowships
                   Office
               b. Tuesday, November 29, 2016 — Focus Group with Recognized Student
                   Organizations
               c. Thursday, December 1, 2016 - Varsity Athletic Coaches
               d. Monday, December 5, 2016 - Varsity Athletic Captains
        4) Communications and 1Benchmarking
               a. November 1, 2016 — Meeting with Tom Dingman, Dean of Freshmen,
                   Freshman Dean's Office
               b. November 15, 2016— Meeting with W. Fitzsimmons, Dean of Admissions and
                   Financial Aid
               c. November 22, 2016 — Meeting with Dr. Brett Flehinger, Associate Dean of
                   Academic Integrity and Student Conduct, Office of Academic Integrity and
                   Student Conduct
               d. December 7, 2016 — Phone Conversation with Brooks Lambert-Sluder, Assistant
                   Director, Advising Programs Office
               e. December 7, 2016 — Phone Conversation with Alexandria Masud, Department
                   Administrator, Title IX Office
        5) Social Groups and Campus Community
               a. Freshman Study Break
               b. Sophomore Study Breaks

    e. Complications ofthe Committee's Work
The Implementation Committee members shared a strong sense of responsibility when approaching
their work, both in terms of gathering information and insights from current students and
anticipating the needs and goals of future undergraduates. The members also encountered numerous
challenges, some of which highlight issues that will remain as the policy is rolled out. We review
these challenges next.

First, it was clear to the Implementation Committee that the announcement of the policy in the
spring had a chilling effect on community discussion. Some Faculty members complained about the
lack of prior consultation and raised issues of governance and this continued most pointedly in the
discussions in the fall Faculty meetings. The Committee members were aware of these concerns, but
also noted that the Dean of the College traditionally had the authority to implement policies specific


                                                 10



                                                                                               HARV-F-00003298
      Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 43 of 240



to the undergraduate social experience. Examples of past decisions include changes to the residential
lottery systems (the existence of linkmates and Neighborhoods, randomization) as well as
regulations related to the formation of extracurricular student groups.

Similarly, the lack of clarity about the intent, scope, and timing of the policy led many to engage in
speculation, incorrect assumptions, and miscommunication within the undergraduate community.
The press reports were not helpful in this regard. Implementation Committee members, without fail,
reported widespread confusion when they met with students, staff and faculty who may be affected
by the policy. A more open communication about the policy as well as a broader opportunity to
engage in discussion prior to its announcement might have alleviated some of these concerns and
eased the path for more productive discussions in the fall.

Some especially unfortunate aspects of the roll-out were the press reports and claims by students
and members of USGSOs that the intent of the policy was to address sexual assault. While that
behavior and the environment that encourages it are wholly unacceptable, they are not the sole nor
even the primary reason for the policy.

Another troubling aspect for the Implementation Committee members was the perception that the
policy consists solely of punitive measures, i.e. "sanctions." On the contrary, Committee members
view the policy as an affirmation of one of the central values of the University, the principle of non-
discrimination. As one of our members stated at a recent faculty meeting,"discrimination on the
basis of race is wrong. So is discrimination on the basis of gender. Especially at a school that calls
itself co-ed." Furthermore, the term "sanctions" implies that current students will be affected; that is
clearly not the case. Any student affected by this policy will have chosen to enroll in the College fully
aware of the values and principles that it holds as central to being a leader within the community.

Finally, as noted by student members of the committee, the lack of clarity as well as the events of
the past month, namely the formation of a new faculty committee to review this policy, have had a
particularly negative effect on conversations with numerous existing stakeholders in the College's
social scene. These events have fostered skepticism about the intent and commitment to the policy,
discouraged those students who are supportive of efforts to transform the nature of the clubs, and
undermined the confidence and progress of those groups who have already made difficult decisions
to move in a more inclusive direction. Momentum towards greater inclusivity was stalled by lack of
clear leadership and legitimate concerns as to whether institutional support was unstable. The
Committee members feel it is imperative for the College and the University to engage more clearly
and directly with the students on these questions.

The Implementation Committee members believe the policy should be understood and described as
a balanced approach towards affirming non-discrimination principally with respect to the broadest
continuum of gender identities. The policy aims to improve the sense of inclusion among our
diverse community members. In the best light, the policy challenges Harvard College to become a
better version of itself.

We aim to help foster a College community that offers vibrant opportunities for social interaction,
but not via exclusionary or discriminatory systems based on gender. We therefore state our shared
belief that any implementation of the policy needs to be accompanied by strong fiscal and logistical
commitments to further improve the social life of the College. The Committee feels it is important
that recognized student organizations are also held to community standards of inclusion. While
these organizations are not addressed specifically in this policy, concerns have been raised about the


                                                   11



                                                                                                 HARV-F-00003299
      Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 44 of 240



culture that is created by exclusive practices of currently recognized groups. For example, the
practices and culture of comping should be examined to develop approaches that enhance positive
aspects while eliminating the negatives of such an approach to membership selection. The
Committee on Student Life should endeavor to review recognized student organizations to assess
their contributions to the campus community.

Our recommendations reflect this balanced approach, seeking to shift the existing culture via
multiple interventions.

        £PeerInstitutions

As part of its work, the Committee sought examples from peer institutions who have dealt with
similar issues. For example, liberal arts colleges including Amherst, Bowdoin, Williams and
Middlebury, have generally decided to ban fraternity and sorority life. Princeton also banned Greek
life recruitment during freshmen year. Overall, these institutions have consistently viewed social life
organized by gender as incompatible with creating an inclusive campus. Those institutions that have
had the most success addressing the influence of single gender social organizations and fraternity
systems did so by taking bold steps to implement policies that eliminated the presence of such
organizations combined with significant investment in alternatives including re-organizing their
residential systems to promote and institutionalize inclusive social communities. Those that took
half measures or changed course did not realize the same level of positive change in the
undergraduate experience.(See Appendix C).

       g.      Findings

The most encouraging result of the committee's outreach efforts on campus was the clear consensus
regarding the misalignment between the values of Harvard College and the existing status quo. The
oftentimes toxic atmosphere engendered by the current orientation of student life around
unrecognized single-gender social organizations is evident. Students noted their desire for a more
inclusive experience along a broad range of axes, ranging from issues of gender identity to
socioeconomic background to race and ethnicity. It is clear that our community members
understand inclusivity as a truly radical commitment to diversity and non-discrimination. Viewed in
that light, this policy represents one step towards aligning the College's articulated values with that
understanding. Furthermore, although we listened to concerns from a very wide range of students,
faculty, and staff, we did not hear convincing arguments for maintaining the status quo. Harvard
students are diverse and socially conscious, and they openly critique the elitism and discrimination
that characterizes the single-gender social organizations.

What students and faculty have said, however, is that they do not understand how a policy which
they view as discriminatory can operate to address discrimination. In response, we echo the words
of one of our members, who said that "of course we can be intolerant of intolerance, and of course
we can discriminate against people who discriminate. That's what liberal societies do. Even if you are
skeptical about the Dean's policy, please, let us not endorse what amounts to a pledge to abdicate
our responsibility to see that everyone in our community is treated equally."

Our conversations and research revealed that the current social scene at the College revolves around
deeply entrenched systems of power. Men's final clubs in particular can leverage the historical
dominance of gender, class, and race, to preserve that power. And when alcohol enters the picture,
violence, hazing and sexual violence are sometimes used to assert their position. The simple reality is


                                                  12



                                                                                                HARV-F-00003300
      Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 45 of 240



that this social system facilitates highly asymmetrical power dynamics. Because these systems are
historical, they must be intentionally subverted to "advance our shared commitment to broadening
opportunity and making Harvard a campus for all of its students." (Dean Khurana's letter to student
body, May 6)

The committee has heard and acknowledges the positive experiences that certain students have had
in USGSOs and further recognizes important distinctions to be made among final clubs, fraternities,
and sororities. While the overarching concerns remain regarding the role of USGSOs in
perpetuating exclusive practices in the campus culture, the importance of understanding the
conditions that gave rise to the current social system, and the differential effects on various types of
USGSOs is essential to the implementation of the policy.

One aspect of these historical conditions is that male final clubs have greater resources in terms of
property, finances and alumni support. However, the traditionally female clubs and sororities, which
grew up in response to exclusion from the male clubs and a desire for social experiences controlled
by women for women,lack property, have substantially fewer resources and emerging alumni
networks.

The committee found it challenging to implement the policy in a fair-handed way, given these
historical conditions and their outcomes. For example, the committee repeatedly heard from
students about a need for spaces and organizations that support the experiences of women at
Harvard College.

It is the hope of the committee that USGSOs will evolve. The committee discovered through its
consultation and deliberation that there can be neither a continuation of the status quo nor partial
steps toward inclusion. Efforts should be made to support those organizations that want to
transition to inclusive policies and practices and to creatively develop new social structures.
Knowing that the loss of spaces specifically for women will have an impact on the gender equity of
the campus in the short term, a one-size-fits-all approach will not work.

The committee heard extensively from the 25% of students currently invested in USGSOs, but is
concerned not to lose sight of the 75% of the students for whom opportunities for support systems,
community, and connection are equally important. The recommendations from the subcommittee
on campus community include further considerations of the broader student experience and
underrepresented minorities.

Freedom ofAysociation

The committee heard the concerns that this policy interferes with students' rights of freedom of
association. A full exposition on the case law and efforts to prohibit discrimination by private social
organizations is beyond the scope of this report. However, it is clear that courts have upheld
decisions by private colleges and universities to take strong stances based on their educational
missions and prohibit student participation in private selective membership social organizations. A
summary of the approaches taken by a number of private liberal arts colleges and universities is
included as an addendum to this report. Some of these institutions have implemented what appear
to be stronger and more extreme actions compared to the Harvard policy. It is important to note
that the Harvard policy allows students to participate in USGSOs and remain in good standing with
the College. New students will elect to matriculate at Harvard with a full understanding of the



                                                  13



                                                                                                 HARV-F-00003301
       Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 46 of 240



institution's commitments to non-discrimination. Limits placed on leadership and endorsements
affect privileges and do not withhold educational rights.

Athletics

WTith 42 Division I intercollegiate teams, Harvard Colleges is committed to academic excellence
through athletics. In the course of engagement with varsity athletic coaches and captains, the
Implementation Committee learned that there is significant overlap between varsity student athletes
and USGSO membership (roughly 2/3 of a group of thirty-five captains). Many student athletes
claim that opportunities to participate in extracurricular and social opportunities are limited by their
demanding practice schedule, competition, and travel schedules. They also claim that USGSOs
provide spaces that are consistently available for socializing at times and with more flexibility than
spaces to which they might otherwise have access.

It is observed that some of the athletic teams are already quite segregated from the rest of the
student body. This new policy may provide an incentive for them to incorporate into more inclusive
activities and spaces, extending their social activities beyond their team. We also note that the
athletes' time commitments are not unlike those of some musicians, researchers working in labs, or
students heavily committed to PBHA or other civic groups.

Members of the Implementation Committee found their discussions touched on themes that were
not directly part of the official charge, but that shaped students' experience of the social
environment at the College. We were encouraged that the policy has led to broader conversations
about inclusion on Harvard's campus, and note that the University is already seeking ways to
examine this issue through the Presidential Task Force and the College Committee on inclusion and
Belonging. Some issues raised by students reach across both groups, for example, the social
experience of freshmen in the Yard, opportunities for freshmen to connect with upperclassmen,
integration of sophomores into the House community, concerns about physical space, social events
and the overall fragmentation of College social life. The report from the Campus Community
subcommittee addresses some of these issues.



        III.    Recommendations

The Implementation Committee requested each subcommittee to formulate recommendations
addressing its specific focus. These recommendations were reviewed and finalized by the Steering
Committee members. Each category of recommendations is outlined below:

        a. Transitioning Social Organizations

As part of its charge, the Implementation Committee was asked to propose how unrecognized social
organizations can transition to fulfill the expectations of inclusive membership practices.:Here we
provide guidelines for the transition process.

In an earlier section of this report on "Definitions," we enumerated essential aspects of inclusive
social organizations. In accordance with this definition, unrecognized social organizations desiring to
transition to a recognized status must make substantive changes to meet Harvard's policy of non-
discrimination in their organization's policies, practices, governance, and membership.



                                                   14



                                                                                                  HARV-F-00003302
      Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 47 of 240



Each social organization seeking to transition should submit a written request to the Harvard
College Office of Student Life providing details in the following areas:

   • Plans to achieve diversity, particularly gender inclusion across a full spectrum of gender
     identities, in membership and governance of the organization;
   • Processes for open new member selection processes;
   • Removal of financial barriers to membership and participation;
   • Detailed standards of behavior for all who participate in the organization's activities.

Following acceptance of the transition plan, the organization must implement the plan and publicly
affirm Harvard values of non-discrimination, noting the changes in organizational policy on their
websites, Facebook pages, and other promotional materials. Following the model of Harvard
College's Honor Code, the head of the organization must also sign the following document on its
behalf:



       "On behalf of                 ,I affirm my organization's awareness of the College's policy
       regarding the principle of non-discrimination in our policies, practices, governance, and
       membership and our compliance with that policy in all its aspects.



       Signed by



This document is regarded as an agreement between the organization and Harvard College. Should
the organization not meet the College's expectations in all areas detailed here, recognition may be
revoked. Compliance may be monitored by the Committee on Student Life and/or an appointee
from the OSL by the Dean.

To accommodate organizations in transition, the Implementation Committee recommends creating
a temporary category of "Provisional Social Organizations (PS0s)". This new transitional category
of organizations must meet the standards of non-discrimination to which all recognized
Independent Student Organizations (IS0s) currently adhere in order to be eligible for access to
Harvard. Organizations within this new category might be transitioning from among current final
clubs or Greek organizations. Whether or not these new social clubs will be considered for
designation as ISOs in the future is a decision that cannot be taken now. PSO status should be time-
limited, offering a bracketed, transitional period in which an existing group can reconstitute itself
with new characteristics and new goals. This new PSO category is intended to support the transition
of those organizations that currently exist in an unrecognized state, and does not offer the
opportunity for the creation of numerous other social organizations beyond those that may be
considered as part of pilot programs suggested in Appendix G. We propose the following
definitions and guidelines.




                                                 15



                                                                                                HARV-F-00003303
      Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 48 of 240



"Provisional Social Organization (PSO)"

       1. Social organizations eligible to register with Harvard College generally have the following
          characteristics:
              a. Student/alumni-run organizations with a purpose that is primarily social
              b. Non-discriminatory membership requirements
              c. Membership composed entirely of current Harvard College students and/or
                  alumni
              d. Local governance and autonomy
       2. PSOs are expected to maintain in both policy and practice:
              a. Membership policies that align with Harvard University's non-discrimination
                  policy. The organization's membership selection process should be open to all
                  Harvard undergraduates, in other words, it may not discriminate on the basis of
                  "race, color, religion, creed, sex, sexual orientation, gender identity, national
                  origin, ancestry, age, veteran status, disability, genetic information, military
                  service, or other protected status."
              b. A designated non-student adviser to serve as the liaison between the PSO and
                  University (e.g. Harvard alumnus/a, faculty, or staff)
              c. Bystander intervention training including substantial and purposeful engagement
                  between membership and the Office of Sexual Assault Prevention and Response
                  as well as the Office of Alcohol and Other Drug Services
              d. Publication of the demographic breakdown of the organization's membership
              e. A program that reduces financial barriers to participation and makes information
                  about financial aid readily available to prospective membership.

The standards outlined above hold social clubs on campus to higher expectations than other
currently existing recognized groups. For example, the College does not request the demographic
breakdown of existing IS0s; most of the committee supports this request, but some do not. The
Implementation Committee views the nature of social groups as fundamentally distinct from that of
an ISO in that they neither select auditioning members for a skill/talent nor do they provide a
guiding purpose or mission other than that of being social. Given these two factors, explicit
organizational values, open new member processes aligned with those values, and transparency in
publicly available information about the organization will help avoid situations in which transitioning
social clubs choose their members on the basis of factors inherent to identity (i.e. sex, class, race,
etc.) while operating under the guise of"group personality" or "group community." The
mechanisms outlined above are recommended to hold social groups accountable to the degree of
inclusivity and non-discrimination outlined by the mission of Harvard College.

PSO Rights and Responsibilities

PSOs that meet the standards outlined above may enjoy the following benefits based on their
registration with Harvard College:

   1. Ability to reserve campus spaces for meetings, social events, and other gatherings
   2. Ability to recruit on campus at designated times and through approved means
   3. Ability to apply for funding for organizational activities


                                                  16



                                                                                               HARV-F-00003304
      Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 49 of 240



    4. Ability to sponsor and co-sponsor events on campus
    5. Access to training and other College administrative advising resources

The Implementation Committee thinks it important to offer incentives to currently unrecognized
organizations to encourage their transition to inclusive social organizations. However, providing
benefits to PSOs requires careful consideration and accountability. It is advisable to proceed with
care to avoid preserving a social system that resembles the existing culture rather than building a
new one. Furthermore, the College must balance incentivizing change in existing organizations with
avoiding growth in a new category of student organizations, one that might slow College efforts to
prioritize Yard and House Life as central to the undergraduate experience.

Assessment

Considering the temporary and transitional nature of the P50 status, the Committee on Student Life
should review PSOs after 3 years to assess their influence on the residential and social environment.
While several metrics may prove useful, the chief question to be answered should be: How have
PSOs contributed positively to an inclusive social climate at Harvard College? Those organizations
that are contributing positively to the community may be considered for recognition as an ISO or
some other status. The Committee on Student Life should establish corrective measures for those
that are not.

A Special Note on Transition of Traditionally Female Clubs and Female Greek
Organizations

The USGSOs at Harvard are a disparate group, comprised of male Final Clubs, female Final Clubs,
fraternities, sororities, and at least one feminist service organization, The Seneca. We noted above
that the traditionally female clubs and sororities were established in the last quarter century in
response to the exclusion of women from the long-standing male clubs. Given the late entry of
women into Harvard College and the fact that they have not had access to the same financial
support or facilities for social life, we suggest introducing a longer, and substantially-supported five-
year "bridge period" for the existing traditionally female clubs and sororities beginning when the
new policy goes into effect for freshmen in fall 2017. Some traditionally female groups in particular
have asked for help in finding physical spaces to meet, while others have expressed interest in
obtaining acknowledgment that their organization is in compliance with the policy. The committee
supports the idea of continuing to allow the female final clubs and sororities to operate with gender
focused missions, with the understanding that the positive contributions of those organizations to
the campus community would be assessed in three to five years.

We intend that this bridge period enable these groups to make the transition to an open social status
as PSOs entirely unconnected from the typical Greek system. In the view of our committee, The
Seneca, which has already declared a gender- neutral membership policy and considers social service
to be an integral part of its mission, should be considered for ISO status in 2017.

With regard to organizations that choose to continue to function as USGS0s,we further suggest
that the Dean institute mechanisms to constrain or limit the ability of organizations to recruit
Harvard students on campus. This suggestion is inspired by reports of very strong concerns by
House Committee leaders that engaging sophomores in USGS0 punch season diverts their
attention away from House Life.



                                                   17



                                                                                                  HARV-F-00003305
      Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 50 of 240



                b. Governance

The recommendations from the Governance subcommittee define the scope of the policy and
recommend a process for enforcement, recognizing that the goal of the policy is to help create an
institutional culture in which undergraduates regard inclusive organizations as the norm, and in
which peer expectations operate as the predominant influence on student choice. The
recommendations are based on the understanding that the core of the policy is the enforcement of
the principle of non-discrimination.

We believe the means of implementation should reflect the values of trust, honesty, and
transparency. Implementation should be clear and consistent. It is of fundamental importance that
students not perceive the policy as intrusive or punitive. In the short run, we would rather err on the
side of allowing some students to evade the restrictions than adopt processes that students regard as
inquisitional.

We understand the purpose of linking the policy of non-discrimination to leadership positions and
to fellowships, provided by or requiring sponsorship from the College, to be a way of affirming the
value of non-discrimination and ensuring that those who represent the College at these levels
represent the community and its stated values.

A list of unrecognized single-gender social organizations that would be covered by the policy is
provided in Appendix E.

Our recommendations follow for the three areas named in the policy:

                                 )
                                 1 Fellowships and other awards

Harvard College students can apply for at least fourteen national/international awards requiring
limited selection and endorsement, and fifteen Harvard awards requiring limited selection. Given
that these awards present the recipients as representatives of the entire College, we believe that
candidates should fully reflect the principle of non-discrimination. We recommend that
undergraduates affirm their compliance with the policy before being considered for all such awards,
whether internally or externally funded.

It would be inconsistent for the College to prohibit members of unrecognized single-gender social
organizations from applying for awards funded by outside bodies, such as the Rhodes or Marshall,
while allowing them to be candidates for equivalent awards funded by Harvard. In addition, those
fellowships which extend to post-graduate years include support services provided by Harvard
during the term of the fellowship.

A list of fellowships and awards that would currently be covered by the policy is provided in
Appendix D.



)
2 Leaders.hip positions in recognized studentgroups and with regard to captains ofathletic
                                          teams

Harvard College currently has 20 sponsored student organizations, 407 independent student
organizations recognized by the College, and 72 programs run by the Phillips Brooks House


                                                  18



                                                                                                HARV-F-00003306
      Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 51 of 240



Association. We recommend that students be required to affirm their compliance with the policy
before they may assume a leadership role in all of these organizations, and any other organization
subsequently recognized by the Committee on Student Life.

This recommendation recognizes that leaders of student groups model the College's broader values
for both group members and outside audiences. We define a "leader" as a person understood by
those external to the group to be the representative, or "face," of the organization. This person
would normally carry a title such as president, vice-president, secretary, treasurer or director, but he
or she may have a different designation. The policy does not prevent students who belong to
unrecognized single-gender social organizations from participating in a recognized student
organization; it covers only positions identified with leadership of the organization. A list of
organizations that would be currently covered by the policy is provided in Appendix B.

Harvard College has 42 varsity sports teams. Varsity teams compete with teams from other colleges,
and all varsity athletes are therefore representatives of Harvard and its values. With regard to team
captains, we view captains of intercollegiate sports teams to be both leaders of their teams and
representatives of Harvard to people beyond the campus. Moreover, ivy League principles specify
that "athletes should be students first and representative of a school's overall student body" and
affirm that Ivy League athletics share the "essential educational purposes" of the institutions with
which they are affiliated. (See
http://www.gocrimson.com/General/Core Values/20160112 ivy Principles .) We recommend
that captains of all varsity athletic teams be required to affirm their compliance with the policy
concerning membership in unrecognized single-gender social groups. We also recommend that the
coaches of all 42 teams formally recognize this policy and explain it clearly to team members and
potential recruits.

While the policy does not address club sports directly, in keeping with the idea of equitable
application of the policy, we recommend that the College consider including them in this
expectation.

A list of varsity athletic teams that would currently be covered by the policy is provided in Appendix
F.

                                    3) Creation ofan eithrcement mechanism

The basic enforcement mechanism applies to all students covered by the policy in every category.
Individual students who are applying for fellowships and awards, registering as leaders of recognized
student organizations, or assuming the captaincy of a varsity athletic team will be asked to sign the
following document.

        One of the shared values on which Harvard College is based is nondiscrimination on the
        basis of characteristics of "intrinsic identity," including gender. As leaders of student
        organizations and varsity athletic teams, and as holders of fellowships funded by or endorsed
        by the College, individual students represent the College and its values both to their peers
        and to people outside Harvard. As such, they are expected to abide by, safeguard, and
        respect the core principle of non-discrimination.

        In pursuance of this principle, the following is Harvard College policy:




                                                   19



                                                                                                  HARV-F-00003307
       Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 52 of 240



        1. For students matriculating in the fall of 2017 and thereafter: any such students who are
        members of unrecognized single-gender social organizations will not be eligible to hold
        leadership positions in recognized student organizations or athletic teams. Students seeking
        those positions must not have been a member of an unrecognized single-gender social
        organization for at least one year prior to becoming an organization leader or team captain
        and must remain unaffiliated with such organizations for at least one year after their tenure
        as leader or captain. Currently enrolled students and those who matriculated in the fall of
        2016 will be exempt from these new policies.

        2. For students matriculating in the fall of 2017 and thereafter: any such students who are
        members of unrecognized single-gender social organizations will not be eligible to receive
        the Dean's endorsement letters for those fellowships that require such endorsements, or to
        receive Harvard-funded limited selection fellowships or awards. Students seeking those
        awards must not have been a member of an unrecognized single-gender social organization
        for at least one year prior to application, and must remain unaffiliated with such
        organizations for at least one year after their tenure as holder of the fellowship or award.
        Currently enrolled students and those who matriculated in the fall of 2016 will be exempt
        from these new policies.

To be signed by the student:

        I affirm my awareness of the College's policy regarding the principle of non-discrimination,
        particularly with regard to membership in unrecognized single-gender social organizations.
        In taking a leadership position in a student organization/applying for a sponsored grant or
        fellowship,/becoming a varsity athletic team captain, I affirm my compliance with that policy.

This document should be regarded as an agreement between the individual student and the College,
as represented by the relevant office. We consider compliance with the policy to be a matter
between the individual student and the College. Other parties faculty, faculty deans and tutors,
athletic coaches, fellow organization members, teammates should not be responsible for policing
the policy or ensuring that it is complied with. It is up to the student to meet the College's
expectations in this area.

In the case of fellowships and awards: the Office of Undergraduate Research and Fellowships will
require a signed document as part of all applications for the awards specified in the policy.

In the case of leadership positions in recognized student organizations: the Office of Student Life
(OSL) will ask for a signed document (or some form of electronic acknowledgment) from all
students seeking to register as leaders of those organizations. We note that the leadership structures
of student organizations differ widely, and we recommend that OSL take steps to clarify what
 positions count as leadership positions, and to require organizations seeking approval to ensure that
all leaders of the organization are registered with OSL and affirm their compliance with the policy.

In the case of captains of varsity athletic teams: team captains are chosen by peers without the
participation of coaches, although members of the Department of Athletics staff may be present
when captains are chosen to make sure that team members understand the procedures. We do not
recommend changing that practice; such a change would be a matter for the I)epartment of
Athletics. However, the new policy will add one more step to the existing process. That is to have
students chosen to be team captains submit a signed document to the Department of Athletics.



                                                  20



                                                                                               HARV-F-00003308
       Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 53 of 240



We recommend that violations of the policy to wit, falsely affirming compliance be considered a
violation of the Honor Code and fall under the jurisdiction of the Honor Council. In recommending
that the Honor Council be the administrative body to deal with violations of the policy, we are aware
that the Council's mandate concerns issues of academic integrity. We recommend either that the
mandate be expanded to include violations of this policy or that the policy be defined in such a way
that violations fall within the category of academic integrity. Our thinking is that a false affirmation
is a violation of the expectation of honesty, and should be adjudicated as any other such violation
would be.

Anticipated Challenges

Our recommendations incorporate two changes to the stated policy. First, we include all
postgraduate fellowships and awards involving limited selection that are endorsed or funded by
Harvard, not just those requiring the Dean's endorsement. Second, we have added the requirement
that students affittuing compliance will not have been members of the specified social organizations
for at least one year before they sign and must not become members or resume membership for at
least one year after their tenure. This was to meet the concern that students may suspend their
membership in these organizations, or take a leave, and then return. It also allows for students who
join these organizations to decide they no longer want to be members without permanently
penalizing them. The change does not absolutely prevent students from rejoining single-gender
social organizations later on, but it raises the cost of doing so.

The response to the policy among athletic teams, recognized student groups and student sponsored
organizations varies. Some groups have embraced the core principle of non-discrimination and are
already talking about ways to reinforce and nurture this in their membership practices, others are
more tentative. The names of two groups recurred in our conversations with questions about
whether or not the policy would apply to them, namely the Undergraduate Council and the Harvard
Oimsofi. Since the Crimson uses the Harvard name and enjoys all the prerogatives of a recognized
student group, such as the right to reserve room on campus, students may regard its exclusion from
the policy as anomalous. Leadership positions on the Crimson are highly prestigious in the outside
world, and the newspaper is identified by everyone with Harvard. Similar concerns were raised with
regard to the Undergraduate Council, whose president and vice president are elected by the entire
student body. The general feeling among the committee members was that these groups should be
covered by the policy and held to the same standards of accountability as recognized student groups.

Although the policy as formulated refers to the Dean of the College in the singular, we note that
Harvard College also has Faculty Deans as well as other College Deans, who in their roles as the
heads of residential academic communities or groupings, play a central role in endorsing or
recommending students for various opportunities or privileges. We also note above that Harvard
offers many fellowships comparable to the Rhodes and Marshalls in amount if not prestige, as
discussed above. They may consider following the spirit of this policy in their own decisions.

                c. Communications and Benchmarking
It is vital to communicate the new policy to the full Harvard community in order that all understand
the policy's broad aspirations as well as its detailed guidelines. The subgroup strongly recommends a
dissemination of a positive narrative around the new policy, emphasizing its historic nature, its
origins in appeals to inclusion in the broadest sense, and its emphasis on student agency. In
particular, the committee recommends presenting the policy as an effort to maximize students'


                                                  21



                                                                                                HARV-F-00003309
      Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 54 of 240



opportunities for building inclusive community and the expression of the ways in which students
occupy a multiplicity of identities and are simultaneously members of raced, classed, gendered, and
sexed communities. This would align with the College's pedagogical emphasis on intellectual,
personal and social transformation. Recognizing that the primary audience for any communication is
prospective and incoming students, our specific recommendations regarding the communication of
the policy are as follows:

   1 A letterfrom University officials to incoming students and theirfamilies
   )
         a. This letter would be sent prior to matriculation, and would communicate the
            University's goals of an inclusive and diverse educational community and its position
            with regard to unrecognized social groups.
         b. It would also direct students and parents to a website with more information,
            including definitions of unrecognized social groups.
         c. With respect, we suggest a template for such a letter in Appendix G.
   2 Production ofvarious forms ofmedia for communicating information about the
   )

         a. Map out all virtual touchpoints with the College (The Harvard Crinisofi, social media,
            brochures to incoming students, website, etc.) and add links to policy FAQ's as
            appropriate.
         b. Invest in the creation of clear/concise, professional brochures articulating the new
            policy (modeled on materials created by Honor Code and Title IX Office).
         c. Consider "door drops" in the Yard early fall semester and during recruitment
            seasons of materials (see above) about the new policy, including links to FAQs and
            where to go with questions.
   )
   3 Particular emphasis on the incoming freshmen class, as the first class a&cted by the

        a. Secure time during Opening Week and space for FAQs and links in the materials
            that reach incoming students.
         b. Coordinate with Admissions and Financial Aid Offices, including the Admissions
            blog where current students may write about the implications of the new policy.
        c. Educate proctors, PAFS, and tutors about the new policy. Send representatives (e.g.
            one administrator and one student) to PAF,Proctor, and Tutor training sessions to
            ensure that all understand and can communicate the new policy to new students.
        d. Reach out to student leaders of pre-orientation programs. More than half of our
            students participate in pre-orientation programs, and they perceive their
            upperclassmen student leaders as a vital source of information about campus culture.
   )
   4 On-going and continuous engagement with the various stakeholders who are
     aflicted bp the policy.
        a. Alert House Offices, sophomore advisers, and fellowship tutors to advise students
            about the policy and the enforcement process at the beginning of the sophomore
            year.
         b. Outreach to coaches and captains to alert athletes to the policy each fall.
        c. Outreach to Harvard Alumni Association to provide language, materials and
            resources for concerns.
         d. Outreach to Faculty regarding questions they might have about fellowships, awards
            and other intersections of the policy with their support of students.
        e. Coordinate with the group overseeing Smith Campus Center
            construction/organization.


                                                22



                                                                                            HARV-F-00003310
      Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 55 of 240




The policy must be communicated effectively to current students, who serve as mentors and
informal sources of information for incoming students and freshmen, as well as to all student social
organizations on campus. We suggest holding additional Town Halls to communicate the new
policy and appointment of a group of students to speak about the policy with current and incoming
students for the 2017 calendar year. It is also important to hold smaller sessions for some of these
discussions so that questions can be raised and answered effectively. There remains a need to meet
with sorority members/leaders to discuss the implications of the new policy due to the imminent
spring recruitment season. The subcommittee also urges that on-going efforts be made to meet with
and listen to detractors of the new policy, and to engage as many students as possible in efforts to
create new social opportunities.

               d. Campus Community
The work has been guided by the understanding that the chief aim of this policy is to promote an
equitable social climate and provide inclusive social opportunities for all Harvard students. To that
end, implementation of the policy will ideally spur change among organizations that currently
discriminate based on gender and limit the influence of those organizations that choose not to adopt
inclusive policies and practices that align with the mission of Harvard College. This first step toward
greater inclusion should not be seen as the ultimate solution to issues of gender inequality,
discriminatory practices of student organizations, or problems of sexual assault. Rather, this policy
should make room for new venues, particularly in the first and second years of the student
experience, to provide welcoming and inclusive opportunities for social life at Harvard.

As the committee grappled with how to best implement the specifics of the policy itself along with
strategies to communicate it effectively, it became clear that those efforts will only be effective if
substantial investment is made in creating social alternatives. Investment is needed not only in terms
of financial support but also creativity in imagining a new social reality. This process will be well-
served by engaging current students who can contribute based on their experiences in the current
social environment and by engaging new students who can bring fresh approaches to crafting a new
social scene.

Communities of scale are important to student social life. Students have emphasized that while
House Life is positive, it does not evidently address all social needs. Randomization and diversity
within the Houses are valued aspects of the student experience, but Houses do not provide smaller-
scale affinity-based communities. House populations with average sizes of 400 students are too
large, and students were vocal in expressing the value of social communities that range in size from
40-100 members. Access to social space is also important. Students want both community spaces
for casual gatherings as well as spaces for parties. It is important to note that the idea of"space"
provided by social groups is also about the environment and experience of the group; it does not
necessarily require ownership of dedicated spaces.

The following recommendations seek to balance efforts to prioritize House Life while also offering
ideas to pilot the creation of inclusive social alternatives. The subcommittee on Campus Community
worked extensively with students to provide suggestions for new programs. Mindful of the fact that
this was beyond the immediate charge of the Implementation Committee, and well aware of the
important work and ideas coming from the College Committee on Belonging and Inclusion, as well




                                                  23



                                                                                                HARV-F-00003311
      Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 56 of 240



as the Committee on Student life, the Campus Community recommends the following for
consideration:

   1. Pilot a newprogram ofinter-House dining societies.
         a. These proposed dining societies would constitute a new type of inclusive social
              organization on campus, open to all who wish to participate. These would be small
              groups of about 40 students that would alternate between two Houses for a regular
              meal each week. See Appendix I--I for more details.
   2. Improving access to, repurposing orrenovating existing socialspaces for new social
      purposes.
         a. We suggest several initiatives including re-purposing the Cambridge Queen's Head
              pub, and locating social space for freshmen comparable to what was lost in the move
              from the Freshman Union, investigating the use of Loeb House for high-end
              undergraduate student events, and transforming the SOCH into a venue for student
              weekend social events. We also recommend that the College explores ways to
              improve access to existing social spaces in the Houses. See Appendix for more
              details.
   3. Expand the interhouse intramuralpmgram beyond sports;involve freshmen in this
      program.
         a. We recommend broadening the current intramural program to include non-sports
              oriented forms of friendly competition between Houses. This may also include a
              broader effort to incorporate freshmen into House communities earlier in their time
              at the College. See Appendix H for more details.
   4. Explore the possibility ofstrengthening ties between existing studentgroups and
      Harvard AlumniAssociation and the systems ofHarvard Clubs.
              a. We recommend strengthening ties with the existing alumni groups. Many
                  students valued the intergenerational aspects of smaller-scale affinity groups that
                  maintain strong connections to College alumni, both older and more recent.
                  These connections are often seen as facilitating professional networking and
                  career development. Expanding these networks beyond social clubs would be the
                  goal. Another approach would be to provide support to existing recognized
                  student groups who maintain connections with alumni already.



       IV.     Conclusion

Harvard University celebrated its 375th Anniversary in 2011. As the oldest school within the
University, the College has traveled a long historic arc towards its present incarnation. Over those
four centuries, both Harvard and its students have continued to evolve, moving towards an
increasingly inclusive vision of a community of learning open to all genders, ethnicities, races, and
socio-economic classes. By affirming the importance of non-discrimination, the policy embodies
both the ethical vision of the College in the 21' century and its long-standing commitment to the
transformative power of a liberal arts and sciences education. Our students come to Harvard to
learn how best to operate as global citizen-leaders; many depart saying that they have learned the
most from their peers and fellow students. This policy seeks to support that dynamic by encouraging
students to engage with their peers in the broadest possible manner, to participate in critical and




                                                 24



                                                                                              HARV-F-00003312
      Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 57 of 240



thoughtful dialogue around difference, and to work productively together to accomplish a shared
goal.

The Implementation Committee recognizes that many students may feel ambivalent or uncertain
about the nature of the policy, or doubt the efficacy of its approach. Others have expressed concern
about the perceived gap between rhetoric of inclusion and actual practice, not just in tetnis of
unrecognized single-gender social organizations but recognized student groups as well. For this
reason, and recognizing that our student population completely replaces itself every four years, we
recommend that the Committee on Student Life review the policy and the recommendations
periodically to assess its efficacy.

What is clear to us is that this policy offers an unambiguous message about the principle of non-
discrimination for all members of our community and an opportunity for all of us to think creatively
about issues of inclusion on our campus. The success of the policy, and, ideally, its positive effect on
undergraduate social life, will depend on the good faith of the students and administrators involved.
While some groups may choose another path, we hope that many will take up the challenge and the
invitation to be part of a diverse, inclusive and ever-renewed 1---tarvard as it enters its fifth century.



Appendices

   A.   Implementation Group Membership
   B.   List and classification of Social Groups and Clubs at Harvard College
   C.   Findings on Peer Institutions
   D.   List of Fellowships
   E.   Unrecognized Single-Gender Social Organizations
   F.   List of Athletic Teams
   G.   Letter for incoming students
   H.   Three new ideas for improving Campus Community




                                                   25



                                                                                                   HARV-F-00003313
         Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 58 of 240



Appendix A: Implementation Group Membership

Steering Committee

Chairs

Kay K. Shelemay, G. Gordon Valls Professor ofMusic and Professor ofAfrican and Afiican American Studies

Doug Melton, Xander Universii Prq-lessor and Faculty Dean ofEliot House

Members

Janet Browne, Aramont Professor ofthe Histoo, ofScience

Tom Dingman, Dean ofFreshmen

Katie O'Dair, Dean ofStudents

Shaiba Rather, Class o/2017

Roshnee Raithatha, Class of2017

Nick Barber, Class of2017

Staffto Committee

David Friedrich, Associate Dean ofStudents

Governance/Implementation

Chair

Luke Menand, Anne T. and Robert M. Bass Professor qfEnglish

Members

Greg Llacer, Director ofthe Office of Undergraduate Research and Fellonships

Nathan Fry, Sr: Associate Director ofAthletics

Jasmine Waddell, Resident Dean ofFreshmen

Daniel Tartakovsky, Class of2017

Yesenia Jimenez, Class of2017

Jason Mills, Class of2017

Gemma Collins, Class of2018




                                                     26



                                                                                                 HARV-F-00003314
        Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 59 of 240




Nina Srivastava, Class of2018

Jackie Kellogg, Class of2019

Staffto Committee

Lauren Brandt, Assistant Deanfor Academic Integrity and Student Conduct

Communications/Benchmarking

Chair

Caroline Light, Director("Undergraduate Studies and Lecturer on Studies of Women, Gender, and Sexuality

Members

Jane Labanowski, Class of2017

Michael Kikukawa, Gass of2017

Sam Green, Gass of2017

Staffto Committee

Rachael Dane, Associate Director ofCommunicatio s, Harvard College

Campus Community

Chair

Anne Harrington, Franklin L. _Ford Professor ofthe Histog ofScience and Faculty Dean ofPfor7heimer House

Members

Caitlin Casey, Allston BUTT Assistant Dean ofHarvard College, Lowell House

Alex Miller, Assistant Dean ofStudent Life

Naisha Bradley, Director ofthe Harvard College Women's Center

Alina Acosta, Class of2017

Layla Stahr, Gass of2017

Megan Mers, Class of2017

Benjamin Sorkin, Class of2020




                                                    27



                                                                                                    HARV-F-00003315
       Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 60 of 240



 Ethan Reichsman, Class of2019

Tim Haehl, Class of2018

Danny Banks, Class of2017


 APPENDIX B

 Sponsored Student Organizations
 BWISE: BSC Fellows for a Whole Integrated Student Experience
 College Events Board
 Consent Advocates and Relationship Educators (CARE)
 Contact Peer Counseling
 CrimsonEMS
Drug and Alcohol Peer Advisors (DAPA)
Eating Concerns Hotline and Outreach
 First-Year Outdoor Program (FOP)
 First-Year Social Committee
 Food Literacy Project
 Harvard Undergraduate Council
 HealthPALs - Health Peer Advisors & Liaisons
 Honor Council
 Indigo Peer Counseling
 Response
 Room 13
 Senior Class Committee
 Sexual Health and Relationship Counselors (SH_ARC)
Student Mental Health Liaisons (S_MHL)
The Lowell House Opera Society

Independent Student Organizations*
(Leaders ofthese olganiations Jr the class of2021 and folloavi subject to the policy)
  List accurate as of Fall 2016 and subject to change based on recognition of groups by the
Committee on Student Life

 Advocating Success for Kids
 An Evening with Champions                             Koinonia _Association of Black Harvard
 Asian American Brotherhood                           Women
 Asian Baptist Student                                Australian Undergraduate Society at Harvard


                                                 28



                                                                                              HARV-F-00003316
      Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 61 of 240



College (AUS)                                      Harvard Anime Society
Bach Society Orchestra                             Harvard Asian American Dance Troupe
Ballet Folkloric° de Aztlan                        Harvard Association Cultivating Inter-
Black Community and Student Theater                American Democracy
Brattle Street Chamber Players                     Harvard Ballet Company
Catholic Student Association                       Harvard Ballroom Dance Team
Christians on Campus                               Harvard Black Men's Forum
C4Step                                             Harvard Black Students Association
Colombian Students Association at Harvard          Harvard Book Review
College                                            Harvard Breakers Organization
Concilio Latino dc Harvard                         Harvard Bulgarian Club
Convrgency - Harvard College NTR                   Harvard Canadian Club
Crimson Commons                                    Harvard Cancer Society
Crimson Key Society                                Harvard Caribbean Club
Cuban-American Undergraduate Student               Harvard Chemistry Club
Association                                        Harvard Chess Club
Dharma: Harvard's Hindu Students                   Harvard Christian impact
Association                                        Harvard Classical Club
Digital Literacy Project                           Harvard College Code Orange
Directing through Recreation, Education,           Harvard College Access Health
Adventure, and Mentoring
                                                   Harvard College Act On A Dream Club
Dreamporte                                         Harvard College Africa Business and
Eleganza
                                                   Investment Club
Episcopal Students at Harvard College
                                                   Harvard College Alpha Omega
European Business Group
                                                   Harvard College Anscombe Society
Expressions Dance Company
                                                   Harvard College Applied Mathematics
Fallen Angels
                                                   Society
Foundation for International Medical Relief
                                                   Harvard College Association for the
of Children - Harvard College
                                                   Promotion of Interplanetary Expansion
Friends of Project Sunshine
                                                   Harvard College Association for U.S. - China
Fuerza Latina                                      Relations
FUSIAN                                             Harvard College Association of Practice and
G-Chat: First-Year Discussion Group                Learning of Yan Xin Life Science &
Gender Inclusivity in Math                         Technology
Green Medicine initiative                          Harvard College Astrophysical Society
1-iackLiarvardCollege                              Harvard College Baha'i Association
Harvard African Students Association               Harvard College Baroque Chamber



                                              29



                                                                                            HARV-F-00003317
        Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 62 of 240



Orchestra                                          Harvard College Engineers Without Borders
Harvard College Bhangra                            !Harvard College Entrepreneurship Forum
Harvard College Biomedical Engineering             Harvard College eSports Association
Society (B:MES)                                    Harvard College European Society
Harvard College Bisexual, Gay, Lesbian,
                                                   Harvard College Faith and Action
Transgender, Queer & Allied Students in the
                                                   Harvard College Film Festival
Sciences (HBASIIS)
                                                   Harvard College First Generation Student
Harvard College Black Pre-Law Association
                                                   Union
Harvard College Bolivian Association               Harvard College Francophone Society
Harvard College Bowl                               Harvard College Friends of the Red Cross
Harvard College British Club
                                                   Harvard College Future Surgeons
Harvard College Candela Dance Troupe
                                                   !Harvard College Geological Society
Harvard College China Forum                        Harvard College Global Health and AIDS
Harvard College Chinese Music Ensemble             Coalition
Harvard College Coaches                            Harvard College Go Club
Harvard College Coalition for East African         Harvard College Half Asian People's
Peace                                              Association
Harvard College Community of Humanists,            Harvard College Healing Thoughts
Atheists, and Agnostics                            Harvard College Health Advocacy Program
Harvard College Conservation Society               Harvard College Health Policy Review
Harvard College Consulting Group                   Harvard College Healthcare Associates
Harvard College Crunch Magazine
                                                   Harvard College Hellenic Society
Harvard College Cube Club
                                                   Harvard College Human Rights Review
Harvard College Data Ventures
                                                   Harvard College iGEM
Harvard College Debating Union                     Harvard College Impact Investing Group
Harvard College Deeparn                            Harvard College in Asia Program
Harvard College Democrats                          Harvard College Interfaith Forum
Harvard College Developers for                     !Harvard College International Negotiation
Development                                        Program
Harvard College Development Think Tank              Harvard College international Women's
Harvard College :DirecTutor                         Rights Collective
Harvard College Disability Alliance                Harvard College Iranian Association
Harvard College Ecomarathon Team                   Harvard College Italian Society
                                                   Harvard College Japan Initiative
Harvard College Economics Review
                                                   Harvard College KeyChange: A Black
Harvard College Effective Altruism
                                                   Acapella Experience
Harvard College Electronic Music Collective        Harvard College Korean Adoptee Mentorship
Harvard College Engineering Society                Program



                                              30



                                                                                           HARV-F-00003318
      Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 63 of 240



Harvard College Korean International Student        Harvard College Scientista
Association                                         Harvard College Seventh-day Adventist
Harvard College Latino Men's Collective             Fellowship (FICSDAF)
Harvard College Latinos in Health Careers           Harvard College SHADE
Harvard College Law Society                         Harvard College Social Enterprise
Harvard College Magicians' Society                  Association
Harvard College Manifesta Magazine                  Harvard College Social Innovation
Harvard College Medical Humanities Forum            Collaborative
Harvard College Meditation Club                     Harvard College Society for the Cinematic
Harvard College Mentors for Urban Debate
                                                    Arts
Harvard College Model Congress Middle East
                                                    Harvard College SoulFood Christian
Harvard College Naturalist Club
                                                    Fellowship
Harvard College Nigerian Students
                                                    Harvard College South Slavic Society
Association
Harvard College Ocean Sciences Club                 Harvard College Speak Out Loud

Harvard College Opera Society                       Harvard College Special Olympics

Harvard College Organization for Open               Harvard College Sports Analysis Collective

Philosophy                                          Harvard College Sports Marketing Club
Harvard College Palestine Solidarity                Harvard College Stand-Up Comic Society
Committee                                           Harvard College Stem Cell Society
Harvard College Pan-African Dance and               Harvard College Stories for Orphans
Music Ensemble                                      Harvard College Students for Scholars at
Harvard College Partners in Health Engage           Risk
Harvard College Photography Club                    Harvard College Students for the Exploration
Harvard College Piano Society                       and Development of Space (SEDS)
Harvard College Polish Society                      Harvard College Syrian Humanitarian League
Harvard College Pre-Veterinary Society              Harvard College TEATRO!

Harvard College Progressive Jewish Alliance         Harvard College Tuesday Magazine
                                                    Harvard College Turkish Student Association
Harvard College Quantitative Trading Club
                                                    Harvard College Undergraduate Research
Harvard College Queer Students and Allies
                                                    Association
Harvard College Review of Environment and
                                                    Harvard College US-India Initiative
Society
                                                    Harvard College Vegetarian Society: Vegitas
Harvard College Rootstrikers Association
                                                    Harvard College Ventures
Harvard College Rural Health Association
                                                    Harvard College Video Game Development
Harvard College Russian Speakers
                                                    Club
Association
                                                    Harvard College VISION
Harvard College School of Rock
                                                    Harvard College Voice Actors' Guild
Harvard College Science Club for Girls
                                                    Harvard College Wine Society



                                               31



                                                                                           HARV-F-00003319
      Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 64 of 240



Harvard College Wireless Club                       Harvard Political Review
Harvard College Wisconsin Club                      Harvard Pops Orchestra
Harvard College Writers' Workshop                   Harvard Pre-Medical Society
Harvard Community Garden                            Harvard Program for international Education
Harvard Composers Association                       Harvard Project for Asian and International
                                                    Relations
Harvard Computer Society
                                                    Harvard Radio Broadcasting, Inc
Harvard Debate Council
                                                    Harvard Republican Club
Harvard Egyptian Students Association
                                                    Harvard Reserve Officer Training Corps
Harvard Financial Analysts Club
                                                    Association
Harvard Friends of Chabad
                                                    Harvard Review of Philosophy
Harvard Glee Club                                   Harvard Right to Life
Harvard High-Tech & Business Group                  Harvard Romanian Association
Harvard Hillel                                      Harvard S.T.A..G.E. - Student Theater
Harvard Hong Kong Society                           Advancing Growth & Empowerment
Harvard Intercollegiate Model United Nations        Harvard Science Review
Harvard International Relations Council             Harvard Society for Mind, Brain, and
Harvard International Relations on Campus           Behavior
Harvard International Review                        Harvard Society of Arab Students
Harvard Investment Association                      Harvard Society of Black Scientists and
Harvard Islamic Society                             Engineers

Harvard Japan Society                               Harvard South Asian Association
Harvard Korean Association                          Harvard Story-Time Players
Harvard Latter-day Saint Student Association        Harvard Student Agencies
Harvard Libertarian Forum                           Harvard Students for Israel
Harvard Mock Trial Association                      Harvard Taiwanese Cultural Society
Harvard Model Congress                              Harvard Thai Society
Harvard Model Congress Asia                         Harvard Undergraduate Association of
Harvard   Model Congress Europe                     Pediatric Pals
Harvard   Model Congress San Francisco              Harvard Undergraduate Beekeepers
Harvard   Model United Nations
                                                    Harvard Undergraduate BM:1'Q Business
Harvard   Mountaineering Club
                                                    Society (F1UBBS)
Harvard   National Model United Nations
                                                    Harvard Undergraduate Bioethics Society
Harvard Opport-unes
                                                    Harvard Undergraduate Biotechnology
Harvard Organ Society
                                                    Association
Harvard Organization for Latin America
                                                    Harvard Undergraduate Brazilian
Harvard Outing Club, Inc.
                                                    Association
Harvard Philippine Forum
                                                    Harvard Undergraduate Consulting on


                                               32



                                                                                              HARV-F-00003320
        Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 65 of 240



Business and the Environment                       Association
Harvard Undergraduate Dancing to :Heal             Harvard-Radcliffe Collegium Musicum
Harvard Undergraduate Economics                    Harvard-Radcliffe Dramatic Club
Association                                        Harvard-Radcliffe Gilbert & Sullivan Players
Harvard Undergraduate Fellowship                   Harvard-Radcliffe Modern Dance Company
Harvard Undergraduate Global Health Forum          Harvard-Radcliffe Orchestra
Harvard Undergraduate High School                  Harvard-Radcliffe Science Fiction Association
CityServe                                          Harvard-Radcliffe Society of Physics Students
Harvard Undergraduate History Club
                                                   Harvard-Radcliffe Veritones
Harvard Undergraduate Humanities Initiative
                                                   Harvard-Radcliffe Women's Leadership
Harvard Undergraduate Mathematics
                                                   Project
Association
                                                   Harvard's Under Construction
Harvard Undergraduate Mirch
Harvard Undergraduate Robotics Club                Hasty Pudding Theatricals
Harvard Undergraduate Students for                 Health Leads
Myanmar                                            Holoimua 0 Hawaii
Harvard Undergraduate Taiwan Leadership            House and Neighborhood Development
Conference                                         Hyperion Shakespeare Company
Harvard Undergraduate Women In Business            IDENTITIES Fashion Show
Harvard Undergraduate Women in Computer            Immediate Gratification Players
Science
                                                   Institute of Politics
Harvard Undergraduates for Human Rights in
                                                   Israel Public Affairs Committee at Harvard
North Korea
                                                   College
Harvard Undergraduates Raising Autism
Awareness!                                         Kidney Disease Screening and Awareness

Harvard University Band Harvard University         Program
                                                   La Organizacion de Puertorriquenos en
Choir
                                                   Harvard
Harvard University Flute Ensemble
                                                   Latinas Unidas de Harvard College
Harvard Vietnamese Association
                                                   Leadership Institute at Harvard College
Harvard Wind Ensemble
                                                   Lowell House Society of Russian Bell Ringers
Harvard World Model United Nations                 at Harvard College
Harvard Yearbook Publications, Inc.                Mariachi Veritas de Harvard
Harvard-Radcliffe Asian American                   Model Congress Latin America(MCLA)
Association
                                                   Model Security Council
Harvard-Radcliffe Asian American Christian
                                                   Music in Hospitals and Nursing Homes Using
Fellowship
                                                   Entertainment as Therapy
Harvard-Radcliffe Asian American Women's
                                                   Native Americans at Harvard College
Association
Harvard-Radcliffe Chado Society                    On Harvard Time
Harvard-Radcliffe Chinese Students                 On Thin Ice


                                              33



                                                                                           HARV-F-00003321
       Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 66 of 240



Organization of Asian American Sisters in          Texas Club of Harvard
Service                                            The Food Lab for Kids     Harvard College
Orthodox Christian Fellowship of Harvard           The Franklin Fellowship
College                                            The Happiness Project
Passus: Harvard College Step Team                  The Harvard Advocate
Phillips Brooks House Association                  The Harvard Callbacks
Quad Sound Studios                                 The Harvard College Armenian Students

Radcliffe Choral Society                           Association
                                                   The Harvard College Ecdysis: A Journal for
Radcliffe Union of Students
                                                   the Artistic Expression of Science
Recreational Experience and Arts Creativity
                                                    The Harvard Crimson (see note in the
with Harvard
                                                   report)
SACH: Harvard Undergraduate Sikh Student
                                                   The Harvard Din & Tonics
Association
                                                   The Harvard Ichthus
Satire V
                                                   The Harvard Independent
Science Theater at Harvard College
(STP)HC)                                           The Harvard Krokodiloes, Inc.
Sexual Health Education & Advocacy                 The Harvard LowKeys
throughout Harvard College                         The Harvard Undergraduate! Drummers
Simplicissimus: The Harvard College journal        (THUD)
of Germanic Studies                                The Harvard Undergraduate Research
Singapore, Indonesia and Malaysia                  Journal
Association                                        The Harvard University Jazz Bands
Smart Woman Securities                             The Inside Voices Step Team
South Asian Dance Company                          The John Adams Society: A Harvard College
South Asian Men's Collective                       Debating Society
South Asian Women's Collective                     The Kuumba Singers of Harvard College
Springboard: The Harvard College Design            The Noteables: Harvard's Broadway Beat
Club                                               The Radcliffe Pitches
Student Astronomers at Harvard-Radcliffe           The River Charles Ensemble
Synthesis                                          Three Letter Acronym
TAMID Israel Investment Group                      United World Club at Harvard College
TAPS                                               Veritas Financial Group
Task Force on Asian and Pacific American
                                                   Woodbridge International Society
Studies at Harvard College
                                                   Writing and Public Service Initiative (WPSI)
Team 1--I13V- at Harvard College
                                                   at Harvard College
TEDxHarvard College                                Youth Alliance for Leadership and
Tempus: The Harvard College History                Development in Africa
Review


                                              34



                                                                                          HARV-F-00003322
       Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 67 of 240




PBHA Programs
PBHA Mission Hill Afterschool Program          Enrichment
PBHA's Connelly Center Youth Prison            PBHA's Harvard Square Homeless Shelter
Tutoring Program                               P
                                               - BHA's Kids with Special Needs
PBHA's EnviroEd                                Achievement Program
PBRA's Student Labor Action Movement           PBHA's The Athena Program
PBHA's Boston Refugee Youth Enrichment         PBHA's CIVICS
Term                                           PBHA's Keylatch Afterschool Program
PBHA's Committee on Deaf Awareness             PBHA's Suffolk Prison Education
PBHA's Harvard Small Claims Advisory           PBHA's Chinatown Afterschool Program
Service                                        PBHA's Franklin After School Enrichment
PBRA's Refugee Youth Summer
                                               P
                                               - BHA's Strong Women, Strong Girls
Enrichment
                                               PBHA's Franklin I-0 Summer Program
PBHA's Native American Youth Enrichment
                                               PBHA's Mission Hill Summer Program
Program
                                               PBHA's Experimentors
PBHA's Cambridge Youth Enrichment
                                               PBHA's Harvard Emerging Literacy Project
Program
                                               PBHA's Harvard Artists for Alzheimer's
PBHA's Roxbury Youth Initiative Term
                                               PBHA's Cambridge After-School Program
PBHA's Keylatch Summer Program
                                               PBHA's Native American Youth Education
PBHA's Boston Refugee Youth Enrichment
                                               Mentor Program (NAYEP Mentor)
Extension
                                               PBHA's Mission Mentor
PBHA's Chinatown ESL Program
                                               PBHA's CHANCE
PBHA's Boston Refugee Youth Enrichment
                                               PBRA's Partners Empowering
Teen
                                               Neighborhoods
PBHA's Boston Refugee Youth Enrichment
                                               PBHA's Women's Empowerment and Prison
Tutoring
                                               Education Program
PBHA's Roxbury Youth Initiative                PBHA's Keylatch Mentor Program
PBHA's HARMONY Mentoring                       P
                                               - BHA's Pets as Therapy
PBHA's 1-2-1 Boston Refugee Youth
                                               PBHA's Chinatown Teen Program
Enrichment
                                               PBHA's Best Buddies
PBHA's Franklin Teen Mentoring Program
                                               PBHA's Harvard Habitat for Humanity
PBHA's Y2Y (Young Adults Uniting to End
                                               PBHA's Environmental Action Committee
Homelessness)
                                               PBHA's Chinatown Adventure
PBHA's Undergraduate Legal Committee
                                               PBHA's Summer Harvard Square Homeless
PBHA'S Summer CIVICS
                                               Shelter
PBHA's Recent Immigrant Term-Time



                                          35



                                                                                     HARV-F-00003323
       Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 68 of 240



PBHA's South Boston Afterschool Program
PBHA's Harvard College Alzheimer's Buddies
Program
PBHA's Chinatown Citizenship Program
PBHA's Summer HARMONY
PBHA's STRIVE
PBHA's Cambridge 1-2-1
PBHA'S Alternative Spring Breaks
PBHA'S Summer Science
PBHA's LEADERS!
PBHA's South Boston Big Sibling Program
PBHA's Youth Recreation Program-
HOOPs
PBHA's Chinatown Big Sibling Program
PBHA's David Walker Scholars Program
PBHA's Elderly 1-2-1
PBHA's South Boston Outreach Summer
PBHA's LEADERS! Summer Program
PBHA's Harvard College Youth Leadership
Initiative
PBHA's Peer Health Exchange
PBHA's Boston Refugee Youth Enrichment
Summer Program




                                             36



                                                                        HARV-F-00003324
      Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 69 of 240



APPENDIX C


                     A Survey of Peer Institutions' Responses to Greek Life
                   CONFIDENTIAL: FOR INTERNAL HARVARD USE ONLY
                                                                                               Daniel Becton


Executive Summary: Liberal arts colleges such as Amherst, Bowdoin, Williams and Middlebury
have generally decided to ban fraternity and sorority life. Although this has been effective with
regard to gender integration, students tend to push back against the schools' attempts to "micro-
manage" the social scene.' Princeton recently banned participation in Greek life by first year
students, and has continued to invest in their residential college system. Well-established gender
inclusive Eating Clubs offer dining and social life for juniors and seniors at Princeton. Dartmouth
created a house system this year that includes all students as part of their Moving Dartmouth
Forward initiative. This new house system creates new opportunities for intellectual and social
engagement even as there continues to be a strong fraternity and sorority system.

Overall, institutions surveyed identified that the role of social organizations organized by gender has
been viewed as incompatible with creating an inclusive campus. Those institutions that have had the
most success addressing the influence of single gender social organizations and fraternity systems
did so by taking bold steps to implement policies that eliminated the presence of such organizations
combined with significant investment in alternatives including re-organizing their residential systems
to promote and institutionalize inclusive social communities. Those that took half measures or
changed course did not realize the same level of positive change in the undergraduate experience.

Full Report

Harvard's decision to address single-gender social organizations follows precedents set by a number
of peer institutions. The data from schools who have enacted similar reforms points to the threefold
problem of allowing student social life to organize itself around a hyper-emphasis on gender,
heterosexuality, and alcohol. The efforts of these schools to reduce the impact of single-gender
social organizations show that a thriving social life can be achieved without orbiting around off-
campus, single-gender social structures. The last section of this report expands the focus to include
observations about how issues of gender exclusivity intersect with fluid gender identities. It explores
how traditionally female colleges and Greek organizations have addressed trans identity. Generally
speaking, the gender binary is preserved and affirmed whenever gender is the organizing principle
for an institution.

    A. Amherst

History'

The school created a Fraternity Policy in 1984 that blocked College resources and buildings from
use by "any fraternity, sorority or other social club, society or organization." The school clarified

I Zach Schonfeld,"Inside the Colleges that Killed Frats For Good," Newsweek, March 10, 2014,
http://www.newsweek.co m/inside-colleges-killed-frats-good-231346.


                                                      37



                                                                                                     HARV-F-00003325
       Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 70 of 240



that, although it permits off-campus membership in Greek life (the Board of Trustees did not want
to limit students' rights to free association), it would impose disciplinary action for on-campus
pledging, recruiting, meetings, social events and use of College facilities by these groups.

In 2014, the College extended the policy to prohibit all "student participation in off-campus
fraternities and sororities and fraternity-like and sorority-like organizations."

The policy is enforced by monitoring off-campus housing requests among the sparse student body,
and encouraging on-campus parties.

Amherst College's Party Policy'

The policy is "designed to help students host safe, successful, and respectful parties" and relies on
"responsible party management on the part of student Party Sponsors."

Students can register to host a small (<99) or large party, with or without alcohol. These parties are
not allowed to have hard liquor (college policy, section f). The Student Life Office staff provides
support and resources for Registered Student Organizations (RS0s) planning an event or party.

Samples of Student Reactions

In April 2016, the editorial board of the school newspaper criticized "current glaring lack of diverse
options" and "heavily-enforced noise regulations." The piece argued these "restrictive regulations
and confrontational encounters only further provoke dangerous behavior that make students look
for creative solutions to evade strictness."

Furthermore, it claimed that students lack "a clear understanding of the direct goals and details of
the College's party policy." "There are gaps between student and administrator perceptions when it
comes to partying, which result in misunderstandings when it comes to actual implementation."

The piece acknowledged that the College and local police intended to act on the side of safety, but in
spite of these perceived obstacles, "students are making an effort to forge a more inclusive and
diverse social scene." Students will party in large, accessible spaces if they are available, but they are
"hyper-controlled," forcing "gatherings (to) become smaller, and thus more exclusive."'

    B. Bowdoin

Bowdoin announced a fraternity ban in 1997, including a ban on all "similar selective-membership
social organizations."' This coincided with changes to their housing system described below.

Housing


2 Amherst College, -Amherst College Party Policy," accessed November 28, 2016,
https://www.amherstedukampuslife/our-co mmunity/keefe/registering-an-eve nt/pa rtypolicy/node/531769.
3 The Amherst Student Editorial Board,"Our Changing Social Climate," The Amherst Student, Issue 146-5, October
4, 2016, http://amherststudent.amherstedu/?q=article/2016/10/04/our-changing-social-climate.
  Bowdoin College,"Fraternity Membership Policy," accessed November 28, 2016,
https://www.bowdoin.edu/studentaffairs/student-handbook/college-policies/fraternity-membership-policy.shtml


                                                      38



                                                                                                       HARV-F-00003326
       Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 71 of 240



In their social housing program, Bowdoin affirms that "an inclusive and dynamic living community
is a central element of the Bowdoin experience."' Their residence halls are a "vibrant living
environment."

All first year students will live in one of eight first year residence halls, also known as "bricks," on
the central campus.' Each floor of these eight buildings has an upper-class student proctor and one
or two upper-class student RAs. These are chosen randomly.

Bowdoin founded its house system in 1998 to be "a cornerstone of the Bowdoin residential
experience." The school says the houses, which sponsor events and parties, are referred to as the
"living rooms" of the campus. The website reads: "House residents are selected through an
application process with input from faculty, deans, students, and staff. Successful selection is based
on creative programming ideas and willingness to contribute to an energetic, cooperative team."

All incoming first-year students are affiliated with a House based on their floor in the first-year
bricks. As affiliates, they have full access to space and to the privileges of the House as well as the
opportunity to apply to live in the house as Upperclassmen.

Upperclass students either participate in an annual "housing lottery" to choose from a variety of on-
campus room and apartment configurations or apply to live in one of the eight College Houses.'
Housing is guaranteed for first-year and sophomore students; historically the school has also
accommodated any junior or senior who desired on-campus housing.

A conversation with Senior Associate Dean of Student Affairs at Bowdoin College Kim Pacelli9
provided more details regarding the different class experiences.

After freshmen year, about half of sophomores live in the Houses (95 percent of House residents
are sophomores). The rest of students can enter a housing lottery or live off campus — about 90% of
all students live on campus.

In terms of house affiliations, preferential consideration for housing is given to students for their
affiliated house (from first year) but there is plenty of switching. Many students just go to a house
based on one or two friends. Students maintain their affiliation all four years, but also may pick up a
different affiliation (due to interests) but "membership is not meaningful."

In terms of social events on campus, students can host parties in houses or residence halls (halls can
accommodate about 50 people). In campus parties, the school does not heavily enforce underage
drinking. If it is an over-21 party, the college approves the amount of alcohol based on number of
people.

  Bowdoin College,"Residential Life," accessed November 28, 2016, hup://www.bowdoin.edu/reslife/index.shtml.
6 Bowdoin College,"First-Year Housing," accessed November 28, 2016, hup://www.bowdoin.edu/reslife/first-year-
housing/index.shtml.
/ Bowdoin College,"The College House System: An Overview," accessed November 28, 2016,
http://www.bowdoin.edu/reslife/college-houses/index.shtml.
  Bowdoin College,"Housing Overview," accessed November 28, 2016,
http://www.bowdoin.edu/reslife/housing/index.shtml.
9 D. Becton, personal communication with Kim Pacelli, Senior Associate Dean of Student Affairs at Bowdoin
College, December 2, 2016.


                                                     39



                                                                                                      HARV-F-00003327
       Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 72 of 240




In terins of off-campus parties, students find these appealing because they are unsupervised, but the
appeal for hosts suffers due to having to deal with the police instead of the college. Notably, the
town passed a disorderly property ordinance and has started to report noisy homes, increasing the
pressure on students. Bowdoin had some success when it started providing large, quality spaces for
parties. Since the Houses are filled with sophomores, upperclassmen don't want to have parties
there — they tend to be more interested in house parties or bars.(However, recently, one
"cool/popular" house of seniors, which usually has men's rugby players, hosted a "throwback" party
at a House.)

History recounted in 2011rn

A research project entitled "Forty Years: The History of Women at Bowdoin" asserts,"Women in
the first coeducational classes were presented with the task of creating spaces for themselves within
an already-established social scene. [...1 Although many women had positive experiences with Greek
societies, there were some allegations of gender-based harassment and hazing." It also notes that the
fraternities were an integral (albeit occasionally problematic) part of Bowdoin's social scene, but the
Board of Trustees' 1997 decision to phase them out was, in part„ because of their incompatibility
with coeducation."



    C. Middlebury, Williams, Colby, and Wesleyan

Middlebury

Middlebury ended fraternities after an infamous 1988 incident when a battered woman mannequin
displayed at a fraternity house. In 1990, their Board forced the fraternities to become coed or
dissolve. Resistance (fraternities met in secret off campus) sputtered once the existing students
graduated.'

Middlebury established a housing system in 1991 to offer new, diverse, safe spaces.'"I think
Middlebury student culture is a lot more balanced and inclusive than it would be with the presence
of Greek life," wrote recent graduate Luke Whelan."The people who would be in frats and
sororities are still there for sure, but they don't dominate the social scene." Whelan was a member of
The Mill, a social house largely associated with hipsters and which Whelan says fosters community
"without the exclusivity and entitlement associated with frats." Notably, Whelan said the school's
sensitivity about its Greek past and the "micromanaging" of the social scene, including a vaguely
"Kafkaesque" party-registering system, was a point of frustration among students         but not one
worth trading for fraternities.

Williams



   Bowdoin College,"Social Life and Fraternities," accessed November 28, 2016,
haps://research.bowdoin.edu/forty-yea rs-the-history-of-wo men-at-bowdoin/social-life-and-fraternities/
II "Fraternities Go Underground to Defy College Ban," The New York Times, August 29, 1994,
http://www nytimes.coin/1994/08/29/us/fraternities-go-underground-to-defy-college-ban.html


                                                        40



                                                                                                          HARV-F-00003328
       Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 73 of 240



Williams banned fraternities in the 1960s, and faced approximately 2.5 years of opposition but this
died down after the school began to admit women. Former president John Chandler wrote a
manuscript about fraternities, arguing they effectively are a caste system'and even the addition of
working-class white men to fraternity brotherhoods preserved gender and racial exclusion. Chandler
argued high achieving prospective students began to choose Williams specifically because there were
no fraternities.

Chandler was also president at Hamilton College and said the school botched their efforts at reform
of Greek life by opting to maintain fraternities and sororities and simply ban their members from
dining or living together.

Colby

Colby established a Trustee Commission in 1983 after student behavior got out of hand.' This
Commission "voted unanimously to eliminate the system" of fraternities.

A fraternity member who served on the commission stated: "If you have roughly a third of the
campus in all-male housing that can self-select, you've already set up a little bit of a conflict on
gender. Not having that seems to be an improvement from the start."

"There are redeeming qualities of fraternities, I'm sure, but there's nothing that can't be replicated in
different ways," said Earl Smith, secretary of the commission. "It certainly was a better place for
women, and a better place all around, I think." Smith said after implementation, the number of
women in campus leadership positions swiftly rose.

Cal Mackenzie, alum and current fundraiser for the College affirmed: "Life is much better. ...
Women can go wherever they want to go. The social life at Colby is much healthier than it used to
1D 13

Wesleyan

In September, 2014, Wesleyan ordered all fraternities with on-campus housing to become co-
educational within the next three years."

This order took place as the school was reeling from news about sexual assault violations and after a
female student fell three stories at a fraternity party in 2014. Wesleyan allows students to live in
fraternity houses as part of its "program housing" system, which also allows students to live together
off campus if they share common interests, culture or identities. The fraternity does not currently
have program housing status at Wesleyan.

12 John W. Chandler, The Rise and Fall ofFraternities at Williams College: Clashing Cultures and the
Transfi)rmation ofa Liberal Arts College. Williamstown, MA: Williams College. 2014.
13 All quotes taken from Zach Schonfeld,"Inside the Colleges that Killed Frats For Good," Newsweek, March 10,
2014, http://www.newsweek.com/inside-colleges-killed-frats-good-231346.
   Associated Press,"Wesleyan Fraternities Ordered To Go Coed," CBS Connecticut, September 22, 2014,
http://connecticut.cbslocal.com/2014/09/22/wesleyan-fraternities-ordered-to-go-coed/.
15 Alaine Griffin and Shawn R. Beals,"Records Shed Light On Wesleyan Student's Frat House Fall," Hartford
Courant, April 12, 2015, http://lvww.courant.com/news/connecticut/hc-wesleyan-fraternity-student-fall-20150411-
storY.html


                                                      41



                                                                                                        HARV-F-00003329
       Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 74 of 240




"We have lost confidence in the ability of the fraternity members to manage social and residential
activities at the house and abide by university policies," university President Michael Roth and Vice
President for Student Affairs Michael Whaley said.

Currently, all undergraduates, Greek and otherwise, must live in university-approved housing. This
means the university can exert more control over Greek life than many other colleges.' The
university allowed one fraternity to become co-ed but rejected another's attempts to become a
composite entity with the school's only sorority.

Of note, Wesleyan has a history of co-ed fraternity organizations with one voluntarily integrating in
1972, splitting with its national organization to do so freely.

     D. Princeton

Policy on fraternities and sororitiesr

Princeton's policy prohibits freshmen from affiliating with fraternities and sororities, and prohibits
those groups from soliciting freshmen. For the purpose of the policy, it defines prohibited groups as
any "student organization" with "a primarily social purpose and an exclusive membership." The
policy is introduced with an assertion that these organizations "do not add in positive ways to the
overall residential experience" due to "social exclusiveness and ... an excessive emphasis on
alcohol."

Specifically, the policy prohibits freshmen from affiliating and defines affiliating as: membership;
pledging; rush; attending or participating in any activity sponsored by a fraternity or sorority; or
contributing funds to a fraternity or sorority.

It also prohibits groups from solicitation of freshmen, which it defines as: conferring membership
on a freshman; inviting a freshman to pledge; including a freshman in rush; inviting a freshman to
attend or participate in an activity or event; soliciting or accepting funds from a freshman on behalf
of a fraternity or sorority.

This policy applies to activities that occur both on and off campus. It includes a qualifying paragraph
to give students the benefit of the doubt regarding potential cases of solicitation.

Enforcement:

     1) Sororities and fraternities are not permitted to use any University resources or participate in
        University-sponsored events (e.g., Student Activities Fair, Princeton Preview Program, etc.).
     2) A student who engages in solicitation, as defined above, should expect to be suspended.
     3) A freshman who joins, pledges, or rushes a fraternity or sorority should expect to be
        suspended.

16
   Margaret Barthel,"Where All the Frats Are Coed," The Atlantic, March 31, 2015,
http://www.theailantic.co nileducatio n/archive/2015/03/wesleyan-coed-frats/389177/.
17
   Princeton University,"Regulations Concerning Specific Aspects of Student Life: Hazing," accessed November
28, 2016, hap://www.princeton.edu/pub/m/part2/index.xml#comp227.


                                                      42



                                                                                                       HARV-F-00003330
      Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 75 of 240



    4) A freshman who attends or participates in any other activity or event sponsored by a
       fraternity or sorority may be subject to a lesser penalty (e.g., disciplinary probation).

Princeton's eating clubs'

There are six selective eating clubs at Princeton. On most Thursday and Saturday nights, the Street is
the primary social venue for Princeton students, and each club will have music and parties. Friday
nights are much more low-key at Princeton, and clubs that are open are usually open only to
members. Each club also has semiformal events and formal dinners and dances.

The six selective eating clubs pick new members in a process called "bicker." Bicker begins each
spring semester during the week following intersession break, when interested sophomores come to
the club they would like to join.

These clubs were mentioned in the press this year, when student from one of the clubs mass-e-
mailed a vulgar photo of a female student. "Like fraternities, eating clubs have a history of being
hostile to women."'

In 1990, the supreme court of New Jersey decided that Princeton's elite fraternity-like eating clubs,
Ivy Club and Tiger inn, had so much contact with the public that they did not qualify as private
organizations, and had to allow women to join. Now,all of Princeton's eating clubs are coed.'

More information about the eating clubs can be found here: http://princetoneatingclubs.org/.

    E. Dartmouth21

Historically, a strong Greek life has dominated the social scene at Dartmouth. After other reforms
launched as part of a broad "Moving Dartmouth Forward" initiative (including a hard alcohol ban),
Dartmouth launched a house system in September 2016. All Dartmouth students, including those
who live in Greek letter houses, are members of one of six house communities, each of which is
based in a cluster of residential buildings with an affiliated faculty residence.

The college asserts the new house plan will provide a home base for students throughout their time
at Darunouth. In addition, it will provide the setting to enable students to better integrate their
social, academic, and creative lives.

Even though they will be assigned to house communities, first-year students will continue to live in
designated first-year housing during their freshman year. After that, Dartmouth students will
continue to have other choices within the residential system including living learning communities,

18 Wikipedia, -Eating Clubs at Princeton University," accessed November 28, 2016,
https://en.wikipedia.org/wiki!Eating clubs at Princeton University.
19 Natalie Kitroeff, "Princeton Has a Shadow Fraternity System Nobody Controls," Bloomberg, December 4, 2014,
hups://www.bloomberg.com/news/articles/2014-12-04/princeton-has-a-shadow-fraternity-system-nobody-controls.
20 Katie Van Syckle,"Pledging Change: The Transgender College Students Integrating Greek Life," The Guardian,
September 25, 2016, hups://www.theguardian.com/society/2016/sep/25/transgender-students-fraternities-and-
sororities.
21 Dartmouth College, "Learn About Dartmouth's Bmnd New Housing System!" Dartmouth Direct, July 7, 2016,
hups://www.dartmouth.edut—dartmouthdirect/2016/07/learn-about-dartmouths-brand-new-housing-system/.


                                                     43



                                                                                                      HARV-F-00003331
      Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 76 of 240



academic affinity programs, senior apartments, Greek letter organizations and societies, and off-
campus apartments—while maintaining the affiliation with their house community.

The College's messaging promotes a perception already created by Harvard: "Think of it like your
Hogwarts House, in real life!"

Currently, Dartmouth College extends official recognition to fifteen all-male fraternities, eight all-
female sororities, and three coeducational Greek houses.' Dartmouth recognizes two non-Greek
undergraduate societies: Panarchy and Amarna. Both societies are co-ed, open, non-exclusive, and
do not conduct "rush" activities.

Student literary or fraternal societies of Dartmouth College date back to 1783. Starting in the late
nineteenth century, students began creating societies for each of the four class years. Only the senior
societies survive from those early class societies, and new ones have been added in recent years.
Approximately 25°A of the senior class members are affiliated with a senior society today.

Reaction to Reforms

The school newspaper The Dartmouth has criticized the alcohol ban as ineffective.'

        College President Phil Hanlon announced major changes to student life at Dartmouth in late
        January, including a ban on all hard alcohol on campus, a new residential cluster system, a
        mandatory four-year sexual violence prevention program, a code of conduct and an
        increased focus on academics and grade inflation.

        Most students surveyed said that they continued to utilize hard alcohol and that the ban had
        little impact on their drinking habits. Experts on alcohol policy interviewed by The
        Dartmouth for a series of articles throughout the 2014-15 academic year indicated that hard
        alcohol bans, which are already in place at numerous colleges, are generally ineffective at
        curbing high-risk drinking and instead can drive drinking underground, making it more
        dangerous.'

Meanwhile, a reporter for Time' offered the school's perspective, while acknowledging the
continued widespread consumption of alcohol:

        A spokeswoman for Dartmouth said the school doesn't have enough data to draw
        conclusions about the impact of its 2015 ban on the possession and consumption of hard
        alcohol on campus and at off-campus events hosted by student organizations. The
        spokeswoman said Dartmouth saw an increase in alcohol-related incidents with campus
        security and an increase in Good Samaritan calls to the Department of Safety and Security



22 Wikipedia, -Dartmouth College Greek Organizations," accessed November 28, 2016,
https://en.wikipedia.org/wiki!Dartnioulh College Greek organizations.
23 Parker Richards,"'Moving Dartmouth Forward' and Other Reforms Shape 2014-15," The Dartmouth, August 21,
2015, http://www.thedartmouth.co m/article/2015/08/moving-dartmouth-forward-and-other-refonns-shape-2014-15/
   http://w w w.theda rtmouth.co m/article/2015/08/moving-dartmouth-forward-and-other-refonns-shape-2014-15/
2D Katie Reilly,"Why Banning Hard Alcohol on College Campuses May Not Be the Answer," Time, August 24,
2016, http://time.com/4463227/stanford-hard-liquor-ban/


                                                    44



                                                                                                     HARV-F-00003332
       Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 77 of 240



        after the ban was implemented, but a decrease in alcohol-related medical incidents on
        campus.

        "A survey published in March by The Dartmouth, the school's student newspaper, found
        that 85% of students said they had consumed hard alcohol since the ban took effect.'

     F. The exception: Trinity College

In 2015, Trinity rescinded plans to force fraternities to become co-ed.' The school president
"concluded that the coed mandate is unlikely to achieve its intended goal of gender equity" because
no man joined a sorority and no woman joined a fraternity. The groups "reached out to the opposite
gender" but continue to organize themselves around gender as a variable.

The school decided to abandon the plans after the president said "community-wide dialogue
concerning this issue has been divisive and counterproductive." A student who was president of a
fraternity noted: "Deadlines kept going by and nothing ever happened." A history professor said the
coed mandate was "stupid" and "never should have been passed in the first place." "I knew when
they passed it that it was never going to happen because there was no real reason for it," he said.'


     G. Interrelation of gender, sexuality and alcohol

Consistently, the troubles colleges face in navigating community life point to social systems with
three chief organizing principles: group concentration of binary gender performance,
heteronormative pressures due to that binary space (gender extended to sexuality), and excessive
focus on alcohol. This hyper-emphasis on gender performance relates to the combination of group
concentration and a lack of oversight. The ratio of adults-students is less than 20:1 in most
residential life but it is 750:1 in fraternities.'

     a) Group performance of gender binary
           a. emphasizes and radicalizes difference of man woman
           b. large groups amplify policing of gender
           c. lack of adult supervision
           d. high likelihood of violent hazing

     b) Gender separation affirm ed/enforced through heteronormative social spaces
           a. gender binary is conflated onto hetero binary
           b. pressure to perform gender by engaging in heterosexual activity

26
   Katie Reilly,"Why Banning Hard Alcohol on College Campuses May Not Be the Answer," Time, August 24,
2016, http://time.com/4463227/stanford-hard-liquor-ban/
27
   Kathleen Megan,"Trinity President Decides To Drop Plan To Make Fraternities Coed," Hartford Courant,
September 4, 2015, http://www.courant.com/news/connecticut/hc-trinity-abandons-coed-fraternities-0905-
20150904-story.html.
28
   All quotes from: Kathleen Megan,"Trinity President Decides To Drop Plan To Make Fraternities Coed," Hartford
Courant, September 4, 2015, http://www.courant.com/news/connecticut/hc-trinity-abandons-coed-fraternities-0905-
20150904-story.html.
29 Eliza Gray,"3 Ways to Fix Fraternities," Time, March 27, 2015, http://time.com/3760153/fraternity-reform-

alcohol-greek-life/.


                                                     45




                                                                                                       HARV-F-00003333
       Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 78 of 240



             c. masculinity and hetero violations manifest through misogyny

        Excessive focus on alcohol
           a. increases likelihood of sexual assault(Harvard 2004 study)
           b. Hard alcohol bans at Dartmouth, Stanford, Colby, Amherst, Bates, Bowdoin,
               Williams, Swarthmore, Colgate, Notre Dame, Wash U, at frat parties for Purdue,
               Missouri, Kansas

Trans identi& at women's colleges and Jr Greek

Even when gender-based social organizations attempt to become more inclusive, it is generally
through a more expansive notion of"man" or "woman" rather than identities that reject the binary.
Mt. Holyoke is the only historically women's college that accepts all genders apart from cis men.' A
pivotal argument in favor of Harvard's policy is that its gender-nonconforming students are virtually
always excluded from spaces built on reified notions of"brotherhood" and "sisterhood."

Similarly, trans inclusion in Greek life preserves the gender binary, only opening itself to trans
women and trans men who adequately perform their "new" gender identity.'"I struggle with the
idea of a cis-gender female in this organization, and I don't have a very good reason," said Ben Ross,
president of an inclusive fraternity. "But the justification I can provide for now, is that a similar but
not the same experience is open for female-identified individuals through sororities."'

Locally, students at Tufts have started drawing attention to this issue. According to an article in The
Boston Globe, students have organized a movement to prohibit Greek life because the system is
"exclusionary and violent in practice."32




3')Campus Pride,"Women's Colleges with Trans-Inclusive Policies," accessed November 28, 2016,
haps://www.camp uspride.org/tpc/woinens-colleges/.
31 Katie Van Syckle, -Pledging Change: the transgender college students integrating Greek Life," The Guardian,
Sunday, 25 September 2016 accessed via hups:11www.theguardian.conilsociety/2016/sep/25/transgender-students-
fraternities-and-sororities
32 Samantha Gross,"Former Sorority sisters urge eradication of Greek life at Tufts," The Boston Globe (December
 19, 2016) accessed online.


                                                       46



                                                                                                         HARV-F-00003334
      Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 79 of 240




APPENDIX D

National and International awards requiring limited selection/endorsement
The Beinecke Scholarship Program
The Carnegie Endowment Junior Fellowship
Churchill Foundation Scholarship
Fulbright U.S. Student Program
Barry M. Goldwater Scholarship
The Keasbey Memorial Foundation
The Marshall Scholarships
The Mitchell Scholars Program
The Rhodes Scholarships
The Schwarzman Scholars Program
The St. Andrew's Society Scholarship Program
The Harry S. Truman Scholarship Foundation
The Udall Scholarships
The Yenching Academy Scholarship at Peking University

Harvard awards requiring limited selection
The Artist Development Fellowships
The Alex G. Booth Fellowship
The British Teaching Fellowships
The Eben Fiske Studentship
The Harvard-Cambridge Scholarships
Harvard-Cambridge Postgraduate
The Harvard — UK Fellowships (including the Henry, the Frank Knox, the Michael Von Clemm, the
Paul Williams, the Herchel Smith [non-science])
The Herchel Smith Fellowship In Science
Laura Houghteling Memorial Scholarship
William Lyon Mackenzie King Harvard Scholarship
The Patterson Traveling Fellowship to Italy
The Postgraduate Public Service Fellowships (including the Pforzheimer and Richardson
Fellowships)
The Postgraduate Traveling Fellowships (including the Gardner, Shaw, Sheldon, and Trustman
fellowships)
The Michael C. Rockefeller Memorial Fellowship
The John Thouron Prize




                                             47



                                                                                      HARV-F-00003335
        Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 80 of 240



 APPENDIX E
 Unrecognized Social Clubs With Gender-Neutral Policies (as of the publication of this
 report)
 Hasty Pudding-Institute of 1770
 The Spec Club*
 The Oak Club
 The Sabliere Society*
 The Seneca"
 *Traditional# all maleJinallsocial clubs whose policies are noir gender inclusive
 **Traditional/y all,femalefinallsocial clubs whose policies are now gender ire/us/re

Unrecognized Single Gender Social Organizations
(Members Jr the class of2021 andfollo»in,o, are subject to the policy)

 Unrecognized Female Final Clubs
 La Vie Club Inc.
 The Bee Club
 The IC Club
 The Pleiades Society

 Unrecognized Male Final Clubs
 A.D. Club
 Delphic Club
 The Fox Club
 Phoenix S.K. Club
 The Fly Club
 The Owl Club
 The Porcellian Club

 Unrecognized Fraternities
 Alpha Epsilon Pi Fraternity
 Delta Kappa Epsilon
 Kappa Sigma
 Sigma Alpha Epsilon
 Sigma Chi Fraternity

 Unrecognized Sororities
 Alpha Phi                                                       Kappa Kappa Gamma
 Delta Gamma
 Kappa Alpha Theta- Zeta Xi Chapter



                                                           48



                                                                                        HARV-F-00003336
       Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 81 of 240




APPENDIX F

Varsity athletic teams

Men's Cross Country                          Men's Swimming & Diving
Women's Cross Country                        Women's Swimming & Diving
Field Hockey                                 Men's Volleyball
Football                                     Wrestling
Women's Rugby                                Baseball
Men's Soccer                                 Men's Crew (Heavy)
Women's Soccer                               Women's Crew (Heavy)
Women's Volleyball                           Men's Crew (Light)
Men's Water Polo                             Women's Crew (Light)
Men's Alpine Skiing                          Men's Golf
Women's Alpine Skiing                        Women's Golf
Men's Basketball                             Men's Lacrosse
Women's Basketball                           Women's Lacrosse
Men's Fencing                                Coed Sailing
Women's Fencing                              Women's Sailing
Men's Ice Hockey                             Softball
Women's Ice Hockey                           Men's Tennis
Men's Indoor Track                           Women's Tennis
Women's Indoor Track                         Men's Outdoor Track
Men's Nordic Skiing                          Women's Outdoor Track
Women's Nordic Skiing                        Women's Water Polo
Men's Squash
Women's Squash

Club Sports

.Aikikai                     Billiards                     Curling
Archery                      Bowling                       Cycling
Badminton                    Boxing                        Fencing
Ballroom Dance               Broomball                     Field Hockey
Baseball                     Capoeira                      Figure Skating
 Men's Basketball            Cheerleading                  Futsal
(Crimson Classics)           Climbing                      Golf
 Men's Basketball            Cornhole                      Hapkido
(Harvard Hoopsters)          Cricket                       Men's Ice Hockey
 Women's Basketball          Crimson Dance                 Women's ice Hockey-



                                       49



                                                                             HARV-F-00003337
     Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 82 of 240



Jiu Jitsu                  Scuba                          Triathlon
Kendo                       Shooting                      Tough Mudder
Krav Maga                   Shotokan Karate               Ultimate Frisbee
Men's Lacrosse              Skiing                        (Men)
Women's Lacrosse           Men's Soccer                   Ultimate Frisbee
Nordic Skiing              Women's Soccer                 (Women)
Pistol                     Spikeball                      Volleyball (Men)
Polo                       Squash                         Volleyball (Women)
Powedifting                Swimming                       Water Polo
Project SWIM               Table Tennis                   Wushu
Quidditch                  Taekwondo                      XFit
Men's Rugby                Men's Tennis
Running                    Women's Tennis




                    CONFIDENTIAL DRAFT— NOT FOR DISTRIBUTION



                                                                               HARV-F-00003338
      Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 83 of 240




APPENDIX G
DRAFT LETTER TO INCOMING CLASS

Dear member of the Harvard College Class of 2021,

Congratulations! We are eager to welcome you to campus and are excited that you are joining the
Harvard community. Harvard is a place rich in resources, opportunities and people, and we hope
that your time here will be a challenging and transformative experience.

I am writing to you today to express our hope for you and what Harvard can be. As a member of
the community, you are partly responsible for helping us articulate and cultivate shared values,
whether in the classroom, in the lab, on the stage, on the field, or in the world outside its gates. Our
pedagogical mission is a transformative one, rooted in the belief that learning from each other is
essential to a liberal arts education, and that a multiplicity of voices, backgrounds and opinions can
serve us better in that regard than a single, unified dictum. Through scholarship, public service, and
in other ways, our students work towards a respectful and inclusive experience along a broad range
of axes, ranging from issues of gender identity to socioeconomic background to race and ethnicity.
Our community understands inclusivity as a deep commitment to diversity and non-discrimination.

Like any community, Harvard is not perfect; it has its shortcomings and challenges. There exist in
close proximity to campus several social clubs that base their membership on exclusion and
segregation, often gender-based. While only a minor percentage of students belong to these
organizations, their influence can be harmful and far-reaching. From our perspective, these groups
are both out dated and discriminatory, too often engaging in practices that repeat troubling social
and cultural hierarchies that existed during a previous era in American history. Over the past few
years, we have engaged in dialogue with these groups to encourage them to embrace the principle of
non-discrimination. Some have chosen not to do so, and as such, they operate in ways incompatible
with the College's mission. You can find more information about these groups and our policy with
regard to them on this website:

When you arrive at Harvard, you may be faced with a choice of whether or not to join one of these
social organizations. While the choice is yours, I want to strongly urge you to consider what you
want your time at Harvard to be. Will it be a time when you truly engage with all of your peers and
learn from them? Will it be a time of openness, growth, and curiosity? Students come to Harvard to
learn how best to operate as global citizen-leaders; many depart saying that they have learned the
most from their peers and fellow students. The choice will be yours — I hope you will join me in
"making Harvard a campus for all of its students."



Sincerely...




                            CONFIDENTIAL DRAFT- NOT FOR DISTRIBUTION



                                                                                                 HARV-F-00003339
       Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 84 of 240




APPENDIX H

1. Pilot a newprogram ofInter-House Dining Societies

We recommend that the College undertake a three-year pilot program of inter-house dining
societies, followed by an assessment. These proposed dining societies would build on programs the
college is already supporting, such as linkage groups that promote inter-house friendships. The
program we are proposing would also incorporate freshmen into their membership from the
outset, giving them an opportunity to build friendships with upperclassmen and develop a sense of
comfort with House life. Taken as a whole, these societies would all aim to model a new kind of
inclusive social organization on campus, open to all who wish to participate. While each society
might well develop its own "personality" and special traditions (much as different Houses do),
each would also be committed to cultivating an internal culture welcoming of all students. This is
a commitment that would require regular renewal and vigilance, and so we recommend that the
leadership of these societies all undertake a yearly retreat together to reconnect to a shared sense of
purpose, and to talk through issues and concerns.

Here is how the program as a whole could work. Each society would be "adopted" or hosted by
(generally) pairs of Houses, ideally with contrasting physical amenities. Each society would then
 meet (generally) weekly for a group meal in one or the other of its two host Houses (generally
 rotating between them). The dinners would be organized by each House administrator in ways
 similar to what is already being done for recognized programs like the Franklin Fellowship. And
 while the food for the meals would come from HUDS,each society will be encouraged to work
 creatively to make its weekly meal an "event." Societies might set special themes for some of their
 meals, purchase special desserts, invite special guests, eat in elegant attire, read Chaucer out loud, or
anything else they enjoy.

In addition to regular meals, together, each society would also develop a calendar of independent
social activities, and would have a budget and leadership to facilitate this. Some might want to
 venture off campus in pursuit of other "food"-y activities (e.g., a visit to a cheese cellar and cheese
tasting), or to plan other occasional excursions. We expect, though, that many will want to throw
and host parties. To facilitate this, we recommend that each dining society be allowed to book
(using normal procedures) all party spaces available in its "adopted" Houses, or possibly across the
House system as a whole. As the societies get established, they may also sometimes decide to co-
sponsor events with the House Committees of one or another of their "adopted" Houses.

Over time, it is recommended that each dining society choose a name for itself, and identify itself
with a loose theme that is social, inclusive, and consistent with College values and mission -- travel,
mental health advocacy, philanthropic service, international cuisine, and so on. The theme would
be informal, and might change every year, as interests change within its membership. The
approach taken here could be modelled after a social program that the Harvard Alumni
Association has developed to facilitate ongoing friendships and manageable small group
connections within its own large pool of graduates.

We recommend that each society be assigned a faculty advisor with interests also in the theme in
question and a commitment to the well-being of the students in the society. These advisors might



                             CONFIDENTIAL DRAFT- NOT FOR DISTRIBUTION



                                                                                                    HARV-F-00003340
      Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 85 of 240



be selected from the SCRs of the host Houses, thus providing a new avenue for faculty
involvement in House life

The societies as a group might also develop a calendar of signature collective events. For example,
they might all gather together in early September in a gala mixer at the Harvard Club of Boston.
They might then all work together to put on a formal dance party in the spring in Loeb House.
Or they might decide to chip in to rent a cruise boat on the Boston harbor. The possibilities here
are extensive.

To populate these societies, we imagine having a place at the activities fair in the fall, and then a
process by which students sign up for their top three choices. Individuals would then be put in one
of their choices according to an algorithm perhaps similar to that used for putting people into
sections in a large class. The leadership for these societies, especially in the first years, might come
from students with previous experience organizing social events on behalf of their House
Committees, from students transitioning out of sororities or fraternities, or with leadership
experience in Final Clubs, or from students who had previously not been involved in any of
Harvard's older social organizations, but are attracted to the opportunity now to contribute to the
task of building a new set of more inclusive campus social groups.

The idea is that this would be a scalable program, with a place for everyone who wished to
participate. If, at peak capacity, the College supported 24 societies, each with about 40 members,
that would accommodate around 1,000 students. In this pretty generous model, the Houses would
each be responsible for co-hosting four societies, which would add up usually to a mere two meals
a week

Finally, for this program to work, the leadership of the Houses need to feel they understand the
implications for their functioning, and that they be given adequate support, including staffing
support. This might take the form of a dedicated part-tine coordinator who assigned to each pair of
host Houses, and who is responsible for keeping track of all the dinner bookings, trouble-shooting
issues that may arise, creating and maintaining new web pages in the House websites about the
affiliated societies, representing the societies at staff meetings, and anything else that the Houses
deem important. As an early step in moving forward, therefore, the ideas being proposed here
need to be fully discussed by the Faculty Deans.

2. Repuipose or Renovate Existing SocialSpaces for new SocialPurposes


A multicultural "Agora": We feel that the time is right -- now, more than ever-- to move
forward on the long-standing recommendation from the Walton Report on Diversity and
Inclusion to develop a dedicated multicultural space for students. The proposal we are making,
however, is not for a "center" where different affinity groups would have office space. Instead, we
envision a flexible and intellectual expansive social space -- an "agora" -- that is aligned with the
mission of the Foundation (though perhaps institutionally independent of it.

 The space we are envisioning might consist of an attractive lounge, one or two work and
 discussion spaces, and a kitchen area. Students involved in different affinity groups or passionate
 in different ways about diversity and inclusion issues could come there to relax, to work, to meet,
 to build friendships and to discover new kinds of solidarity and empathy for the issues they


                            CONFIDENTIAL DRAFT- NOT FOR DISTRIBUTION



                                                                                                  HARV-F-00003341
     Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 86 of 240



variously face. We recommend that a committee be created with students and administrators to
develop this idea, and that vigorous and creative efforts are made to identify space possibilities.
The Smith Centerwould be ideal, but we wonder also about repurposing space in Philip Brooks
House, which is centrally located and in many ways has the right "vibe."

Renew and repuipose the Cambridge Queen's Head Pub: Loker Commons was renovated
10 years ago to create a pub based on the success of"Pub Nights" that provided inclusive social
alternatives for undergraduates students. The pub is operated by students for students with the
primary goal of serving the College student population. Yet over the past 10 years, the CQH has
become a popular space for graduate students, which at times has made it feel less welcoming to
undergraduates. Furthermore, the focus on alcohol as a pub has created barriers to use by first
year students despite proximity to Annenberg Dining Hall.

The College should pursue a program to return the CQH to a social space specifically for
undergraduates in the College. Goals should include:
       1) Making it more welcoming to first year students by de-emphasizing the service of
          alcohol and by giving it an aesthetic that resonates with our undergraduates.
              a. This may mean changing the name, reorienting the bar and beer taps, and
                   rethinking the decor and furniture.
      2) Creating a space that draws students from all class years for welcoming, inclusive, and
          fun social events and gatherings.
              a. This may mean focusing the space on a specific use such as live performances
                   on a stage and enlivening areas of it for subsidiary uses such as games or food
                   service.
These two goals will need to work well together to give students a destination to meet friends
and to be seen while also inviting them to try new and different ways to socialize in inclusive
ways across their class years, races, genders, and other demographic differences. Ultimately the
renewed space needs to be conceived and run by students for students.

The College should begin as early as this spring by piloting new approaches to use of that space
by partnering with USGSOs that are transitioning to ISO status, the UC, FYSC, CEB,and other
student organizations that provide inclusive social events on campus. The name should also be
changed to better reflect the new purpose of the space. And ultimately, a renovation to the
space that better suits the new programmatic uses of the space should be considered.

Loeb House as eventspace: We recommend that Loeb House be investigated as an occasional
high end event/party- space for Harvard undergraduates, and perhaps especially for the new
inter-house Dining Societies.

Annenberg Freshman hang-outspace: We recommend that the new renovations being
planned for the Queens Head pub aim to create significant and generously-sized "freshman
friendly" hang-out space.

SOH asparty central We recommend renovating and re-opening the rooftop space of the
SOCH as a more attractive and more easily bookable weekend event and party space for all
students. We further recommend that students be given a leadership role in overseeing the
booking and safe use of the spaces. As a corollary to this, we recommend thinking about ways



                           CONFIDENTIAL DRAFT- NOT FOR DISTRIBUTION



                                                                                                HARV-F-00003342
      Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 87 of 240



 to improve access to social spaces in the Houses as well, along these lines.

  Transition specific administrative offices housedin prime real estate into new spaces
 for students. There currently exist a number of College offices that sec relatively low student
 foot traffic and are instead largely programmatic and administrative; some of these currently
 occupy prime real estate in the Square. These include the Office of International Education
 and the Office of Undergraduate Research and Fellowships, both based in impressive frame
 wood houses on Dunster Street. We recommend transitioning these houses into student-
 accessible spaces, and moving the offices that currently occupy them either into the Smith
 Center or the SOCH. The spaces in question could then be multi-function, and maintained by
 elected student managers who report to the OSI,and/or the UC. The buildings might
 function as a quasi-student union, with accessible study and hang-out spaces during the day
 and bookable space for student organizations and perhaps the dining societies to book for
 meetings and social gatherings in the evenings and/or on weekends.

3. Expand the Inter-House intramuralprogram beyond sports;involve freshmen in this
program

We recommend broadening the current intramural program to include non-sports oriented forms of
friendly competition between Houses. Some examples here might include an intramural spelling bee
competitions, trivia night competitions, improvisational theater competitions, and debating
competitions.

Beyond strengthening House life, this proposed broader intramural program -- open to all —
addresses a concern we have heard from students about the ways in which Harvard's intense
"comping" culture often shuts out students who have an interest in theater or debate for example,
but no relevant experience.

We also recommend that, if the decision is made (currently under consideration) to assign
freshmen to their upper-class Houses earlier than currently, that the Houses leverage this vision of
an expanded set of intramural activities as a primary way to involve this cohort in House life.

Finally, we recommend recruiting students to develop this idea (including how coaching for the
various new events would work) and then work with the HoCo leadership in the different Houses
to roll it out.




                           CONFIDENTIAL DRAFT- NOT FOR DISTRIBUTION



                                                                                               HARV-F-00003343
Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 88 of 240




               CONFIDENTIAL DRAFT- NOT FOR DISTRIBUTION



                                                                 HARV-F-00003344
Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 89 of 240




     EXHIBIT 9
Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 90 of 240




                                                                     HARV-F-00002350
                 Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 91 of 240




    History and Context

    Sexual Assau t Prevention Task Force

    Jarameters

    Recommendations

•
     ext Steps




                                                                                      HARV-F-00002351
                       Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 92 of 240




O Emerged n the 1850s after Harvard banned fratem ties

6   Origina y only for sen ors ("final" club)

O Current status

    6   6 all male dubs (A,D., Delphic, Fly, Owl, Phoenix, SK, Parcel! an)

    0 5 all female clubs (Bee, Isis, Pie ades, Sal ere, La Vie)

    6   2 co-ed (Spec, Fox (currently shutdown))

O Undergraduate membersh p of 40/club (10% of eligible males; 5%
  dig ble women)


                                                                                            HARV-F-00002352
                                   Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 93 of 240




-1984 arvard severs re ations with c ubs for discrimination against women

Harvard issues occasional reports/s..atemen s abou he clu-,is

     Unsa-e environment

          "Durinc the cast several years, we nave seen a disturbing increase in the reoorts of inappropriate beiavior occurring at
          various nal dubs, We lave mace continuous arforts, tnrough conversations witn tie inter-club council (graduate board)
          and througn discioline o individual students, to address tne problems, wtn mixec results." (Epps, -997)

     Sexual assault and render inequity

          "The unequa sta us of women at tne C ubs unwe come as members, but we corned for the amusement of the male
          members at tner parties continues to be o great concern aT the College. .One c ub member ‘ivenT so far as to exo an to
          me that t ie Clubs are doing ne women a favor, since women enjoy a t le benefits of membership without any o the
          cosTs. -jortunaTey, our sTucenTs are smar enough To lcure out tnat noThing is ever tru y 'ree, t-Iouch every year some first-
          year women earn tns esson in discom -i inc anc even dangerous ways."(Lewis, 998)

     Undermines nstitution's Va ues

          "In he -ouses, we seek model many values, including excellence, collegiality', free t-iinking, lonesty, fairness,
          openness, inclusiveness, and caring and resoect for t-le humanity anc eigni y o each member o- our communizy. Values
          suc-i as these are at t-le core o'our instiTution, and _hey are imoortan as we ore are our studen s to become res,. onsble
          citizens anc to shaoe our socieTy's fu:ure. Ater care ul due diligence, combinec wi documen ed commen ary'rom orior
          adminisTrations, we nave reacled The inescapable conclusion thaT -- Thal Clubs con,radict these core values and
          also encourage and endorse risky behaviors :hat are antit-ie,ical to our commi,mem To protecting our s:udents'pnysca
          welfare anc               (-ouse masTer s a_ement(20 ) no_ publicly releasec but given o Dean o he College),




                                                                                                                                HARV-F-00002353
                    Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 94 of 240




  Quanttalkie Ev dence

  O 17% of al sexual assau ts in all-male f na                          ubs

  6 Of women assoc ated w th clubs, 50% exper enced sexual assau

0 QuaRat ve Evidence

  O Culture of sexual d scrim nat on and entitlement negatvely impacts
    women's status on campus

  • Exclus °nary and secretive practices negatively mpacts Harvard
    Col ege's culture and ant thet ca to ts va ues

  • nterpretation that Un versity tac y approves of behav or or fears alums


                                                                                         HARV-F-00002354
               Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 95 of 240




Foster safe and respectful environments for social
interactions

Respond to Tit        X goals of creating gender equity

El minate sexual assault and culture of harassment

Support inclusivity

Strengthen Harvard College miss on and philosophy of a
cfverse educational experience


                                                                                    HARV-F-00002355
                      Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 96 of 240




e   Targeted

    Evidence based

    Creates a clear choice for clubs and students

e   Considers "association rights"

    Creates a culture of student accountab I ty

• Creates a greater sense of inclus ty

e   Provides path for further act ons as warranted

• Supports stated princ pies


                                                                                           HARV-F-00002356
                                             Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 97 of 240




Alternatives

                               Descrip ion
    Prohibit       Male final clubs only—go co-ed or grandfathered out     Clear message about university and College's               Final clubs feel like there is no choice and therefore
                  (no new students can be recruited after the class of     expectation; allows prospective applicants to              coercive; free association; public relations blowback
    student                                                                understand the change; no objection from current           from "nanny school"
                  2021). As a member of an RSSO, students can join
membership in     and serve as leaders of recognized student
                                                                           students; mitigates risk; opportunity to address a
                                                                           problematic organization in a direct way with a clear
all-male social   organizations or as captains of varsity sports.
                                                                           timetable
     orgs.
                  A pply gender equity to all unrecognized, single-sex     Clear message that single gender social                    Perceived as over-reaching and overly-broad; many
   Prohibit       social organizations (includes female final clubs,       organizations inconsistent with College's long-term        organizations believe they are not the problem for
   student        fraternities, sororities)                                vision and mission; addresses broad goal of gender         rape and sexual assault; will lose the support of a
membership in                                                              equitable experience; public relations: "University        larger group of students who don't belong to final
                                                                           committed to gender equity"                                clubs but are members of frats and sororities; public
single-gender                                                                                                                         relations: "nanny school" and "politically correct."
 social orgs.
                   Male final clubs—go co-ed and become (Registered        Targeted approach, final clubs given choice to             Some single gender social organizations will
                  Student Social Organization) RSSO or single-gender       become RSSO or PSO; students are free to join, but         continue to exert impact on campus; does not
                  private organizations stay private w/o parties or        m ust recognize that choices have consequences;            address issue of gender equity at a broader level
   Student        i mpact on broader campus. In RSSO, students can
                                                                           sends clear message about the College and                  (e.g. female final clubs, fraternities, and sororities);
                  join and as leaders on recognized student
leaders cannot    organizations or as captains of varsity sports. In       university's values; aligned with existing narrative        public relations: "school trying to impose values and
 belong to all    single gender private organizations, students can join   bout he responsibilities of the student leader and         character development in students."
                  but not serve as leaders on recognized student           with the espoused values in the student handbook;
  male social     organization or as captains of varsity sports or         work to make final clubs more of a neutral to positive
     orgs.        endorsed by dean for fellowships.
                                                                           force on campus; first (leaves room for further steps);
                                                                           public relations: "College has values that are
                                                                           i mportant for our future citizens and citizen-leaders."

                  Complete disassociation with final clubs (Cambridge      Becomes a matter for police; university claims no          Students likely will face arrest, some may get
                  Police Departments, students are dealt with through      responsibility for private organization                    criminal records; alumni/parents will be upset,
  University      the criminal system, no resources provided to aid                                                                   underage drinking students attending parties may
   does not       students in final clubs; no HUPD involvement). Noise                                                                face problems, completely unregulated spaces for
                  complaints etc. are managed through the police.                                                                     parties and drinking; possible student injury and
  recognize                                                                                                                           death; this has largely been our approach and it has
single-gender                                                                                                                         not worked; will appear that the school is unwilling to
social organs                                                                                                                         deal directly with a difficult issue creating negative
                                                                                                                                      i mage; deep institutional liability

                                                                                                                                                                                  HARV-F-00002357
                 Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 98 of 240




Considered choices

                                                                                      kka.k-   V- -




    Approach 1




    Approach 2




    Approach 3




    Approach 4




                                                                                                      HARV-F-00002358
              Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 99 of 240




Task Force ecommendations (Forthcoming)

University Response (Forthcoming)

Consult with stakeholders (Underway)

Develop plan for registered stucent social organizations
  ear Completion)

Inform communities



                                                                                   HARV-F-00002359
               Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 100 of 240




    hat class should we beg'n with (Class of 2020 or 2021)

•
    here should the message be communicated from?

    ho should be the messenger?




                                                                                     HARV-F-00002360
Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 101 of 240




   EXHIBIT 10
    Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 102 of 240



Thursday Meeting:

Introductory Remarks
   • Mission Statement

  • We know that alumni, like faculty, understand our campus and are stewards of its
    development through time. Our challenge as each successive generation of
    students enroll is to be a place that is welcoming, safe, and inclusive for our all of
    our students even as they, and indeed our nation, are challenged by enormous
    changes.

  • We know this is a heavy responsibility, helping shape students. We don't take it
    lightly, and I see that you also take it very seriously. I'm sure you all experience
    sleeplessness, when you are thinking about the challenges our students face. In
    this way, all of us here are educators. That value is emphasized. Is there learning
    going on? What kind of learning is it? Is the right kind of developmental
    experience? What values are being inculcated?

  • While we may at times have tension as we steward this institution, at the end of
    the day, what is important are our students, their wellbeing and education. We
    want to get it right. It is our obligation to provide social environment which is safe
    and inclusionary.

  • I want to thank you for being here and engaging in the process. I want to thank
    those of you who are working with the College and leaders from the University's
    governance and leadership.


Context
  • Our campus is in the middle of a deep set of changes, many which reflect
     societal changes and all of which are part of the higher education landscape.
      External factors are and will continue to be more involved now. The national
     conversation about gender equity, Title IX, alcohol abuse, sexual entitlement,
     etc., heavily implicates Colleges. More importantly, the College conversation
     about these issues is swelling up and has gained momentum (Side by Side, Our
      Harvard Can Do Better, social life on campus, my own commitment to lead the
     College to greater inclusivity, etc.)

  • Harvard's values and ideals are about leading the way in the 21st century by
    providing a transformative educational and social experience where all students
    flourish. We have an opportunity to make progress and indeed to reassert our
    leadership by our response to these changes. At a place as old and storied as
    Harvard, there is always juxtaposition between change and tradition.
    Between moving forward and staying true to our founding values. We know
    that such moments can feel uncomfortable. Yet, we can look proudly to
    how history unfolds (ie Radcliffe) and while it seems muddy in the middle,




                                                                                    HARV-F-00002257
    Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 103 of 240



     we can see in hindsight more clearly the importance of these changes.
     Further some of the changes we are making are more about level setting,
     such changes were made long ago by our peers (Yale/Princeton) and we
     are overdue to consider what is right for Harvard.

  • I've spoken to many of you. I think there is among most of us here a shared
    sense that given the direction of the University, our professional schools, the
    larger national conversation there is an inevitable and desired outcome that our
    institution should reflect the highest of values and be a model for higher
    education.

     In many quarters, there is a strong sentiment against exclusion and privilege.
     Right now I've convinced many people that we need to give the clubs a chance
     to be better aligned with the university. We are soon going to run out of time.. I
     want to work with you to consider productive roles clubs can play in the
     future -The status quo is not tenable I am not at liberty to talk about upcoming
     events or potential decisions, but there are currents that will change the
     landscape and compel action against the clubs. Right now we can co-direct the
     future of the clubs mutual interests In a few weeks we will not have as much
     control as we currently do to shape events.

  • I think the clubs can play a constructive role on our campus. I think they serve
    some of our students well. For that reason, I want to work with you to save them.
    There will be different strategies that get us there. This is the time to do this —
    now is the moment. We need your leadership. We need your help.



Next Steps

  • We have a short window, until the 21 st of September, to act

  • I am asking you to conclude your internal discussions about this soon.
    Determine how you can move towards the desired outcome in a timely way.

  • I need to hear from each of you what strategy you are choosing for your club
    before that date. I am happy to talk to you individually as I've been doing.

  • After that, I will be meeting with the various governance bodies of the College at
    the end of month and I will need to tell them if I see movement from the clubs.
  •
  • There is a public opportunity for clubs and Harvard to capture a joint leadership
    role in this very visible and controversial space.




                                                                                  HARV-F-00002258
 Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 104 of 240



   Notes

• Hit the nail on the head about the inevitability of things going co ed and remind
  them of civil rights movement and same sex marriage.
• Acknowledge that there is a need for public spaces that students can socialize
  in. And the university is working on that and that the clubs have to some extent
  shouldered the burden and served that purpose.
• Timing - we are soon going to be out of time and decisions may be made for us
  without our oversight. Need time lines.
• Save the clubs - we want to co-direct the future of the clubs mutual interests.
• It is our responsibility to provide social environment which is safe and
  inclusionary.
• We'll immediately be following up with clubs on an individual basis.
• Leadership - public opportunity for clubs and Harvard to capture a
  joint leadership role in this very visible and controversial space.
• Inclusion has always been important but at this moment the focus is on the issue.




                                                                             HARV-F-00002259
Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 105 of 240




   EXHIBIT 11
                Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 106 of 240
From:            LHS
Sent:            4/24/2016 3:50:30 PM
To:              Khurana, Rakesh [rkhurana@hbs.edu]
CC:              Ihsoffice
Subject:         Re: Final clubs


Maybe too late but I'm now free st

Sent from my iPhone

Please direct all scheduling inquiries to my office at:

Follow me on twitter @lhsummers
www.larrysummers.com


On Apr 24, 2016, at 11:48 AM,Khurana, Rakesh <rkhuranala)hbs.edu> wrote:

           Dear Larry,

           It was great to see you at Henrietta's. I guess it has become the alternate faculty club.

           Are you available to chat today? Let me know what is the best time/number to call you on.
           Today is Yardfest and it begins —4:00 p.m., so something earlier in the afternoon would be
           easiest.

           Warm best,
           Rakesh


           On Apr 19, 2016, at 8:01 AM,LHS <                                   > wrote:

           U r being very thoughtful here.

           Sent from my iPad

           Please direct all scheduling inquiries to my office ad


           Follow me on twitter @lhsummers
           www.larrysummers.com

           On Apr 19, 2016, at 7:56 AM,Khurana, Rakesh <rkhurana@hbs.edu> wrote:

                  Dear Larry,

                  This is very helpful. We've been doing a lot to improve social spaces and have
                  spent hundreds of thousands of dollars a year. There is actually quite a vibrant
                  social space and activities now going on campus. There are numerous articles in
                  the Crimson that have covered this. We are not going to be a party school. From
                  my perspective, there is already too much distraction from academics with
                  extracurriculars.



                                                                                                        HARV-F-00002456
Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 107 of 240

 The only students who feel pressure here are the final club students who want to
 keep their prestige or the mystique of it. You can probably guess who the vast
 bulk of these students are and where they come from. As these organizations
 become co-ed and/or members only and see that they are not immune from the
 noi ills that we expect of our students, this will continue to shift perception in a
 way that highlights that they are not so special and basically frats and minimize
 them. I think the sustained pressure and scrutiny they are under will continue to
 get them to evolve.

 As you know getting data on unrecognized organizations is difficult and given the
 grade inflation on campus, I think it would be difficult to establish a link

 It is a free country, but the Office of Civil Rights(which I will take as a
 representative of the country and assuming that the next President will likely be
 from the Democratic Party) insists that we have a responsibility for students--for
 all our students--including when they are in private spaces that are not controlled
 by the university. This is why Amherst, Wesleyan, and others have made the
 decisions they have regarding eliminating fraternities in one case or having them
 go co-ed in the latter case. Right now, we have an allegation that one of our
 students who is on leave for having beaten up his girlfriend (5 witnesses) is
 staying at one of the final clubs while he awaits his trial. His understanding is that
 this is "free association" in private space. Right now it is easy for these private
 organizations to invoke freedom of assocaition when the benefits are privatized
 and the costs have been socialized.

 We are actually making very good progress with individual clubs. There is really
 only one club that wants to continue its free for all with no regard to
 responsibility. They are the one making all the noise about freedom of
 association.

 I really appreciate the offer to set up a time to meet and will reach out to your
 your office to set it up.

 Warm best,
 Rakesh



 One potentia
 On Apr 18, 2016, at 11:26 PM,LHS <                                    > wrote:

 I hate all of it.

 I'd improve on campus social life in a serious way, express regret about exclusive
 gathering places, try to ramp up law enforcement re eg underage drinking at the
 clubs, try to get coaches to discourage atheletes, analyze link between clubs and
 academic perfol mance if u can get data, put some it's a free country but we think
 clubs are bad for kids language into letters to parents.

 Sent from my iPad




                                                                                          HARV-F-00002457
Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 108 of 240
 Please direct all scheduling inquiries to my office
 at


 Follow me on twitter @lhsummers
 www.larrysummers.corn

 On Apr 18, 2016, at 11:20 PM,Khurana, Rakesh <rkhurana@hbs.edu> wrote:

        That is helpful. In particular, both the male and female clubs
        operate in an exclusionary and exclusive way. What are your
        thoughts regarding the unrecognized fraternities and sororities that
        have appeared in recent years?

        RK
        On Apr 18, 2016, at 11:04 PM,LHS
        <                           > wrote:

        See what commentary and WSJ are saying.

        Not sure I advised focus on single sex aspect. Think I said
        opposite. Noxious feature of final clubs is exclusivity not single
        sex. Mistake to dignify them.

        Sent from my iPad

        Please direct all scheduling inquiries to my office
        at


        Follow me on twitter @lhsummers
        www.larrysummers.corn

        On Apr 18, 2016, at 11:00 PM,Khurana, Rakesh
        <rkhurana@hbs.edu> wrote:

                Dear Larry,

                It is great to hear from you.

                I am not aware of any plans that will interfere with
                the right of the clubs to be co-ed or single gender.
                That will be up to the private clubs.

                The task force put out a clear recommendation and
                the clubs are in the midst of reforming themselves
                as they contemplate what it means to them. During
                my meetings with them, I just spend my time
                listening to them in meetings and don't offer any
                opinion. I am essentially following the plan you
                suggested in November when we met. If I recall,
                you suggested that the focus of our attention be on



                                                                               HARV-F-00002458
Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 109 of 240
             unrecognized, single-gender, social clubs (not any
             other student organization). In so far as the co-ed
             organizations, we don't see the numbers in sexual
             assault problems in the co-ed, unrecognized social
             organizations that we see in the final clubs. For
             example, the survey did not find problems at either
             the Lampoon, Signet, Crimson, or Hasty Pudding.

             I'm glad to chat.


             On Apr 18, 2016, at 10:45 PM,LHS
             <                           > wrote:

             I think u all are way out over your skis on this.

             Freedom of association is a pretty fundamental
             value.

             Is Hillel allowed to be for Jewish students?

             I'd be careful here. The Harvard Corp for many
             years even after drew was president had members
             who were members of all male clubs!

             Are faculty allowed to be part of all female
             clubs? Do we think less of nan Keohane for having
             served as president of an all women s club?

             I do not think you can muster serious social science
             in support of the theory that making the clubs coed
             will reduce assault. I suspect it would have
             opposite effect.

             Sent from my iPad

             Please direct all scheduling inquiries to my office
             at


             Follow me on twitter @lhsummers
             www.larrysummers.corn




                                                                    HARV-F-00002459
Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 110 of 240




   EXHIBIT 12
     Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 111 of 240



Talking Points
Implementation Committee Town Hall
Thursday, October 13, 2016
3pm-3:30pm
Tsai Auditorium, CGIS South

Rakesh
   • Mission of Harvard College
         o The mission of Harvard College is to educate the citizens and citizen-leaders for
             our society. We do this through our commitment to the transformative power
             of a liberal arts and sciences education.
         o Harvard's history of expanding the notion of who we are as a community
         o Beginning in the classroom with exposure to new ideas, new ways of
             understanding, and new ways of knowing, students embark on a journey of
             intellectual transformation. Through a diverse living environment, where
             students live with people who are studying different topics, who come from
             different walks of life and have evolving identities, intellectual transformation is
             deepened and conditions for social transformation are created. From this we
             hope that students will begin to fashion their lives by gaining a sense of what
             they want to do with their gifts and talents, assessing their values and interests,
             a nd learning how they can best serve the world.
   • Commitment to non-discrimination
         o Harvard College brings together bright and talented students from all walks of
             life to form a community of learning that facilitates their intellectual, personal,
             a nd social transformation. By exposing students to new ideas, to people whose
             backgrounds and experiences differ from their own,"Harvard fosters the ability
             to see the world through the eyes of others," to echo the Report of the College
             Working Group on Diversity and Inclusion.
         o To advance this mission of educating leaders and responsible citizens who are
             prepared to serve a global and diverse society, the College works to embody an
             inclusive and non-discriminatory community of learning, one described in the
             FAS's Resolutions on Rights and Responsibilities as "ideally characterized
             by...respect for the dignity of others" as well as "openness to constructive
             change."
   • Overview of Policy
         o Harvard College students matriculating in the fall of 2017 and thereafter who
             join Unrecognized Single-Gender Social Organizations (USGS0s) will not be
             permitted to hold leadership positions in recognized student organizations and
             College athletic teams. These students will also not be eligible to receive the
             Danoff Dean of Harvard College's endorsement letters for fellowships that
             require such endorsements. All currently enrolled students including those who
             matriculated thisfall will be exemptfrom these new policiesfor the entirety of
             their time at Harvard.
   • Intent of the Policy




                                                                                           HARV-F-00003017
  Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 112 of 240



       o It is unfortunate that the policy has been seen as an effort to address sexual
        assault.
     o In fact, the policy is an extension of Harvard's commitment to non-
        discrimination.
     o In the 1970s, Harvard College grew increasingly concerned that the gender-
        exclusive membership practices of male final clubs were undermining students'
         intellectual and social environment and jeopardizing students' safety. In 1984,
        the College formally disassociated itself from the final clubs in light of their
         refusal to open their membership to all of our students in compliance with the
         U niversity's non-discrimination policy. Since that time, the College has sought
        dialogue with these groups, encouraging communication with the Office of
        Student Life (OSL) administration and working on a voluntary basis with leaders
        of the groups to identify best practices and to encourage shifts in membership
         norms. In the intervening 30 years, very little progress has been made, while the
         role of the USGSOs on campus life has grown significantly — with negative
        consequences to College aspirations for a more inclusive campus, depriving
        students of experiences solely as a result of their gender and other aspects of
         identity, and raising increasing concerns about students' safety.
     o Conversations began with unrecognized organizations (particularly final clubs)
        two years ago. Organizations were asked to adopt non-discriminatory
         membership practices and better align with the mission of Harvard College.
     o Town halls on inclusion and belonging open to all students have been held over
        the past two years
• Implementation Committee Scope and Charge
     o In light of Harvard's educational and service mission and in recognition of the
         new policy, the implementation committee will consult broadly with
         undergraduate students, staff, and faculty at the College to examine and
         recommend ways to define the contours and implementation of the policy set
        forth by the College.
              • May include town halls, focus groups, or solicitation of information from
                  various community stakeholders.
     o Specifically, the committee's work will aid the College in advancing its
        commitment to promoting an inclusive social environment aligned with the
         Mission of the College.
     o The committee will address the following questions:
             . What leadership roles and endorsements are affected by the policy;
               is How organizations can transition to fulfill the expectations of inclusive
                  membership practices; and
               M  How the College should handle transgressions of the policy?
     o The committee will also be responsible for recommending best practices to
        communicate the implementation of the policy to the College community.
     o Finally, the committee will recommend ways to provide support to student
        organizations to foster an inclusive social environment.




                                                                                    HARV-F-00003018
     Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 113 of 240



        o The committee will present its recommendation to the Danoff Dean of Harvard
            College in spring 2017.
  • Off the Record Conversation
        o The conversation today is off the record and a chance to engage deeply on how
            best to advance the work of this committee as it works to guide the
            i mplementation the new policy.

Kay and Doug
  • Introductory Remarks by Kay Shelemay and Doug Melton regarding roles as chairs of the
      committee
          o Structure of the Committee
                • Steering Committee: Will provide direction to the work of the various
                    subcommittees on governance/implementation, communication, and
                    alternative social groups/campus community.
                . Governance/Implementation subcommittee: Will focus on
                    recommendations regarding the leadership roles and fellowships that
                    will be affected, how the policy will be enforced, and other matters
                    relating to implementation of the policy.
                 M  Communication/Benchmarking subcommittee: Will focus on
                    recommendations to ensure that students are aware of the policy
                    throughout their time at the College both as they consider fellowship
                    opportunities and participate in student groups and research best
                    practices as a means of benchmarking.
                . Social groups/campus community subcommittee: Will develop
                    recommendations for how organizations can fulfill the expectations of
                    inclusive membership practices, and recommend ways to support
                    student organizations in fostering an inclusive social environment.
          o The scope of the committee is focused on implementation of the policy decision
             that has been made.
          o Committed to listening and consulting broadly
          o We would like to open up for comments and ask for the following:
                . This town hall will be "characterized by free expression,free inquiry,
                    intellectual honesty, respect for the dignity of others, and openness to
                    constructive change" as outlined in the FAS Resolution on Rights and
                    Responsibilities
                 M  Individuals will line up at each microphone in order to make remarks
                • We will alternate between each microphone
                . We want to get to as many speakers s as possible so appreciate efforts to
                    be succinct when speaking
                 is Please introduce yourself with your name and Harvard affiliation
                . If needed, request that people ensure that they are...
                        • Limiting time to allow for as many speakers as possible
                        • [Actually posing a question]




                                                                                     HARV-F-00003019
Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 114 of 240




   EXHIBIT 13
               Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 115 of 240
From:           Zakaria, Fareed (CNN)
Sent:           5/12/2016 10:12:55 PM
To:             Khurana, Rakesh [rkhurana@fas.harvard.edu]
Subject:        Re: Op-ed in Crimson


This will help with the students but it's a bit too lefty for the alumni.
Drew called today and we had a long talk. I think she will need to get out and write/say something publicly
about this. Not right now but soon. And you might also need to. Otherwise your position is being defined by
your opponents.

On May 12, 2016, at 9:59 PM,Khurana, Rakesh <rkhurana@fas.harvard.edu> wrote:

           Harvard Heard Women,Alright
           The Harvard administration's recent decision to sanction unrecognized single-
           gender social organizations—including sororities and women's final clubs—is
           not the result of Harvard somehow not listening to women.
           It is the result of the Harvard administration after decades—after centuries—
           finally hearing feminist critique.
           For generations, Harvard feminists and activists have advocated for the
           sanctioning or disbanding of final clubs. Now that we have it, new debates on
           gender and inclusiveness have come to the fore.
           This debate recently took to the streets—or the Yard, where around 200
           students, mostly women,protested the recent decision under the banner
           #hearherharvard. These women claim that sororities and female final clubs
           are spaces offemale empowerment, and that pressuring them to go co-ed
           along with their male counterparts will exacerbate the problems of sexism the
           administration is trying to combat.
           To many of us who have long been part of the struggle against clubs,these
           arguments are wrong-headed,to say the least, and at worst blatantly
           reactionary. Let's walk through a couple of them to come to a deeper
           understanding of gender and of what it means to create inclusive spaces. I'm
           confident that when we do, we'll find,that this decision can only improve
           women's and marginalized people's experiences on campus.
           First: Nobody is against female spaces.
           The argument that the Harvard administration is somehow targeting women's
           spaces is disingenuous. Far from the denial offemale voices, these changes are
           the result of decades of protest and troublemaking from women,
           from boycotts to ersatz invitations to guerilla tactics—which the admin has
           finally listened to. This decision is meant to seriously overhaul a system that is
           not only deeply hostile to women and queer people, but incredibly classist and
           exclusionary.
           Sororities and female final clubs are far from the only spaces on campus
           oriented toward female solidarity and community, and they are the least
           accessible. Spaces like the International Women's Rights Collective, the



                                                                                                 HARV-F-00011645
    Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 116 of 240
Association of Black Harvard Women, Radcliffe Union of Students, the Athena
Program,the Women's Center, and Latinas Unidas are fully recognized by the
College, do not demand dues, do not require an arduous punch or rush
process, do not depend on heteronormative correspondences with male clubs,
and are open to all.
Second: Female spaces are not inherently progressive.
We are not, as I said, against female spaces; we are against female spaces that
exclude. We are against female spaces that exclude trans people, gender-non-
binary people, and cisgender men whose identification with femininity may
encourage them to seek out a progressive female space. We are against female
spaces that perpetuate elite class norms,that have an inherently heterosexist
structure, and that rely on exclusionary membership policies—all of which
Harvard's female and male clubs and Greek organizations display.
Both final clubs and Greek organizations depend in structure on competitive
admissions processes which evaluate students on arbitrary social criteria. In
the Harvard context, these often rely on elite social norms favoring those with
access to gender, sexual, racial, and class capital. Even with financial aid,the
requirements that students pay dues, have clothes for events, and comport
themselves according to club specifications often spell class discrimination.
These groups further depend on a binary and presumedly heterosexual gender
structure—including events like date nights and mixers with male clubs—
which severely limit space for gender-non-binary and trans students and put
queer students in a bind.
Just because we are women does not mean we can't be classist, homophobic,
transphobic, racist, and exclusionary.
Third: Just because a space includes marginalized people does not mean that
it is progressive.
Arguments against Greek organizations and final clubs often erase those
marginalized members who have found friends and homes within the system.
As women who experience multiple forms of marginalization—queer women,
trans women,women of color, women from low-income backgrounds, women
with disabilities—we make complex negotiations within complex systems to
seek spaces of support.
However, we should understand Harvard's Greek and final club systems as
marginalizing at a structural, rather than always at an individual,level.
We're dealing, here, with two inherently different visions of what it means for
a space to be socially just. In one definition, offered by a number of club
members,the inclusion of members from marginalized backgrounds proves
that a system is progressive.
In the definition offered by critics of the system, however, we can understand
the very structures of Harvard's fraternities/sororities and final clubs—the
reliance on often elite networks; social norms which draw on heterosexist and
classed histories; binary men's/women's spaces— as inherently exclusionary.



                                                                          HARV-F-00011646
    Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 117 of 240
We have a chance now to address the structural injustice of these systems. We
ought to take it.
Fourth: If your group is actually progressive, it will come out of this all the
better.
If you truly believe that your sorority or female final club stands for the
empowerment of gender-marginalized people, this decision is only good news.
What, actually, is the threat of a gender-neutral membership policy to a
progressive women's organization? Recognized feminist and women's cultural
organizations on campus are open to students regardless of identity. These
spaces have not somehow been flooded with anti-feminist cisgender men
intent on ruining our female solidarity. This probably won't happen to your
club or sorority if you adopt a gender-neutral policy, because anti-feminist cis
men hate progressive women's spaces more than anything. Just look at the
tantrums of the male final clubs.
If you insist that your club identity inherently depends on an exclusionary
membership policy, then your club is nonsense and is rightly targeted by the
new sanctions.
But if you're willing to accept this as an opportunity to become a more just
organization, we can look forward to a number of exciting changes. Your club
will come to a deeper understanding of gender, sexuality, and inclusion; will
be more open to students across the broad spectrum of gender; and will
revolve less around events like date nights and mixers with male clubs and
fraternities.
The transition won't be easy, and it won't be comfortable. Sororities may have
to disaffiliate from national-level groups, and final clubs will be forced to
overhaul the exclusionary reality of the punch process. The College, on its end,
will need to drastically increase support and funding for those student
organizations that provide direly needed space for marginalized people, such
as cultural groups, women's groups, and queer groups.
The rest of us won't be off the hook. We must all confront the contradiction
inherent in discussing inclusiveness at one of the world's most powerful and
elitist institutions. We must consider how we can take the power we have as
Harvard students and alums to enact change not only on campus but in the
world.
It is not going to be easy. Progress never is. It is worth it.

Reina A.E. Gattuso '15 is aformer Crimson columnist and a current
Fulbrightfellow at Jawaharlal Nehru University in Delhi,India.
Read more in Opinion
Honesty PaiT1 fill




                                                                          HARV-F-00011647
Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 118 of 240




   EXHIBIT 14
                Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 119 of 240
From:           Khurana, Rakesh [/O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
                (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=E89F84CC1F4048.132A36CB8D9DFB79860-RKHURANA]
Sent:           7/22/2017 4:48:21 PM
To:             Papa Chakravarthy
Subject:        Re: Sanctions against single sex organizations



Dear Papa,

We did not issue a comment because as a committee we all agreed to keeping our comments in confidence in
order to encourage open and honest exchange. That an individual chose to violate this commitment and not
honor it insults the entire committee. It is dishonorable. Our entire academic process from Ad Boards, to
protecting student inforniation and privacy, to tenure and promotion discussions depends on people upholding
this promise of confidentiality.

Papa—I want to ask you a question: do you think this controversy is enjoyable for me or anyone at the College?
We are pursuing it because we need to create a culture that is respectful and dignified for the long term health of
our culture and in order to attract the best students and faculty. Harvard's culture of belonging and inclusion
needs to be improved in order to attract the best students and faculty. What exactly do you think is my
motivation? I ask you to consider the following: two faculty led committees have now examined this issue in depth
and suggested the same recommendation. They both proposed recommendations that went further than the current
policy. Both committees were comprised of some of Harvard's finest and most dedicated faculty and student
leaders. Both committees processes were fact driven and guided by the College's educational philosophy. Particular
attention was paid to the specifics of the Harvard situation and the committees received a diverse set of
perspectives. Both committees reasoned through a number of ideas and suggestions, including looking at how peer
schools have approached these issues. The faculty on these committees were diverse on numerous dimensions,
including skepticism about the original policy, and moved toward a general (though not unanimous) consensus
toward the end of the process. Both reports were made public. No one believed that the status quo was acceptable
and a number of alternatives were considered. This is a complex issue and people of good conscience can have
different perspectives and yet we see an emergent direction and consensus. In addition, there are 35 years of
internal reports, visiting committee reports, regarding the single-gender social organizations.
I believe your concerns are coming from a place of deep care for the long-term well-being of the students and the
institution. I have never questioned the motivations of the people who might disagree with the policy. I want to
assure you that those of us who live with the students (as I do) and have devoted our lives to education share the
same goals. I have tried to live my life with integrity. I am not perfect. My students and colleagues know me as a
candid and trustworthy person. I am glad to engage you on substance, but would appreciate you leaving out the
ad horn inem accusations about my motivations. I would like to again underscore that the committee's report is both
preliminary and only offers recommendations for institutional consideration.


Respectfully,
Rakesh Khurana



           On Jul 21, 2017, at 9:11 PM,Papa Chakravarthy <                                  > wrote:

           Dean Khurana,
           After reviewing the article in the Crimson (linked below)I am very confused as to why you
           didn't issue comment to help reconcile the the report to the Crimson piece. I, and I would assume
           many others, am deeply troubled by this inconsistency. I find myself questioning your motive in
           this situation, though I obviously wouldn't want to rush to judgment without complete
           information.




                                                                                                       HARV-F-00011978
     Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 120 of 240
That reservation of conclusion without complete data, incidentally, is a quality I learned from my
fellow students at Harvard. Based on the dissenting opinion of provided in your report, that
seems like a lesson the committee could afford to learn.
Respectfully,
Papa
http://www.thecri mson.com/article/2017/7/22/inside-social-ban-com mittee/


On Thu, May 25, 2017, 11:13 AM Papa Chakravarthy <                                       > wrote:
Dean Khurana,

 I hope this message finds you well. I am an alumnus from Pfoho, and I graduated in 2012. I am
 writing to express my disagreement with the announced policies on single sex organizations. I
 should note that I have a great deal of respect for your willingness to challenge the status quo on
 issues you find important and, our disagreement on this particular issue notwithstanding, wish
 you the best in your role - I do not doubt your motivation in trying to improve the College.

 I also want to convey that I am not donating to the Harvard College Fund or any University
 sponsored organizations this year. It appears, admittedly as an outsider, that the administration
 is unwilling to recognize the response from students and alumni to the proposed policy.
 Therefore, I, along with several classmates, are withholding donations, which would seem to be
 the only form of communication left to us which the school may recognize. I want to ensure
 you're aware the reason donation rates may be lower for the 2012 class than the school might
 expect.

 If your thinking on these issues has changed from what I have read in the Crimson, or if you
 suspect I am missing part of your argument, I would love to hear your thoughts. Similarly, I am
 happy to discuss my views in more detail, if you like, but I suspect you've heard most of these
 arguments already.

 Regards,
 Papa Chakravarthy
 Harvard College '12




                                                                                             HARV-F-00011979
Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 121 of 240




   EXHIBIT 15
               Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 122 of 240
From:          Khurana, Rakesh [/O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYDIBOHF235PDLT)/ON=RECIPIENTS/CN=E89F84CC1F4048B2A36CB8D9DFB79860-RKHURANA]
Sent:          11/26/2018 9:15:45 AM
To:            Rosenzweig, Jane [jrosenzw@fas.harvard.edu]
Subject:       Draft letter



Jane,

Could you give this a quick look? It is in response to a final club

RK


Dear George,
I hope you had a great Thanksgiving break. I'm glad we all had time to meet and were able to find common ground around
creating a safe, inclusive and fun environment for our students. I am also glad that we were able to talk about where we
had differing perspectives. Thank you for giving me the opportunity to have a deeper understanding of the values and
concerns you raised. Please know I respect you and those differences. I want to honor those values and acknowledge
their importance to you and others, even when we may not agree on how to weigh them against other values that we also
believe are important and should guide our decisions.
I am happy that you and John also had a chance to see the Smith Center. Thanks for your thoughtful feedback on the space. I'm
reminded that all new physical spaces take time to become places. A place comes into existence over time when ritual, routine,
symbols, and meaning are given to it by those who inhabit it. The Smith Center is not a panacea but in just a few short months it
is already having a profound and positive impact on the type of inclusive culture we want to create.
I also appreciate your concern for our female students and those who identify as female. A common thread in our work at
Harvard is to create a gender inclusive environment. By this we mean to be open to everyone. From a gender perspective, we
want all our spaces to be welcoming of all individuals regardless of their gender identity and expression. Over the break, I
watched a documentary with my family called RBG. It is about Justice Ruth Bader Ginsberg and her path to the Supreme Court.
If you haven't seen it, I highly recommend it. The documentary highlights the perniciousness of gender discrimination,
especially what she faced at Harvard. A particularly poignant moment is when the dean of Harvard Law School called the 9 or
so women at HLS into his office and asked them how they felt taking the place of a man who deserved to be there. Thankfully
we have made progress. But given that for most of Harvard's history women and other groups were treated as second-class
citizens, including not being allowed in Lainont Library or to avail themselves of everything Harvard has to offer, I recognize
we still have a long way to go. Gender expectations and messages still bombard us that tell people what they can do and what
they can't do. You have my commitment that we will advocate for non-discrimination on this campus and that we will aspire to
model the culture of respect and dignity that each member of our community deserves. We want every student to have
the opportunity to feel welcome, included, and thrive at Harvard. I know you want the same and look forward to
working with you and other alums to make sure every room at Harvard is everyone's room.
I also appreciate your concern for out students' social life. We are working with our students to create a healthy and fun social
life that aligns with their values and interests. You may know that the College introduced a new student-activity funding model
this year which has significantly increased resources for student social events. This year we implemented a new student-led
governance model that has empowered the College Events Board (student-led), the Undergraduate Council (student-led), and
the House Committees (student-led) with significant resources to initiate and lead student events. We think this empowerment
model is best suited for us since student leadership in designing and creating events gives them the type of events that meet their
particular needs. The Student Engagement Office (populated with lots of student interns) sends out a weekly newsletter of
events. I've attached two recent ones. Additionally, all Houses now have extra resources for student-initiated parties and events.
As someone who lives with students, I can assure you that there are many parties on campus each weekend.
At the same, we are also committed to working with our students to create healthy environments in which dangerous behaviors
are discouraged. Our students' health and well-being is our first priority. College students have always been inclined to drink
and engage in risky behaviors, but there is a significant amount of research that more students are doing so today with
dangerous binge drinking and with the intention of blacking out. There has also been an increased use of mixing dangerous
drugs with alcohol along with an increase in related dangerous behaviors. In some cases, these situations are a form of self-
medication and intertwined with mental health issues. I love our students. I don't want to lose anyone. Over the past five years,
I've seen too many close calls. I want to do everything I can to prevent the worst thing that can happen to a parent from




                                                                                                                  HARV-F-00012382
              Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 123 of 240
happening. Each night I go to sleep worrying about our students' health and well-being. Each morning I am thankful when the
unthinkable has not happened.
We are continuing to work with students to create the type of Harvard College culture we can all be proud of
and are so appreciative of your support, especially as we work with our students to create an environment in
which everyone is thriving.
Please stay in touch and let me know if I can be helpful in any way.
Warmly,




                                                                                                             HARV-F-00012383
Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 124 of 240




   EXHIBIT 16
               Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 125 of 240
 From:         Khurana, Rakesh [/O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYDIBOHF235PDLT)/ON=RECIPIENTS/CN=E89F84CC1F404BB2A36CB8D9DFB79860-RKHURANA]
Sent:          5/2/2016 12:35:31 PM
To:            Rosenzweig, Jane [jrosenzw@fas.harvard.edu]
Subject:       Re: thoughts


Exactly the point we would like to make. I don't want to institutionalize "separate but equal."


On May 2, 2016, at 11:57 AM,Rosenzweig, Jane <jrosenzw(i)fas.har rard.edu> wrote:

Rakesh.
I think this is a good point and a tricky one—the idea that these women's organizations will see themselves as collateral damage
has been on my mind as we've worked through this.

I think one way of approaching this would be a few sentences in which you acknowledge that these groups emerged in reaction
to a male-dominated culture and that you know the male-dominated culture won't go away overnight--but that you don't think it
is consistent with our values to support normalizing that male dominated culture by creating organizations that attempt to
compensate for the fact that they haven't been given access to these more powerful organizations. In other words, yes, it makes
perfect sense that women found value in these organizations while they were shut out of access to others, but there is something
wrong with the fact that they had to do this in the first place.

This doesn't deal with the larger argument that there may be value in single sex organizations (women's colleges, etc.). I'm not
sure anything you could say here would satisfy those who object on those grounds.

I have student conferences all day today so I don't have time right now to craft potential language—but I could try to do it later,
or I'd be happy to look at what you have if you do something sooner.

Jane

 Jane Rosenzweig
 Director of the Writing Center
 Harvard College
(617)496-6861
 jrosenzw(a)fas.harvard.edu

 wTitingcenter.fas.harvard.edu




From: <Khurana>, Rakesh <rkhurana@fas.harvard.edu>
Date: Monday, May 2, 2016 at 11:10 AM
To: Jane Rosenzweig <irosenzw@fas.harvard.edu>
Subject: thoughts

Jane,

I wanted to share a comment from one of our colleagues and was wondering if you have any thoughts or suggestions.


Thank you for sharing this. My only comment is whether it makes sense to be explicit about the unique situation of the
women's clubs and sororities, specifically toward the end of the 3rd paragraph? While we have a consistent stance on
single gender organizations, alumnae and students have described their value in terms of creating supportive communities
for women in a social scene and culture dominated by men. They have noted that how this transition to a more equitable




                                                                                                                  HARV-F-00002490
             Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 126 of 240
social environment happens will matter for women and these women's organizations that find themselves in a precarious
place. Is there a way to acknowledge this without softening the message?




                                                                                                       HARV-F-00002491
Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 127 of 240




   EXHIBIT 17
         Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 128 of 240




I know that everyone expressing a point of view in this discussion does so from a place
of deep commitment to Harvard College, and I am grateful to be part of a discussion           Comment [RJ1j: Here, would it make sense
                                                                                              (I lm not sure) to elaborate on how this is
in which we can respectfully disagree from this common ground. I also recognize the           relevant? As in, given that we have this policy
importance of the principle of freedom of association that my colleagues have                 of non discrimination, we are already
invoked. While we should respect that individuals have the right to form their own            balancing freedom of assofciation with
social groups, such a principle has to be balanced against other principles, such as          i mportant values of our community? It seems
                                                                                              like the (rhetorical) problem you keep running
maintaining a non-discriminatory environment and a college academic and social                i nto is that Lewis et al want to make a
environment that is aligned with our educational 0. 4,..6ui*mission and philosophy.           distinction between on and off campus—and
                                                                                              you are arguing that there is a blurred line. So
Facts must inform our perspective. And the facts are that the final clubs have had a           Harry Lewis might say (and I think has said)
                                                                                              that these comparisons are flawed because
significant impact on our community that extends far beyond their membership. And             we don't punish students for lying off campus.
while this debate has focused on the distinction between on campus and off campus             And so your strongest argument is that the
"freedom of association" we need to admWrecognize that in the case of these clubs,            final clubs are effectively on campus
                                                                                              organizations in all but technicality.
this is effectively a meaningless distinction. They are comprised exclusively of
Harvard students, they have a disproportionate role in campus social life, they               Comment[RJ2]: "Admit" is probably the
                                                                                              more combative of these two options,
identify themselves with Harvard, the media, tour guides, identity them with                  w hereas recognize would be the gentler!!
Harvard, and to ignore this is to engage in a social and legal fiction. They are              option.
physically embedded on our campus. They are, for better or worse, entangled with              Formatted: liightight
Harvard students, Harvard's identity, and Harvard's history.
                                                                                           ‘‘, Formatted: Highlight
                                                                                              Comment[RBI: Do you want to mention
As a faculty dean, I live with our students and I am responsible for 360 souls. the
                                                                                              they are funded by Harvard alumni? Or
dean of the College, I- we are responsible for more than 6000 lives. Our students'            otherwise bring in the alumni point here'?
lives are not abstractions. I cannot in good conscience ignore the real problems these        Comment (R141: Grammatically, this either
organizations create by haying that these groups exist independently of Harvard               needs to be "I am" or the sentence could be
College.                                                                                      rewritten to just say

                                                                                              "At the College, we are responsible for more
And because thesev are effectively Harvard organizations, and the mate finaL dubs in          than 5000 lives."
oartil:u.'.1or have sudh loon Natorvot HarJa( sfe: aknast 45 years, Harvard
                                                                                              Formatted: Highlight
University and Harvard College have Loop been concerned about the
                                                                                              Formatted: Highlight
  O;sOL sdv tht , iNlmarity- dAe -to their perpetuation of gender-based exclusion and to
the reports of negative behaviors such as high-risk drinking, sexual and physical             Comment ERJ51: Maybe say "pretending
                                                                                              here?
violence, and hazing of new frecruitsi.
                                                                                             (    ment [11.1.6]: I tried to edit this a bit to
                                                                                             make the move from "all single gender" to
Our work on USGSOs will not solve every problem with social life or inclusion on this
                                                                                             "male are the main problem" smoother. But I
campus. Rather, it is a necessary first step to spark change on this campus that is Long     don't know the best way to deal with that
seet doe. Pat: cf. the goad n<,as                sRark change GA ZhiF,-Gampus-thatiF,        particular critique (that this is really about a
 eng•dverdne. Inclusion and integration do not happen on their own. With the number          handful of male clubs that have parties and
                                                                                             not about all the groups).
of organizations going co-ed and final clubs changing their membership policies, we
are making a significant amount of Progress!. Extraordinary efforts and changes are           Comment [12.171: When I read this with my
                                                                                              Harry Lewis hat on, I guess the main
going on to re-center social life in the Houses, to increase inclusive and safe social        counterargument would be that you ar
choices.                                                                                      engaged in some kind of nefarious social
                                                                                              engineering ("progress"). When I read with...My
                                                                                              "anti-final club" hat on, I think the main
                                                                                              counterargument is that making these clubs
The current policy may be the right way to proceed. Or calling for the elimination of         coed but still exclusive doesn't really
exclusionary social clubs entirely might be right. Another approach might be right.           contribute to inclusion. I'm not sure if there is
This is something that should be debated and discussed by the faculty. But this motion        a way around those objections here. You
                                                                                              could just cut that whole sentence so that




                                                                                                             HARV-F-00004360
         Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 129 of 240




will prevent that discussion. written, this motion would mean that we could not               Comthent.112.J8-1: Is this the agreed upon
govern groups exclusively made up of Harvard students. This puts us at odds with the          i nterpretation of the motion? That as written,
                                                                                              we wouldn't be able to require undergraduate
obligations a contemporary university has for governing and managing student                  organizations not to discriminate? Or wit this
organizations. It not only creates something unworkable by preventing the college             be seen as distortion by anyone of the original
from being able to manage and govern student organizations of any type. It puts us            motion?
out of the boundaries of generally accepted practices and policies for managing              Formatted: Highlight
                                                                                          • .................................................................
student organizations and student life. If something goes wrong with student               1 Formatted: Highlight
organizations—unrecognized or recognized-- the reality is that we are responsible and
we will be held responsible. It is not outside our practical and ethical obligations. I
urge you to reject the motion. 1.-..€4          &:      .     .s we 44-ordirwy wa.vs
                             Let the faculty committee continue to do its work so that        Comment[RJ9]: Will it be clear to everyone
the faculty can have an informed discussion. Let us debate whether Harvard College            w hat work you are saying should continue?
                                                                                              The work of recommending whether this
should reverse course on its commitment to anti-discrimination as its guiding                 policy should be kept, leading to discussion by
philosophy.                                                                                   faculty?
                                                                                              Formatted: Highlight
If Harvard is to attract the best students and faculty, we must create an environment
                                                                                              Formatted: Highlight
where one's intrinsic identity—whether that is gender, race, ethnicity, sexual
orientation-- cannot be a limitation. We must be an institution that promises a level
playing field where anyone can fulfill their potential and be given a fair shot. We
must create an environment where each person's dignity is respected. Achieving our
academic mission requires an environment of respect for rights, differences, and
recognizing the dignity of pthert.                                                            Comment [12310 I: Would you want to add
                                                                                              a nother sentence here that brings it back to
                                                                                              the usgsos? like,"making an honest
                                                                                              assessment of how these social organizations
                                                                                              contributeto#4,enviropprigt.tAlorl,„
                                                                                              overdue

                                                                                              You ddiVIiied it for this to make sense, but

                                                                                              distinguish the single gender clubs from the,
                                                                                              present day reality,




                                                                                                                         HARV-F-00004361
Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 130 of 240




   EXHIBIT 18
 Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 131 of 240



                              Faculty of Arts and Sciences
                                   Office of the Dean
                       Distribution list for Dean Smith's incoming mail

                 6/21/2018
Date received:


FYI:

        Allen Aloise                       Laura Fisher                      Chris Kruegler

        Mahzarin Banaji                    Pat Fitzgerald                    Heather Lantz

        Beverly Beatty                     Zoe Fonseca-Kelly                 Mike Lichten

        Jeremy Bloxham                     Claudine Gay                      Susan Lively

        Bob Cashion                        Jay Harris                        Anne Margulies

        Chris Ciotti                       Jay Herlihy                       Russ Porter

        Nina Collins                       Robin Kelsey                      Mathilda van Es

   n Emma Dench                       fl Rakesh Khurana                   n Nancy Weidner
        Frank Doyle                        Leslie Kirwan                     Nina Zipser


                                       : Please Draft Reply

                                       : Please Circulate

                                       : Please Handle

NOTES:




                                                                                     HARV-F-00010877
        Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 132 of 240

                                   HARVARD UNIVERSITY
                                 THE BOARD OF OVERSEERS
OFFICE OF THE GOVERNING BOARDS                                         LOEB HOUSE, 17 QUINCY STREET
TELEPHONE: 617-495-1534                                                CAMBRIDGE, MA 02138
FAX: 617-495-8819
                                               June 13, 2018

Dear Mike:

        At its meeting on December 3, 2017, the Standing Committee on Schools, the College and
Continuing Education discussed the report presented by Valerie Smith, Chair ofthe Committee to
Visit Harvard College, and a response by Rakesh Khurana, Dean of Harvard College. On behalf of
the standing committee, I am pleased to transmit the report and response with our comments.

        Harvard College is a vibrant community of students, faculty, and staff, animated by the
transformative power of a liberal arts and sciences education. The impact ofthe College extends
well beyond preparing Harvard students for lives of service and leadership — its efforts also influence
the direction of undergraduate education in the United States and abroad. Under Dean Khurana's
thoughtful and energetic direction, the College has sharpened its sense of mission and purpose, and
strengthened its commitment to fostering a culture of inclusion and belonging. At the same time, the
visiting committee report and our discussion suggested some areas worthy offocused attention.

        One ofthese areas is the "preparation gap" that is apparent among entering students,
especially as the College attracts more people from different backgrounds, including those from
socioeconomically disadvantaged backgrounds. This gap is twofold and relates to students'
preparation for embarking on college academics and to their preparedness for navigating the
complexities of college life more broadly. Though the College is still studying these issues and how
best to address them, there have been notable recent advances. For example, efforts are underway to
ensure that gateway courses do not inadvertently exclude talented students who were not lucky
enough to have attended a well-resourced secondary school. There are also initiatives to help first-
generation college students as they navigate their way through Harvard. We look forward to
following developments in this area, and urge the College to remain attentive to unexpected ways
this preparation gap may manifest itself over time.

        The College is taking a proactive approach to supporting the mental health and well-being of
individuals who are experiencing some measure of distress in their lives. This entails a greater focus
on trying to understand, through the best available research, what can be done to strengthen the
services offered to the Harvard College community. Considering the recent rash of natural disasters
and tumultuous political events, it is not surprising that heightened distress is being experienced not
only by students, but also by those whom students naturally look to for help. This situation should be
monitored, but it was clear that Dean Khurana is keenly aware of this important set of issues.




 Redacted - Substantial Need


                                                                                                      HARV-F-00010878
           Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 133 of 240




      Redacted - Substantial Need
_                                       --r-
L     Redacted - Substantial Need    The second is the standing committee's wish to reiterate its
    support for Dean Khurana's inclusive vision for the College and to underscore our hope that the
    considerable progress underway on various aspects of undergraduate education and student life not
    be obscured by the controversy over the policy on unrecognized single-gender social organizations.

           In conclusion, we recommend attention to the following:

               •   persevering in the commitment to foster a culture of inclusion and belonging;




Redacted - Substantial Need




                                                                                                   HARV-F-00010879
 Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 134 of 240
                                                                                       1


           REPORT OF THE COMMITTEE TO VISIT HARVARD COLLEGE

                                  March 16-17,2017

       The Committee to Visit Harvard College met March 16-17, 2017,
approximately two years after the previous visit to campus. Committee leadership
worked closely with the Office of the Dean of the College to plan a two-day meeting
that included extensive discussions with faculty, staff, and students. The Committee
appreciated the opportunity to engage in wide-ranging conversations with Dean of
the College Rakesh Khurana both days and focused conversation with FAS Dean
Michael Smith and Provost Alan Garber on the second day. The Committee is
grateful to Dean Khurana and his staff, and to the Office of the Governing Boards,for
organizing such a productive and informative meeting.

         As Dean Khurana emphasized in his remarks to our committee, Harvard finds
itself at a moment of extraordinary change. The University, and by extension the
College, seeks to understand and respond to the current and future impact of
increased racial, ethnic, cultural, and socioeconomic diversity upon the institution.
Furthermore, the College seeks to prepare for the impending expansion of the
U niversity into Allston, which will pose logistical challenges to the idea of a unified
and coherent Harvard culture. Beyond these changes on campus, Harvard seeks to
navigate the current period of heightened national and global political and economic
volatility.

         These factors require the College, and the University, to be both responsive
and visionary. Dean Khurana displayed these qualities in abundance; he and his
staff provide thoughtful, insightful, collaborative leadership during these turbulent
times. In our discussions, members of the Committee observed that the challenge to
be both idealistic and strategic is similar to the kinds of challenges the College poses
to its students. Just as the College encourages students to move beyond their
academic safety zones and take intellectual risks, so might the College seize the
opportunity to reflect even more deeply on its goals and experiment with
programming and curricular initiatives. In so doing the College might model for
students the habits of mind they seek to cultivate in them.

       Before moving to the substance of this Report, the Committee wished to
make two prefatory procedural comments. First, several members of the Committee
expressed disappointment that key recommendations in the 2015 report went
unaddressed in any scheduled portion of the Visit. For instance, the 2015 report
concludes by expressing the wish to see "COFHE (Consortium on Financing Higher
Education) data as the Visiting Committee has in the past"(2015 Report, page 19).
We of course understand that our recommendations cannot always be
accommodated. However, in those instances, it would be helpful to receive an
explication of why a matter will not be addressed (as was the case, for example,
when Dean Khurana stated that the pending admissions lawsuit made it inadvisable
to share admissions data during this visit).




                                                                                     HARV-F-00010880
 Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 135 of 240
                                                                                    2



       On a more positive note, the Committee applauded the decision to lower the
number of Committee members from twenty (in 2015) to fourteen (in 2017).
Individuals who had served on both committees noted that the smaller number
made for more engaged and focused discussion.

         As in 2015, the 2017 committee has chosen to organize this report along the
lines of the dean's priorities for undergraduate education: intellectual
transformation; social transformation; and personal transformation.




                                                                                  HARV-F-00010881
 Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 136 of 240



INTELLECTUAL TRANSFORMATION




Highly Confidential -Attorneys' Eyes Only




General Education




  Redacted - Substantial Need


                                                                   HARV-F-00010882
 Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 137 of 240
                                                                       4




Redacted substantial Need




                                                                   HARV-F-00010883
     Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 138 of 240




Redacted - Substantial Need


    Communication Across the Curriculum
.                                                                                .




ii Highly Confidential -Attorneys' Eyes Only                                     ii
 i                                                                                i




                                                                       HARV-F-00010884
   Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 139 of 240



  Freshman Seminars




Highly Confidential _ Attorneys
                              'Eyes Only




  Academic Support




Highly Confidential -Attorneys' Eyes Only




                                                                     HARV-F-00010885
   Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 140 of 240




   Highly Confidential -Attorneys' Eyes Only




  Honor Code and Council




Highly Confidential - Attorneys' Eyes Only




                                                                     HARV-F-00010886
    Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 141 of 240
                                                                          8


   The Role ofthe Arts and Humanities at Harvard College




Highly Confidential - Attorneys' Eyes Only




                                                                      HARV-F-00010887
   Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 142 of 240




Highly Confidential - Attorneys' Eyes Only




                                                                                i




                                                                     HARV-F-00010888
       Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 143 of 240




    Highly Confidential - Attorneys' Eyes Only




      The Allston Campus
1




    •
ii Highly     •    • _ Attorneys
          Confidential         'Eyes Only                                          ii
 ii                                                                                 ii




                                                                         HARV-F-00010889
       Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 144 of 240
                                                                                      11




      Highly Confidential -Attorneys' Eyes Only


L._

      The Question ofIntellectual Mission




 Highly Confidential - Attorneys' Eyes Only




      SOCIAL TRANSFORMATION

             Harvard College has enhanced its commitment to its students' intellectual
      transformation with an equally strong commitment to its students' social
      transformation—a commitment that has focused on establishing and strengthening
      a culture of campus inclusivity while simultaneously providing a broader range of
      off-campus co-curricular opportunities to expand service learning options. In both
      his written report to Committee members as well as in his presentation on campus,




                                                                                      HARV-F-00010890
 Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 145 of 240
                                                                                     12


Dean Khurana noted the importance of this work and the unique moment in the
College's history as well as the externalities of the current national and international
political environment that have provided the context for this on-going commitment:
       We are in a moment of exceptional change in the world and in higher
       education. Political polarization, inequality, and distrust in institutions are
       part of our national context. Higher education is in flux, with calls for greater
       access, lower tuition costs, and increasing student services.... As we adapt
       to a changing higher education landscape and welcome ever more diverse
       cohorts of students to the College, we continue to embrace new opportunities
       to inspire talented young minds with new ways of seeing the world and to
       offer them the intellectual experiences that they will draw upon throughout
       their lives.

       The Visiting Committee welcomed Dean Khurana's eloquence and
commitment to the goal of student social transformation at Harvard College and was
encouraged by the range of efforts and progress to date. The student body has
changed significantly over the last decade and a half, and Harvard College has gone a
long way under Dean Khurana's leadership to recognize and address the changes by
fostering a community that welcomes diversity and supports inclusion.

Creating Inclusive Community

        In the context of Dean Khurana's definition of the transformational effect of a
college education on students' lives, the Committee received updates on various
efforts to enhance a diverse living and learning experience for Harvard College
students. Dean Khurana summarized the import of these efforts with his reflection
on student engagement: "They own the community. They belong here. We must
create an experience that counters students from just gathering with people like
themselves."

        Noting the significant progress in Admissions to admit diverse incoming
classes, the Committee lauded recent efforts to bolster a sense of belonging among
students during their time at Harvard. The importance of the House renewal effort
and prioritization of the student residential experience was discussed formally and
in conversations with students over dinner. The committee also took note of class-
wide events organized to build collective spirit and engagement as organized by the
Office of Student Life in partnership with student groups, as well as of a range of
events—from Fall Festival; Harvard-Yale weekend activities; Collaboration and
Innovation Grants; Live @ Sanders Theatre; College Nights at the Cambridge
Queen's Head; Mardi Gras Party and Yardfest—all of which provide opportunities
for building community and fostering a greater sense of inclusion.

       The Visiting Committee was also impressed by the Dean's work to provide
food and housing options during Spring and Winter break for students unable to




                                                                                     HARV-F-00010891
  Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 146 of 240
                                                                                      13


leave campus, a policy that recognizes the realities of an international twenty-first
century institution as well as the economic challenges faced by students who
cannot leave campus during such "breaks." Conversations that Committee members
enjoyed during dinner affirm the importance of this initiative for students. The
Committee commends Dean Khurana for these initiatives designed to make sure
"Harvard works for everyone."

       The Committee also commends the ongoing efforts to recruit and attract a
diverse faculty and staff as a significant part of effectuating the goal of a truly
inclusive campus community. The Committee shares the Dean's view that this
commitment leads to better research and teaching.

        Finally, the Committee appreciated the reports of an engaged campus
dialogue through ongoing discussions on the topic of inclusion and belonging. Dean
Khurana admirably acknowledged that while Harvard aspires to support all student
needs, interests and commitments, it must be judicious in the use of funds and
cannot provide financial support for every student-led initiative. With his
impressive leadership, matched with the new social opportunities and structural
enhancements to the residential House system as well as the newly created Office of
Diversity, Equity and Inclusion, the Visiting Committee believes Harvard College is
well positioned to set a standard for an inclusive campus community in the twenty-
first century.

Final Clubs/Title IX

        An inclusive campus depends on the university and affiliated institutions
 doing all they can to ensure equal access of opportunity for all students. As part of
these efforts, Dean Khurana updated the Committee about the new policy he and
President Faust issued regarding unrecognized single-gender social organizations
(USGS0) and the importance of ending gender discrimination in the Final Clubs.
 Because Harvard withdrew recognition from the male Final Clubs more than 30
 years ago, this issue has been chronically difficult to address, and the problem has
 been compounded by the intercession of the Alumni of some of the Clubs who are
 reluctant to change long-standing policies.

        At the time of the March visiting committee meeting, the College's new policy
with respect to the Finals Clubs had just been issued. Since the March meetings, the
debate and complexity surrounding these issues has escalated. We recognize and
appreciate these seemingly intransigent issues and support the Dean's ongoing
efforts to ameliorate and strengthen the climate and culture of Harvard's campus.

        The Committee strongly supports efforts to end gender discrimination in
these Clubs and was pleased that some of the Clubs have already become coed. We
of course acknowledge the freedom of association claims so strongly asserted by the
clubs. Yet the principle of gender equality cuts strongly in favor of gender
integration and is the more important value in this particular context.




                                                                                      HARV-F-00010892
 Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 147 of 240
                                                                                    14



         At the same time, the Committee remains concerned that even integration on
the basis of gender will not be a panacea, given that the Clubs may still support an
elitist culture that fosters a separation between members and students from lower
socio-economic groups. Given that the process implementing the new mandate
should and likely will continue to evolve, the committee offers the following
suggestions and questions for Dean Khurana and his team:

   • Though most certainly any strong measure to deter the Clubs' single sex club
     membership would have been met with resistance, it seems that the decision
     to implement sanctions without having first gained support from the Faculty
     led to a more difficult path to acceptance. Given the importance of faculty
     buy-in for major policy decisions affecting all aspects of student life, the
     Committee urges Dean Khurana to partner with faculty allies on this and
     other initiatives (such as fostering support for the Honor Code) to help
     spearhead his initiatives.

   • The question arose of whether the new sanctions unduly punish single sex
     female clubs. Although some may have formed as a reaction to the male
     clubs, they do also serve a function of providing women extra support in a
     still unequal environment. The Committee hopes that the Dean of the College
     will consider how best to support female students on Harvard's campus to
     ensure they have spaces in which to flourish and thrive.

   •    The problem of not having enough social space where students can gather
       continues to factor into the popularity of the Final Clubs, which points to the
       ever-present necessity of providing more social space to better equalize
       social experiences. When the data exists, it would be informative to see
       whether students who live in the renovated houses feel that increased
       common areas in those houses begins to address the sense of"not
       belonging." If not, perhaps upcoming renovations should be reviewed with
       this question in mind.

   • While the Committee understands the university leadership's concern with
     sexual assault across campus and therefore its instinct to hold the Clubs
     accountable for problems with assault at their parties and events, the
     Committee felt the key issue in this instance was one of gender equality (the
     Clubs being hardly unique as campus spaces in which sexual assault is
     perpetrated). The Committee thus hopes that the University leadership will
     fight sexual assault strenuously across campus while justifying its policy
     towards the Final Clubs on the grounds of gender equality. Indeed, it was
     noteworthy that neither Title IX nor sexual assault was substantially
     addressed on this visit. In light of the continuing problems with sexual
     assault and the strongly expressed desire to create an inclusive and safe
     campus, it would be helpful for the Committee to hear more on this topic




                                                                                    HARV-F-00010893
  Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 148 of 240
                                                                                   15


        next time as well as how the Final Clubs and others are addressing these
        issues.

 Athletics




Highly Confidential - Attorneys' Eyes Only




                                                                                   HARV-F-00010894
 Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 149 of 240
                                                                   16




Highly Confidential -Attorneys' Eyes Only




Social Transformation through Engaged Scholarship




Highly Confidential - Attorneys' Eyes Only




                                                                   HARV-F-00010895
   Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 150 of 240
                                                                     17




           •     •
Highly Confidential
       Confidential- Attorneys' Eyes Only




                                                                     HARV-F-00010896
     Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 151 of 240
                                                                       18



    Highly Confidential -Attorneys' Eyes Only

    PERSONAL TRANSFORMATION
i




ii Highly Confidential - Attorneys' Eyes Only                                  ii
 i                                                                              i




                                                                       HARV-F-00010897
 Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 152 of 240




Highly Confidential - Attorneys' Eyes Only




                                                                   HARV-F-00010898
  Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 153 of 240
                                                                                   20


 CONCLUSION

         The Committee is grateful for all of the work that went into planning for the
 visit and appreciated the opportunity to engage in thoughtful conversation about
 some of the most pressing issues that concern Harvard College and higher education
 more broadly. For the next meeting the Committee makes the following
 recommendations:

    • The next Committee should receive more data in advance of the meeting.
      Having that information in advance would allow members to analyze it in
      advance and devote time on campus to more in-depth conversation that will
      be more useful to the College.




Redacted - Substantial Need




                                                                                   HARV-F-00010899
         Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 154 of 240




                                            ARVARD
                                              COLLEGE




                                      CVC Response Memo

                                       Executive Summary



    The CVC asked if the College might be encouraged to seize the opportunity to reflect on its
    goals and experiment with programming and curricular initiatives, and we agree that we now
    have an exceptional opportunity to build and grow.
    INTELLECTUAL TRANSFORMATION
    General Education



     Redacted - Substantial Need
    Communication across the Curriculum




    Highly Confidential -Attorneys' Eyes Only

i
    Freshman Seminars




    Highly Confidential -Attorneys' Eyes Only




                                                                                           HARV-F-00010900
    Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 155 of 240



Academic Support




Highly Confidential -Attorneys' Eyes Only




Honor Code and Council


 Highly Confidential - Attorneys' Eyes Only
The Role ofArts and Humanities at Harvard College
                                                                                 1




 Highly Confidential - Attorneys' Eyes Only




                                                                      HARV-F-00010901
     Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 156 of 240



The Allston Campus

Highly Confidential -Attorneys' Eyes Only
SOCIAL TRANSFORMATION

The Office of Student Life (OSL), under the leadership of Dean O'Dair, has made it a priority to
further a student-centered and learning-focused environment on campus. We are seeking ways
to give students a greater voice in matters related to their campus experience. The OSL will
increase its partnerships with the Office of Undergraduate Education and FAS faculty to further
efforts to integrate the co-curricular and curricular lives of students. Two new staff have joined
the OSL: an Associate Dean for Diversity and Inclusion and a Director of Diversity Education and
Support. With House Renewal, more social spaces are becoming available, and we intend to
create opportunities for more students to use these new spaces.

Social Transformation through Engaged Scholarship




Highly Confidential -Attorneys' Eyes Only


Final Clubs/Title IX
The policy announced in May 2016 regarding Unrecognized Single Gender Social Organizations
(USGSOs) has led to several new initiatives. An FAS faculty committee issued a report in
September 2017 stating the widespread view among faculty that the College must take action
to address the pernicious effect of USGSOs on our community. Instead of issuing a single final
recommendation, the committee sought to summarize all of the options available to our
community to address the USGS05. In tandem with this report, discussions at several faculty
 meetings this fall have weighed how to best respond to the challenges posed by USGSOs. As a
result of such ongoing deliberations not just on the part of faculty, but amongst students and
staff as well, several USGSOs have become gender-inclusive over the past year. The College
welcomes the opportunity to work under a formal policy with them.

PERSONAL TRANSFORMATION




 Highly Confidential -Attorneys' Eyes Only



                                                                                           HARV-F-00010902
     Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 157 of 240




 Highly Confidential - Attorneys' Eyes Only
Athletics




Highly Confidential - Attorneys' Eyes Only




                                                                       HARV-F-00010903
     Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 158 of 240




                                     HARVARD
                                            COLLEGE




November 20, 2017

Committee To Visit the College
d o Marc Goodheart
Office of the Governing Boards
Loeb House, 17 Quincy Street
Cambridge, MA 02138

Dear Members of the Committee to Visit the College:

Thank you for your candid assessment of the state of Harvard College. The faculty and
administrators who met with the CVC last March are keenly aware of the rare expertise CVC
members bring and the value your candor provides. It is with respect for that honesty that we
respond to the report.

Reviewing both the 2015 and 2017 reports, we start with two points of agreement with the
CVC:
   1) The structure of intellectual, social, and personal transformation that has provided the
      College's guiding principles since 2014 is an appropriate and durable mission.
   2) Harvard College is attempting to fulfill this mission during a period of dramatic and far-
      reaching change, one in which institutions of higher education are facing challenges
      u nlike any seen since the late 1960s.

As a liberal arts college centered in a research university, we provide our students with unique
opportunities, and we are committed to the goal of educating leaders for our society in a
globally interdependent world. You ask if the College might be encouraged at this precarious
juncture to reflect on its goals and experiment with programming and curricular initiatives, and
we agree that this particular moment presents an exceptional opportunity to build and grow.
We hope that this response reflects that sense of opportunity, and we have tried to illustrate
our commitment to experiment and pilot in this new environment.
Finally, the CVC requested that we provide more detailed COFHE data. We are committed to
providing that data wherever possible, and we will follow up with the committee to make sure
we understand what information is being requested.




                                                                                           HARV-F-00010904
    Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 159 of 240



I also want to take this moment to acknowledge a very valued member of our Harvard College
community for over 45 years, and one who managed and influenced a lot of the programming
and initiatives addressed in the following report - Tom Dingman, Dean of Freshmen, will be
retiring at the end of this academic year. Attached in the appendices, I share with you the
message I delivered to all students, announcing his departure.
INTELLECTUAL TRANSFORMATION

General Education




  Redacted - Substantial Need



Communication Across the Curiculum




Highly Confidential -Attorneys' Eyes Only

                                                                                                •

                                             2



                                                                                      HARV-F-00010905
   Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 160 of 240




Highly Confidential - Attorneys' Eyes Only




                                    3



                                                                     HARV-F-00010906
    Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 161 of 240



Freshman Seminars




 Highly Confidential -Attorneys' Eyes Only



Academic Support




  Highly Confidential -Attorneys' Eyes Only




                                    4



                                                                      HARV-F-00010907
    Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 162 of 240




Highly Confidential -Attorneys' Eyes Only




Honor Code and Council




 Highly Confidential -Attorneys' Eyes Only




                                     5



                                                                      HARV-F-00010908
                 Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 163 of 240




                Highly Confidential -Attorneys' Eyes Only




             The Role ofArts and Humanities at Harvard College
..                                                                                         ..
 ..                                                                                         ..
  ..                                                                                         ..
   ..                                                                                         ..
    ..                                                                                         ..
     ..                                                                                         ..
      ..                                                                                         ..
       ..                                                                                         ..
        ..                                                                                         ..
.. Highly Confidential - Attorneys' Eyes Only                                              ..
 ..                                                                                         ..
  ..                                                                                         ..
   ..                                                                                         ..
    ..                                                                                         ..
     .
                                                         6



                                                                                   HARV-F-00010909
     Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 164 of 240




Highly Confidential -Attorneys' Eyes Only




The Allston Campus




 Highly Confidential - Attorneys' Eyes Only

                                                                                                   i




SOCIAL TRANSFORMATION
We thank the visiting committee for their comments and reflections about Harvard College
students' experience on campus, on topics ranging from issues of diversity, to the residential
experience, to co-curricular activities. As we think about our structures and programs for
meeting the needs of today's students, the Office of Student Life (OSL), under the leadership of
Dean O'Dair, has made it a priority to further a student-centered and learning-focused
environment on campus. The diversity noted in the CVC report is a significant strength that we
want to incorporate into all aspects of a student's experience. To this end, we are seeking ways
to give students a greater voice in matters related to their campus experience, e.g., through
departmental advisory boards, committee representation, or the like.




                                               7



                                                                                          HARV-F-00010910
     Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 165 of 240




The OSL will also increase its partnerships with the Office of Undergraduate Education and FAS
faculty to further efforts to integrate the co-curricular and curricular lives of students. Efforts
are already underway to leverage the expertise in student life with faculty members in order to
enrich the classroom experience. Two new staff have joined the OSL: Associate Dean for
Diversity and Inclusion Roland Davis and Director of Diversity Education and Support Robin
Johnson. This semester, Ms. Johnson has partnered with Expos and Math faculty to discuss
ways to make the classroom experience more inclusive. In a time of transition in the status of
unrecognized single-gender student organizations (see below), students are seeking
resources—most notably space and funding—for social life in the College.

With House Renewal, more social spaces are becoming available, and we intend to create
opportunities for more students to use these new spaces. And while we appreciate the
Committee's acknowledgment of our efforts to enhance campuswide programs for students,
we also know that student diversity means that we need to provide for a broad range of
student interests. We look forward to sharing updates with the Committee at the next visit.

Social Transformation through Engaged Scholarship




    Highly Confidential - Attorneys' Eyes Only




_
                                                8



                                                                                            HARV-F-00010911
 Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 166 of 240




Highly Confidential - Attorneys' Eyes Only




                                                                   HARV-F-00010912
     Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 167 of 240




 Highly Confidential -Attorneys' Eyes Only




Final Clubs/Title IX

Harvard College agrees with the Committee's assessment that "an inclusive campus depends on
the university and affiliated institutions doing all they can to ensure equal access of opportunity
for all students." The policy announced in May 2016 regarding Unrecognized Single Gender
Social Organizations (USGS0s) has moved Harvard College forward by fostering a culture of
respect for the rights and dignity of all students. It has also had an undeniable effect in
intensifying the campus debate on how best to ensure our students live out the College's
commitment to inclusivity and nondiscrimination.
Indeed, since the Committee visited campus, several initiatives have followed on the May 2016
policy. In October 2016, a committee was formed to examine implementation of the May 2016
policy. In February of 2017 it released its final report in support of the College's commitment to


                                                10



                                                                                            HARV-F-00010913
     Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 168 of 240



nondiscrimination, a report that further encouraged the work already undertaken by USGSOs to
reevaluate their practices and seek new approaches. In addition, a separate Faculty Committee
was charged by Dean Smith with examining whether the May 2016 policy itself is the most
effective means of advancing the College's mission of social transformation, and to identify
alternatives that might also effectively ensure our commitment to nondiscrimination and
inclusivity. The committee released a Preliminary Report in July 2017, which spurred extensive
and substantive feedback from faculty, students, and alumni. The Faculty Committee then
spent,the summer and early fall seeking additional faculty and community input through a
dedicated e-mail address, the creation of a wiki page, and dedicated drop-in consultation
sessions open to all faculty.

The Final Report of the Faculty Committee, issued in September 2017, noted that the common
thread woven throughout the feedback the Faculty Committee received was that the College
m ust take action to address the pernicious effects of USGSOs on our community. Instead of
issuing a single final recommendation, the Faculty Committee sought to summarize the most
significant options available to our community for addressing the USGSOs. It listed three such
alternatives: 1) a ban on students belonging to exclusive and discriminatory social groups; 2)
the May 2016 policy, which reserved select privileges to those students who do not belong to
social groups which practice discrimination based on gender; 3) addressing the toxic effect of
these groups through means such as education or advertising specific instances of bad
behavior. In tandem with the Faculty Committee's work, proposed Faculty legislation that
would have restricted the College's ability to enforce its anti-discrimination policy was voted
down at the November meeting of the FAS Faculty.
The thoughtful and, at times, challenging conversations this issue has prompted among
students, staff, administrators, and faculty has not just led to reflection on how our community
m ust live out our values—it has engendered social change. Several USGSOs have become
gender-inclusive over the past year as a result of these discussions. The College welcomes the
opportunity to work under a formal policy with them, and with all of our students, to ensure
that every student can thrive inside and outside of the classroom regardless of their identity.

PERSONAL TRANSFORMATION




  Highly Confidential -Attorneys' Eyes Only




                                               11



                                                                                          HARV-F-00010914
     Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 169 of 240




                    r•       ,•
Highly Confidential -Attorneys' Eyes Only




Athletics



 Highly Confidential -Attorneys' Eyes Only


                                     12



                                                                       HARV-F-00010915
     Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 170 of 240




i




    Highly Confidential - Attorneys' Eyes Only




                                     13



                                                                       HARV-F-00010916
     Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 171 of 240




instruments to assess its programs and our students' athletic experiences. With the aid of this
smartphone-enabled technology, the department hopes to more quickly and easily assess the
culture of Harvard Athletics, and to do so on a regular basis, to improve and continue its
longstanding positive contribution to Harvard College.

Finally, we wish the Committee to understand that Athletics has its own Visiting Committee on
Athletics, and that Harvard also has a Faculty Standing Committee on Athletics and a Faculty
Fellows program to help guide our Athletics program from a Faculty perspective.

CONCLUSION
I am proud of the work our team has accomplished these past three years. It has made a real
difference in the lives of our students and could not have been accomplished without the
guidance and support of the visiting committee.
As both the visiting committee and we at the College recognize, however, we have more to do.
In our nation and around the world, we are seeing the forces of integration and connectedness
also contributing to divisiveness and the widening of fault lines. In our nation, citizens are
increasingly seeing their fellow citizens as "the other." Our campuses are not isolated from
these forces. Those of us on the Harvard faculty and in the administration are responding to
needs such as defending undocumented students, addressing campus racism and sexism, and
ensuring we create an environment that allows for critical thinking, conversation, and debate.
When we talk about inclusion, we mean inclusion for students from different backgrounds,
experiences, and perspectives.
We are ready to continue taking advantage of the opportunity presented by the challenges we
face. We can set a tone for our community, and perhaps for higher education more broadly,
that helps create the conditions for social change. At our foundation is a commitment to the
search for truth, an appreciation for evidence and reason, a critical perspective that challenges
taken-for-granted assumptions, and respectful dialogue. We have a chance to show that the
i ntellectual and social vitality of a learning community founded on a commitment to truth is
strengthened through inclusion, and that a commitment to the liberal arts and sciences
uniquely prepares our students to participate and lead in our interconnected society. Beyond
the academy, we can be a model of bridging differences and bringing larger numbers of people
into critically important conversations. I believe that no other institution of higher education
has as much responsibility to do this as Harvard does. So we will do it.




Rakesh Khurana
Danoff Dean of Harvard College




                                               14



                                                                                           HARV-F-00010917
   Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 172 of 240




APPENDIX A

ATHLETICS LETTER TO THE COMMUNITY




Highly Confidential - Attorneys' Eyes Only




                                    15



                                                                     HARV-F-00010918
  Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 173 of 240




Highly Confidential -Attorneys' Eyes Only




                                                                               i




                                  16



                                                                    HARV-F-00010919
  Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 174 of 240




Highly Confidential - Attorneys' Eyes Only




                                  17



                                                                    HARV-F-00010920
  Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 175 of 240




Highly Confidential - Attorneys' Eyes Only




                                  18



                                                                    HARV-F-00010921
   Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 176 of 240




Highly Confidential - Attorneys' Eyes Only




                                   19



                                                                     HARV-F-00010922
  Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 177 of 240




          HARVARD
                COLLEGE




Dear Harvard College Students,


I write today to share with you that after 45 years of outstanding service to Harvard
College and its students, Dean of Freshmen Tom Dingman '67 has decided to step down
from his role at the end of the 2017-2018 academic year.


Dean Dingman has influenced the lives of countless students during their time at the
College. Those of us who have had the pleasure of working with Dean Dingman have
come to value his integrity, the calming presence that he brings to all situations, and the
passion he has for helping students make the transition from home and high school to
Harvard College. His leadership and mentorship will be truly missed.


Dean Dingman has held numerous roles in his time at Harvard. He began his career in the
Admissions office, later serving as the Allston Burr Senior Tutor(now Resident Dean) of
Leverett House and Dudley House. In addition to his House service, he was also Assistant
Dean and Associate Dean of Harvard College. In each of his roles, Dean Dingman created
environments to ensure students could flourish. In his role as dean of freshmen, in
particular, Dean Dingman was responsible for reorganizing the office's staff, putting new
emphasis on students' ethical development, and launching — with the help of the entire
FDO staff - initiatives to heighten a sense of belonging, like Convocation. He was also
responsible for initiatives designed to create the conditions for students' personal




                                             20



                                                                                          HARV-F-00010923
  Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 178 of 240




transformation, like the series entitled Reflecting on your Life. Under Dean Dingman's
leadership, more opportunities have been created for informed student-faculty
interaction and for taking a break from the intellectual rigor to relax and enjoy the
company of peers.


During my time as Dean of the College, Dean Dingman has been my valued partner and
friend. Given his deep commitment to the stewardship of Harvard College, I have asked
Dean Dingman to stay on in a limited capacity after his retirement as a Special Adviser to
me, as Dean of the College. In this capacity, Dean Dingman will assist me with various
special projects, including in the College's fundraising efforts to support the student
experience. I am grateful for his continued service to Harvard College.


We will announce plans for the search for Dean Dingman's replacement in the near
future.


Warmly,
Dean Khurana
Danoff Dean of Harvard College




                                             21



                                                                                          HARV-F-00010924
Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 179 of 240




   EXHIBIT 19
               Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 180 of 240
From:
Sent:          5/9/2016 10:35:05 AM
To:            Khurana, Rakesh [rkhurana@hbs.edu]
Subject:       Message from a Rhodes Scholar, Seneca Member and former Cabot House resident



Dear Rakesh,

By now you must have been inundated with responses to your recent announcement that, among other
sanctions, members of single-sex organizations will not be eligible for the College's endorsement for
fellowships such as the Rhodes and Marshall Scholarships. My perspective is probably somewhat unique, in
that I was both a member of the Seneca and a Rhodes Scholar (as well as a resident of Cabot House,
coincidentally). So your recent announcement struck me particularly close to home.

By now, plenty of other people have made the point that the male final clubs' undue influence on the
Harvard social scene comes from their ownership of private spaces in which they can host parties. I was
pleased to see that Cabot recently renovated its common room to make it a "party space" available for
students to put on their own social events. The way to win the battle against the male final clubs (and
against sexual assault, since isn't that really what you're trying to prevent?) isn't to infringe on
students' rights to associate with whomever they like, especially when they are doing so on their own
time with their own resources, but rather to provide a more attractive supply of social spaces and social
events that will make the all -male final clubs' parties less appealing by comparison.

As for single-sex organizations, I can assuredly say that without my participation in the Seneca, I may
not have had the confidence to compete for and win a Rhodes Scholarship. When I was an Economics
concentrator 15 years ago, all but one of the tenured faculty were men, and most of my classmates were
men. Even my athletic team - the Alpine Ski Team - was co-ed. Being a member of the Seneca opened my mind
to an amazing group of supportive, dynamic women   women who cheered me on when I was having trouble
coming up with a Rhodes essay topic, and who helped me study current events for my eventual Rhodes
i nterviews.

Even to this day, the Seneca alumnae are some of my closest friends from Harvard, and I connected with
them in a way that went beyond my relationships with my female roommates, because, like me, the women in
the Seneca were all outgoing, engaging, people with a view towards advancing the position of women in
l eadership roles at Harvard and beyond. In fact, I was incredibly pleased to find that the one other
senior woman at my private equity firm happened to be an older alumna from the Seneca, and she has helped
mentor me and encouraged me to flourish at my firm, in an industry that is roughly 90% male once you hit
the Managing Director level (where I am today).

I am incredibly disappointed that you and President Faust have chosen to lump all single-sex
organizations together in your recent policy, and I would urge you to reconsider applying your
restrictions only to those organizations that have preferential access to private party space, as that
factor - not whether the groups are co-ed - is the real source of a power imbalance in the social scene
at Harvard. (And btw, since the Task Force's survey showed that most sexual assaults occur in Harvard
dorm rooms, why not just install a panic button in each dorm room? That is probably a very cost effective
solution given today's wireless technologies.)

Thanks,
Rachael A. Wagner
Class of 2004




                                                                                              HARV-F-00011629
Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 181 of 240




   EXHIBIT 20
               Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 182 of 240
From:          Daniel Becton [daniel_becton@mail.harvard.edu]
Sent:          12/2/2016 7:22:00 AM
To:            Friedrich, David R [david_friedrich@harvard.edu]; Brandt, Lauren Elizabeth [Ibrandt@fas.harvard.edu]
Subject:       Updated benchmarking report
Attachments:   Peer institution summaries ver2.docx


Hi David,

I addressed the areas you mentioned and updated the report. I did reach out to Kim Pacelli at Bowdoin but didn't
hear from her. However, I hope the added substance is useful regarding residence at Amherst and Bowdoin,
eating clubs at Princeton, and drinking at Dartmouth.

Reviewing your guiding principles in light of the Princeton research, I am particularly interested in social
capital. The NYT described final clubs as "if not the hub, the apex of social life."

 Obviously Harvard wants each house to be able to develop its own "character.- Student investment and
 uniqueness will generate pride, healthy competition, and internal growth.

 Although they do generate these things, Princeton's eating clubs are criticized as "outdated, elitist institutions"
(wiki), and "have a history of being hostile to women"(Bloomberg). Even if they evade other concerns, the
Princeton model relies on pride in these histories, necessitating continuity with elitist traditions.

On the other hand, Harvard deliberately wants to break from the traditions that are invoked and reperformed
every weekend when the apex of social life is final clubs -- that is, heterosexist patriarchy with a binge-drinking
focus.

Harvard is rich with history and traditions that don't have anything to do with posh frat parties. There is a rich
culture and school pride is tied to a sense that greatness fills the campus's history. If the College can create
continuity with positive elements of its tradition that are exciting to students (see admissions essays), then pride
can be instilled in the houses in a way that correlates with the College's values.

Happy Friday to you both,
Daniel




                                                                                                                HARV-F-00001724
Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 183 of 240




   EXHIBIT 21
       Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 184 of 240



1. Trends iv higher ed —Davie/Bet:toll's research (benchmark* document);ourpolicy relativ4 more restrained
2. Need to take decisive and strong action and not pull backfrom it
        G. Corresponds to the input row student members on the implementation committee as demonstrated below

 Executive Summary: Liberal arts colleges such as Amherst, Bowdoin, Williams and Middlebury
 have generally decided to ban fraternity and sorority life. Although this has been effective with
 regard to gender integration, students tend to push back against the school "micro-managing the
 social scene." Princeton also banned Greek life, and now filters social life through its own, well-
 established Eating Clubs. Meanwhile, Dartmouth created a house system this year that includes the
 whole campus and is a housing option, but one that exists alongside off-campus possibilities
 including fraternity or sorority houses. Overall, these institutions have consistently viewed social life
 organized by gender as incompatible with creating an inclusive campus. However, they have
 struggled to displace traditional forms of social life, and, occasionally, to address elitism within the
 student body.


 4. Findings -Broader aspectsfrom students and other stakeholders
 a. Positive aspects ofpolio; — never heard a compelling defense ofSGS0s; no person who objects to policy ever came
forward and said thatI want to maintain the status quo
          i. Discrimination — as a principle vs. as a type ofaction
          ii. Elitism, discrimination, concerns re: sexual assault , ha:zing— ,gendered-and problematicpower djmamics

4a. The most encouraging result of the committee's outreach efforts was the clear consensus
regarding the misalignment with the values of Harvard College and the status quo. The toxic
atmosphere engendered by the current orientation of student life around SGSOs ("if not the hub,
the apex," according to the New York Times) is easily diagnosed. Although we listened to concerns
from a very wide range of students, faculty, and staff, no person who objects to the policy ever came
forward and said they wanted to maintain the status quo. Harvard students are diverse and socially
conscious, and they openly critique the elitism and discrimination that characterizes those spaces.

4a. i. Discrimination — as a principle vs. as a type of action

4a. ii. Power Dynamics — The social scene at the College revolves around deeply entrenched
systems of power. Men's final clubs in particular leverage the historical dominance of gender, class,
and race, in order to preserve that power. When gender is explicitly used as the separating principle
for social life, compulsory heterosexuality maps onto that system, and there is a tremendous
pressure on every student to perform their roles. And when alcohol is a third focus, especially,
violence is often used to discipline those performances (hazing), to compensate for worries of
underperformance (misogyny), and to assert/exploit dominance (sexual violence). The simple reality
is that this social system facilitates highly problematic power dynamics. Because these systems are
historical, they must be intentionally subverted in order to "advance our shared commitment to
broadening opportunity and making Harvard a campus for all of its students." (Dean Khurana letter
to student body, May 6)




                                                                                                              HARV-F-00001810
Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 185 of 240




                                                                  HARV-F-00001811
Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 186 of 240




   EXHIBIT 22
Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 187 of 240




                                                                      HARV-F-00003475
                      Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 188 of 240



As noted in your report, these realities have informed the College's recommendations.
They are also central to my decision to accept them. A truly inclusive community
requires that students have the opportunity to participate in the life of the
campus free from exclusion on arbitrary grounds. Although the fraternities,
sororities, and final clubs are not formally recognized by the College, they play an
unmistakable and growing role in student life, in many cases enacting forms of
privilege and exclusion at odds with our deepest values. The College cannot ignore
these organizations if it is to advance our shared commitment to broadening
opportunity and making Harvard a campus for all of its students. Nor can it
endorse selection criteria that reject much of the student body merely because
of gender. As reflected by the University's decision to withdraw recognition of
the male final clubs in 1984, those practices are inconsistent with the
educational environment the College seeks to create. They encourage a form of
self-segregation that undermines the promise offered by Harvard's diverse student
body. And they do not serve our students well when they step outside our gates into a
society where gender-based discrimination is understood as unwise, unenlightened,
and untenable.
I join you in urging the unrecognized social organizations to discard their
gender-based membership practices, to adopt an open application process, and
to establish greater overall transparency. I recognize, however, that not all the
organizations will accept our call for reform and that some Harvard College
students will still seek membership in those organizations.

Drew Faust,
May 6, 2016


                                                                                            HARV-F-00003476
                            Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 189 of 240




In light of the College's mission and in recognition of the new policy related to leadership of
recognized student organizations and athletic teams and those students who receive an
endorsement from the Danoff Dean of Harvard College, the implementation committee will
consult •roa•ly with under raduate stu•ents, staff, and faculty at the Colle•e to
examine an• reco         enways to •efine the contours an implementation of the •olicy
set forth by the Colle•e. This committee's work may inclu•e town halls, focus •roups, or
solicitation of information from various community stakeholders. Specifically, the
committee's work will aid the Colle•e in a•vancin its commitment to ro otin • an
inclusive social environment ali•ned with the mission of the Colle•e.

 har e to Implementation                 ittee




                                                                                                  HARV-F-00003477
                                   Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 190 of 240

The most encouraging result of the committee's outreach efforts on campus was the clear consensus
regarding the misalignment between the values of Harvard College and the existing status quo. The
oftentimes toxic atmosphere engendered by the current orientation of student life around unrecognized
single-gender social organizations is evident. Students noted their desire for a more inclusive experience along a
broad range of axes, ranging from issues of gender identity to socioeconomic background to race and ethnicity. It is
clear that our community members understand inclusivity as a truly radical commitment to diversity and non-
discrimination. Viewed in that light, this policy represents one step towards aligning the College's articulated values
with that understanding. Furthermore, although we listened to concerns from a very wide range of students, faculty,
and staff, we did not hear convincing arguments for maintaining the status quo. Harvard students are diverse
and socially conscious, and they openly critique the elitism and discrimination that characterizes the single-
gender social organizations.
What students and faculty have said, however, is that they do not understand how a policy which they view as
discriminatory can operate to address discrimination. In response, we echo the words of one of our members, who
said that "of course we can be intolerant of intolerance, and of course we can discriminate against people who
discriminate. That's what liberal societies do. Even if you are skeptical about the Dean's policy, please, let us not
endorse what amounts to a pledge to abdicate our responsibility to see that everyone in our community is
treated equally."
Our conversations and research revealed that the current social scene at the College revolves around deeply
entrenched systems of power. Men's final clubs in particular can leverage the historical dominance of gender, class,
and race, to preserve that power. And when alcohol enters the picture, violence, hazing and sexual violence are
sometimes used to assert their position. The simple reality is that this social system facilitates highly
asymmetrical power dynamics. Because these systems are historical, they must be intentionally subverted to
"advance our shared commitment to broadening opportunity and making Harvard a campus for all of its
students."(Dean        urana's letter to student body, May 6).
Implementation Committee February, 2017



                                                                                                            HARV-F-00003478
                                 Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 191 of 240




The Fabric of the Institution & the Lived Experience of Belonging

Across and within its twelve Schools, Harvard offers its students, faculty, and staff many different experiential
pathways but also elements of a common culture. What are the defining characteristics of Harvard's common
culture? That is, what is the lived experience of diversity, inclusion, empowerment, and belonging among
students, staff, and faculty? How can we transform that culture to achieve not just inclusion but full belonging
and empowerment for all members of our community? What are the social, academic, or other structural barriers
that may inhibit full membership and participation? Can we identify the critical junctures where opportunities to
leverage diversity as a positive benefit for all go untapped? How do we effectively teach and create a dynamic
learning environment in an increasingly diverse community? How do we help the entire community understand
that the work ahead is a collective opportunity and responsibility?

University Belong and Inclusion Task Force
February, 2017




                                                                                                       HARV-F-00003479
                                   Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 192 of 240

Committee Charge:

In February 2016,the Faculty of Arts and Sciences reaffirmed the University's "long-held and oft expressed view"
that student body diversity is essential to Harvard College's pedagogical objectives and institutional mission.
 That report recognized that we take intentional steps not only in the classroom but also through attention to the
structures and institutions in which our students spend their time at Harvard. "We want our students to engage
with each other not only in their classes but where they eat, play, dance, sing, act, debate, write, throw, catch,
relax, and, of course, study. We seek to achieve this goal through very deliberate choices in the way in the
College is structured."

The College adopted, in May 2016, a new policy regarding unrecognized single-gender social organizations(USGS0)
with the explicit goal of ending the gender segregation and discrimination of these organizations in a manner that is
consistent with our educational mission, non-discrimination principles, and applicable law. For more than 30 years
— since Harvard withdrew recognition from the male Final Clubs out of a belief that students should not be
excluded from structured campus activities and organizations solely on the basis of their gender -- the USGSOs
have grown to be an outsized part of student social life. As reflected in survey comments,these organizations
directly and negatively influence the undergraduate experience for many students who are not themselves
members of these organizations. The discriminatory practices of these organizations undermine our educational
mission and the principles espoused by this Faculty and distance their members from their College experience.

Today,the importance of inclusion and belonging, of nondiscrimination and acceptance, and of respect and
tolerance for others cannot be gainsaid. The work of this committee — and ensuring that our students have non-
discriminatory access to social opportunities that help define a Harvard College experience -- is an integral part of
our ongoing efforts to prepare our students to join in the fellowship of educated people and be leaders and
examples for this world. The current USGS0 policy addresses the complex issues that surround these organizations
and the challenges they have posed for decades to our efforts to provide an inclusive and safe intellectual and social
environment for our students. Further input from the faculty may strengthen our commitment to this approach or
may yet uncover other approaches that are equally or even more effective at achieving our stated objectives.



                                                                                                                HARV-F-00003480
Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 193 of 240




   EXHIBIT 23
                 Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 194 of 240
From:            Khurana, Rakesh [/O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
                 (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=E89F84CC1F40413132A36CB8D9DFB79860-RKHURANA]
Sent:            9/16/2017 3:44:46 PM
To:              Light, Caroline [clight@fas.haryard.edu]
CC:              Clark, Suzannah [sclark@fas.haryard.edu]
Subject:         Re: some USGSO thoughts (with apologies for the Saturday intrusion)



Dear Caroline,

Thank you for your wonderful and thoughtful note. You put into words feelings I've had but didn't have
language for. It is almost as if they are that the way inequality works is through a nexus of structure and process
and roles. What I appreciate about your email is that attempts at change often reveals what is otherwise
invisible. Moreover, it suggests that even well meaning interventions are structured along gen
           On Sep 16, 2017, at 9:36 AM, Light, Caroline <clight@fas.harvard.edu> wrote:

        Dear Suzie and Rakesh — I'm so sorry for contributing to the email deluge you're no doubt
        facing, and on the weekend no less. None of this is really urgent but I wanted to share my
        thoughts before I lose courage or forget. I apologize too for not raising these points in
        yesterday's meeting, but I worried I might make things more difficult or antagonistic than we
        need them to be while we're trying to produce a concise and coherent set of recommendations.
        First of all, I remain convinced that most of our committee's detractors are governed by generous
        intentions. They have invested untold energy and time contributing their thoughts and
        participating in open debate about Harvard's social life, and as much as I disagree with them,
        I've also developed sense of gratitude for their efforts to advocate for what they perceive as an
        improved campus culture. However, in (re)reading and listening to these faculty detractors, I
        found a set of patterns I find concerning. Rakesh, you alluded to these in yesterday's meeting
        when you noted that some folk's well-intentioned efforts to advise female students (first-years in
        particular) to avoid final clubs or to attend parties with trusted friends smacks of victim-blaming,
        where the women themselves are complicit in their own assaults. Jason took offense at your
        point, and I wanted to respond to him, but I didn't know how to craft a response would not come
        off as condescending or lecture-y, or just plain incoherent. I'm writing after the fact in case these
        insights might be of use in the process of crafting our recommendations.
        Here's the pattern I noticed while pouring over the email messages and pondering the personal
        testimony delivered in our open meetings: I noticed that some faculty detractors, often white men
        who have spent significant time at the institution, express concern for women's sexual violation
        in final clubs while describing their own efforts to intervene (usually through guidance and moral
        suasion) on behalf of female students' safety. Not only does this gesture depend upon and
        reinforce victim-blaming, it is part of a deeply problematic historical genealogy of chivalric
        rescue by which (white, propertied) men are the protectors of(white) women's virtue. The racial
        and heterosexist implications are often lost to those people who invoke this logic of protection,
        which is in part why they are perniciously influential. These same faculty tend also to be the ones
        urging us not to infringe on students' rights of free association in favor of leaving things to the
        Cambridge police. They tend to label the committee's interventionist (or punitive, or even
        "authoritarian") stance towards final clubs as paternalistic without directing a similarly critical
        lens on their own indignation about female chastity-in-danger. The racial (not to mention
           heteronormative) implications of this narrative are invisible to them because they do not personally experience
           its manifold harms, which is how they can (1)invoke female safety-as-chastity in one breath,(2)castigate the
           committee's paternalism in another, and (3)suggest enlisting CPD without considering the
           racial/ethnic/sexual/gendered implications of criminalization for our male students of color. This solipsistic
           thinking frames the logic of using criminal law to address other, related urgent campus culture issues, like
           sexual assault, which you also addressed in the meeting, Rakesh. I couldn't help but think of Betsy DeVos's
           statement last week about protecting -both sides"- accused as well as accuser - in cases of sexual assault, how




                                                                                                                  HARV-F-00012110
      Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 195 of 240
it echoed the president's ascription of blame to -both sides" in Charlottesville, and the inadequacy of legal
remedies to address entrenched structures of inequality.
When considered this way, the cruel irony and wrong-headedness of our detractors' logic becomes rather
stark... -women" in need of chivalric protection are to be gently persuaded not to attend the final club parties,
those who do attend have only themselves to blame when/if they are assaulted, and the police are to be enlisted
when those holding the parties step over the line of legality. It seems so simple until you peel back the layers
of historical violence and exclusion in which these appeals to legality and sexual propriety are based.
Finally, and this is perhaps the most important take-away for the purposes of our committee: the
binaristic critique of-single-gender" organizations at the heart of-USGSO" is outmoded and
inaccurate for our contemporary circumstances. We need a policy that draws from our students'
more nuanced and intersectional critiques of inequality, where "gender" is not lived separately
from other vectors of identity — like class, race, ethnicity, religion, sexuality, etc — and where
simply adding a few women to the formerly men-only clubs will neither civilize
those groups' "baser instincts" nor generate the kinds of social transformations we seek.
I'm sorry for such a long tirade and applaud/thank you both for all the energy and time you've
poured into this effort. Please let me know if I can help in the crafting of new recommendations,
or if it would help to discuss/explain/document in more detail what I've described above.
Gratefully yours,
Caroline




                                                                                                         HARV-F-00012111
Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 196 of 240




   EXHIBIT 24
    Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 197 of 240



                          Final Report of the Committee
           on Unrecognized Single-Gender Social Organizations (USGSOs)
                                September 29, 2017



                                      1. Introduction

We begin our final report by asserting what our committee has heard repeatedly
throughout our deliberations and from multiple sources: The College must take action
to address the detrimental impact of the unrecognized single-gender social
organizations (USGSOs).1 In recognizing this consensus, we do not wish to elide
significant differences of opinion about which approach the College should take, but
rather to underline that, in spite of disagreeing on approach, the consistent message has
been that it is imperative for the College to take action.
        Since the Preliminary Report of the Committee on Unrecognized Single-Gender
Social Organizations (USGSOs) was issued in July 2017, the committee has sought
feedback through multiple channels. We established a dedicated e-mail account and wiki
page where faculty could engage with the committee and each other about the
Preliminary Report. E-mails and letters also came from students and alumni. We are
grateful to all who took the time to share their thoughts.2
        The committee held drop-in sessions for faculty consultation during the week of
September 11, 2017. The drop-in sessions generated substantive conversations, with
almost all faculty members staying for at least 45 minutes and some for more than an
hour to engage in frank and open discussion with members of the committee.
Representatives of the committee also visited the Faculty Council, Administrative Board,
Education Policy Committee, a meeting of the Faculty Deans of the undergraduate House
system, and select members of the Committee on Student Life and the Presidential Task
Force on Inclusion and Belonging.3 Any faculty members who were not able to attend
these sessions were encouraged to share feedback with the committee through other
means.
        The opinions of faculty, students, and alumni ranged from full support for the
preliminary recommendations to preference for the May 2016 policy to strong
disagreement with both approaches. Several offered suggestions for alternatives.
Feedback was anonymized and shared with the full membership of the committee.

1
  This statement reaffirms the following statement from the Preliminary Report: “It is
important to note that no one has suggested doing nothing” (p. 8). The USGSOs include
male and female final clubs, fraternities, and sororities. They are listed in Appendix 2 (p.
17) of the Preliminary Report.
2
  Some feedback pointed the Committee to pertinent articles and even a senior thesis
related to Harvard’s USGSOs.
3
  We met with select members of the Committee on Student Life and the Presidential
Task Force on Inclusion and Belonging in specially arranged meetings outside of their
regular schedule. The final draft of this report was delayed from its intended deadline in
order to incorporate their feedback into our report.


                                                                                           1

                                                                                               ALL00000909
 Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 198 of 240



        We want to acknowledge here that for some members of our community,
especially those who have belonged to Harvard’s historically male final clubs, the
USGSOs have positive qualities. They noted that these organizations foster a sense of
collective identity, engendering strong feelings of loyalty, camaraderie, and pride in
being connected with centuries of tradition. Members shared how these organizations
provide a space where they develop lifelong friendships. They expressed appreciation for
the ritual, tradition, and status these clubs offer. Many praised the relaxed atmosphere of
the final clubs, and the devoted alumni of the clubs, who support their members’ social
and career interests over a lifetime. Others noted that, in a setting where real estate and
space is scarce, the control of prominent physical spaces is experienced as empowering:
clubs are well-appointed, and several offer meals and events for their members. People
also shared how belonging to such organizations creates social capital, connecting them
to opportunities and alumni.
        As one graduate and fraternity member put it (echoing sentiments in the
correspondence that the Committee received from many alumni of the male and female
final clubs, fraternities, and sororities): “[my fraternity] provided me with some of my
best friends and greatest memories at Harvard. It made me a better person. [My
fraternity]—and other Greek organizations on campus—have had an immeasurable,
positive impact on the lives of Harvard women and men, through philanthropy, the
creation of social space (which Harvard lacks), and positive interaction between
genders.” A member of a female final club wrote: “Residential life is important, but it
can’t be the only social outlet at Harvard for everyone. My final club helps me to escape
the seemingly crushing stress, pressure, and perfectionism that pervades every space at
Harvard and provides me a space where I can feel relaxed, myself, and part of a
supportive community.”
        Ideally, the committee would like the College to be able to extract the best
experiences of the USGSOs and make them available to all future Harvard students. The
vision for Harvard College’s student social experience should become one where
everyone on campus has the opportunity to form cherished friendships anywhere that
Harvard students tend to go and have their best memories anywhere their peers socialize,
without experiencing a grueling and lengthy punch process as part of friendship
formation, and without creating fractured and segregated social opportunities that only
cater to a few.

                                             ***
Members of the university hold different reasons for their desire to address the challenges
posed by the USGSOs. Understandably, the proposed solutions vary depending on one’s
starting point, frame of reference, principles, and philosophies. Indeed, our Preliminary
Report sought to capture this diversity of opinion that existed within the committee itself.
In addition to the recommendation regarding the USGSOs, the report contained a section
called “Other Points of View” (pp. 8–10), as well as a dissenting opinion that was
included verbatim with permission of its author (Appendix 4). In order to reflect this
diversity of opinion, together with the collective wisdom gained from our deep
analysis of the issues involved, this Final Report does not present a single
recommended course of action regarding the USGSOs. Instead, we present three
main options that have emerged through our deliberations and engagement with the


                                                                                          2

                                                                                               ALL00000910
    Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 199 of 240



Harvard community. Additionally, we reaffirm our recommendation regarding the
recognized Independent Student Organizations (ISOs) as put forward in the Preliminary
Report (pp. 10–11). Because the ISO recommendation has been overshadowed by the
interest in the USGSOs, we present it in more detail in this report (pp. 9–10), especially
as it helps to frame the committee’s understanding of the uniquely problematic aspects of
the USGSOs.


                                     2. Methodology

In producing our final report, we were motivated to find common ground. Our
community shares the goal of providing an environment that will continue to draw the
best faculty and students from around the world together in our classrooms, sections,
labs, and Houses. At the same time, as a committee, we did not reach consensus about the
path forward. Therefore, we decided that, rather than present a single recommendation,
we would present what we discovered during our deliberations and through the extensive
feedback we received from the community.
        We therefore drafted this final report by characterizing the possible courses of
action. Then, each committee member was invited to contribute directly to the document
by adding or editing the bullet points which illuminate the ramifications of each path
forward, as well as contributing to other parts of the document. The final report collates
these responses, edited for clarity and circulated back to the full committee membership
for approval. Our aim is to present a nuanced picture of the issues involved in order to
spark a response by the university community that best addresses the substantive
concerns posed by USGSOs.



                            3. Framework & Feedback:
        The Committee’s Deliberations and Reactions to the Preliminary Report

As we stated in our Preliminary Report (p. 1), our work throughout this process has been
guided and animated by Harvard College’s commitment to non-discrimination, inclusion,
and a healthy social climate. Some members of the Harvard community have suggested
that the arguments for addressing the USGSOs have shifted over time. They have pointed
to reports produced by other committees that have presented student conduct as a primary
reason for action. This sense of shifting sands is understandable, given the over three
decades of concerns that have arisen around such organizations.4 While our committee


4
  The College first decided to withdraw recognition of the final clubs in 1984 owing to
their refusal to adhere to the College’s non-discrimination policies. Subsequent relevant
reports include: the Report on the Final Clubs (1997); the Report of the Committee on
Social Clubs (2007); the 2008–2009 Academic Year Report by the Hazing Outreach
Coordinator; the reaction by the Standing Committee on Schools, the College, and
Continuing Education to a Report on the College (2011); Memo to the Fellows of the


                                                                                            3

                                                                                                ALL00000911
 Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 200 of 240



has acknowledged the long-standing and persistent concerns regarding student conduct
(see Preliminary Report, p. 2 fn. 6 and especially p. 12), we maintain that issues
pertaining to the conduct of Harvard students, as identified in previous reports, need to be
addressed comprehensively no matter where they take place.
        Whatever concerns we may have about student conduct, this committee’s focus
was determined by our original charge: “to consider whether there are other means of
achieving [FAS’s] stated goals [for the College], including and especially that of fully
advancing the non-discrimination objectives reflected in the current [May 2016] policy.”5
Discriminatory practices must also be understood in connection with practices of
inclusion and exclusion. When this report refers to exclusion and inclusion we do so not
in the colloquial sense, but in direct relation to the Faculty of Arts and Sciences
affirmation in February 2016 that non-discrimination is essential to the College’s
pedagogical objectives. As Harvard’s student body has become increasingly diverse, it is
even more imperative for the College to ensure that it provides an inclusive intellectual
and social environment for all its students. One student article described it as follows:
               My case is that final clubs are bad because they don’t do good – because
               they exist in this community and yet never give back to it; because they
               have resources and yet work only for themselves; because they don’t try to
               make this school (or this world) a better place.
                       In other words, final clubs don’t break the rules of our community;
               they violate its spirit. To quote from the student handbook: “By accepting
               membership in the University, an individual joins a community ideally
               characterized by free expression, free inquiry, intellectual honesty, respect
               for the dignity of others, and openness to constructive change.” Final clubs
               disgrace the premise of Harvard community. They reject our togetherness:
               their resources are spent helping themselves or aggressively excluding
               others. And they reject some of our most basic shared values as an
               educational institution – values like openness, merit, diversity and public-
               spiritedness.6
        Despite acknowledging the problems that occur, especially in the male final clubs,
many critics of the committee’s recommendation in the Preliminary Report or the May
2016 policy still believe in the unfettered freedom of association of both the students who
are club members and those who attend their parties. Critics have also argued that the
clubs are “off campus” and therefore Harvard should not seek to interfere with students’
private activities or what they wish to do in their spare time. The premise that these
groups are “off campus” misrepresents the problem. The effect of the final clubs is not
confined to the spaces in which they hold parties or the properties they own. They impact
the broader student body and undermine the College’s educational philosophy.



Corporation by the Dean of Student Life (2012); Final Report on the Task Force on the
Prevention of Sexual Assault (2016).
5
  The charge to the committee can be found in Appendix 1 of the Preliminary Report.
6
  Max Novendstern, “Not Victims: Another Case Against the Clubs,” Harvard Political
Review (May 3, 2010).


                                                                                           4

                                                                                               ALL00000912
    Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 201 of 240



        The clubs, while comprising only a minority of the student body,7 reinforce
hierarchies and power structures between male and female students and amongst male
students beginning with the punch process and sustained in their social events. Students
note that these hierarchies inflect how they relate to each other as interlocutors in class
and in sections. The clubs exert an outsized and chilling effect on students’ sense of
belonging, constantly reminding students of their exclusion from the most prized sites of
social capital. 8 This exclusionary impact permeates campus. Indeed, the clubs’ proximity
to campus (most are closer to the Yard than any of the undergraduate Houses save
Adams) means students pass these buildings as they go from class to class or their dorm
to class and back again. Day in day out, they walk past buildings that have become
symbols of exclusion, where it is widely known that women are being evaluated by their
peers based primarily on physical attributes, an assessment which is both hidden behind
closed doors and made explicit when women are invited to parties.
        Feedback from students, faculty, alumni, and parents suggest a widespread
awareness of this culture of peer assessment and objectification. Multiple faculty
members who were critical of the committee’s initial recommendation conceded that the
clubs are “toxic,” particularly for female students. Some faculty shared their own efforts
to persuade female students not to attend final club parties or to attend only with trusted
friends. But as well-intentioned as these efforts may be, they are couched in what the
committee sees as an inside-out effort to shape the behavior of those targeted by gender
inequity and other harms, rather than those responsible. The committee and many critics
alike acknowledge that the final clubs are not the only sites of sexual danger for
undergraduate women. Our proposals are based not on where specific individual harms

7
 Estimates vary but the College estimates ca. 1600 students are involved in USGSOs
generally, of which approximately 700 are members of fraternities and sororities. The
clubs don’t publicize their membership names and numbers.
8
  Students have written numerous articles pointing out these problems. For one characteristic
example see Daniel E. Herz-Roiphe, “Long Overdue: a club member argues that the system is
simply incompatible with what final club members should—and in fact mostly do—believe
about gender and justice,” The Harvard Crimson (April 15, 2010):
        Telling women (or men) who are sick of segregation to just go somwhere [sic] else
        doesn’t cut it because there really isn’t anywhere else at Harvard quite like the final
        clubs. With House life under close administrative scrutiny and most of the student body
        under the legal drinking age, final clubs are in a position of unique power.
             Therefore, as long as final club injustices exist, they can’t simply be written off as
        irrelevant to the larger Harvard social community.
             And injustices abound. At the most basic level, all-male final clubs distribute
        resources in strange and unfair ways. Membership comes with perks—mansions,
        dinners, alumni networks—none of which go to women. It is dubious to give men
        privileged access to all of these important benefits, and because of the dynamics of
        social space at Harvard, this inequity spawns many others.
             All-male final clubs carve out a corner of the social world that revolves around the
        preferences of men, and men alone. Men plan the parties. Men decide who gets in and
        who does not. Women are left to suffer the consequences.




                                                                                                  5

                                                                                                      ALL00000913
 Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 202 of 240



occur, but on the premise that we must address head on a campus culture where
discrimination based on gender spreads into other areas of Harvard due to the final clubs
scripting campus social life.
         Multiple students also addressed the culture of peer assessment and objectification
that is perpetuated by these clubs. The Preliminary Report (Appendix 3) included a letter
from a graduating senior who was a member of a final club explaining the toxic effect
such peer assessment and objectification has. Further feedback from other students in
response to the Preliminary Report echoed the sentiments expressed in his letter. For
example, one male student who experienced the punch process wrote:
       I have constantly heard libertarian arguments about liberty and freedom of
       association. It is entirely ironic because I would argue students are not free to
       associate with these clubs. I cannot associate with the [club] and simply show up
       to use their space. I have to go through a grilling process that deems me worthy of
       being accepted into an exceptionally exclusive space that surely looks at the color
       of my skin, my chances of having good “bro talk” over a Super Bowl watch party,
       or my sexuality and whether I can give another member tips on how to make
       someone’s love life more fun.
Female students of color reported stories of insults and epithets said to them as they were
denied entry to a club. One male student, affected by this treatment of his female friends,
wrote “these examples hurt to even type out.” In response to the objection that the
Preliminary Report’s proposal to ban these groups is a breach of students’ rights, one
male student of color wrote that everyone should ask, “is the right to exclude based on
class, gender or race one of these ‘supposed’ rights?” As cited in the Preliminary Report
(p. 2), a faculty member once remarked, “the final clubs are where Harvard students learn
to discriminate.” As our student body becomes increasingly diverse, it is more imperative
than ever that questions of rights must be asked from multiple vantage points.
         Other critics of the preliminary report argued that selective membership is a
common phenomenon at Harvard and runs the gamut of classes and extracurricular
activities. Students, they argue, need to learn to cope with rejection as a fact of life. Such
a position, however, focuses not on the perpetrators of discrimination but its victims.
Coping with rejection is, of course, an important life skill—but with respect to the
USGSOs, this committee has always focused on the behavior of those doing the rejecting
and on their selection processes, which, as exemplified by the letter in Appendix 3 of the
Preliminary Report and illustrated in plentiful other accounts from recent and current
students, is inimical to a healthy campus atmosphere. While the larger issue of selective
membership on campus is worth further discussion, our committee’s charge was to
address those groups whose members and leadership are committed to practicing
discrimination against their fellow students on such bases as gender, race, and class. Such
practices are in contravention to our mission and at direct cross-purposes to our
obligation to foster an educational environment where, regardless of one’s intrinsic
identity, students can flourish academically, socially, and personally in our classrooms,
our Houses, and on our campus.
       To be sure, there are lots of counterexamples: a number of faculty who are also
alumni told the committee that the final clubs had very little influence when they were
students in the College, and they therefore perceive the committee’s recommendation in


                                                                                            6

                                                                                                 ALL00000914
    Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 203 of 240



the Preliminary Report to be a disproportionate response to what they take to be a fairly
small problem. Many alumni described the clubs as tranquil spaces that allowed them to
escape from the pressures of College. Some alumni who had never been members noted
that the clubs seemed to them innocuous to non-members; they said they were even
unaware of which buildings the clubs inhabited. These descriptions by alumni members
and non-members are a far cry from the present-day nature of the clubs and the dominant
role they play in the life of the Harvard community. While we took all feedback
seriously, we did note that alumni experiences of the effects of the final clubs varies by
the decade in which they attended the College.
         That conclusion is confirmed by the alarmed feedback we received from alumni
whose children are currently students at Harvard. They report that their children are now
experiencing the effects of Harvard’s final clubs that are very different from what they
themselves experienced. Based on all of these accounts, we have observed that different
generational experiences of the role of the final clubs correspond to several monumental
shifts in social life on campus: for example, the rise in the legal drinking age from 18 to
21, the randomization of the Houses, and the increased diversity of the student body. We
wish to emphasize that, while our Preliminary Report described many of the various
problems faced—and solutions sought—in previous decades with respect to the final
clubs, we are trying to address the problems that have grown in today’s campus
community and we seek to create conditions for Harvard’s current and future students to
flourish.
        We have also been asked why this committee did not focus solely on the final
clubs instead of focusing on all USGSOs. We were also asked why other single-gender
organizations, such as the Black Men’s Forum and the Asian American Women’s
Association were not also under the purview of the preliminary recommendation.9 The
answer to the latter question is straightforward: the purpose of affinity groups such as the
BMF and AASA is to lift up a group, not to form a power hierarchy of inclusion versus
exclusion, as currently practiced by the final clubs and to some extent the other USGSOs.
As explained in the Preliminary Report—and addressed more explicitly below—there is
also a critical difference between the expectations and requirements for non-
discriminatory practices and inclusivity of the Recognized Independent Student
Organizations (ISO) to which the Black Men’s Forum and Asian American Women’s
Association belong—as well as the over 400 other ISOs on campus—compared with the
practices of gender segregation and selective-membership of the USGSOs. Judging from
the feedback, many faculty seem to be unaware of these facts; we will therefore address
requirements of the ISOs in greater detail below (see section “Reaffirmation of the
Recommendation regarding the ISOs,” pp. 9–10).
        Additionally, there is a difference between the governance structures of the
USGSOs and the ISOs. The USGSOs have a governance structure of graduate boards or
national chapters. This means that current undergraduate members are not entirely free to
make their own choices about membership and organizational practices. In one much
publicized case, the current student members of the Fox voted to go co-ed and even
admitted women provisionally, but the decision was reported to have been overturned by

9
 These two groups are mentioned in this report because they were mentioned repeatedly
by individuals providing feedback.


                                                                                           7

                                                                                               ALL00000915
     Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 204 of 240



their graduate board. Likewise, it is reported that in 1993 the undergraduate membership
of the Fly voted unanimously to go co-ed only for the decision also to be reversed later.10
Similarly, the fraternity Alpha Epsilon Pi reports that, when they asked their national
chapter if they could become gender inclusive, their request was refused and therefore
they disaffiliated from their national chapter. These examples illustrate the importance of
the College’s ISO regulations on student autonomy in student groups. In ISOs, students
are free to make their own decisions, while the Office of Student Life and faculty
advisors provide guidance without governance. Local autonomy leads to more organic
changes to student organizations, many of which have also existed for a long time with
cherished traditions. Traditions survive when they evolve to remain relevant.
        Some of the feedback the committee received made the case that the formation of
women’s clubs can counter the influence of the all-male clubs. We believe that this
“separate but equal” approach is problematic. Many of the male clubs have buildings,
endowments, and alumni networks that have been accumulated over centuries. The
property that these clubs control does not come onto the market. But even independent of
those issues, these clubs institutionalize problematic gender and class dynamics. Such
dynamics will not be ameliorated by adding more discriminatory groups in which
students do not engage with each other as equals. They, too, run counter to the College’s
educational and residential philosophy.11
        Finally, the fraternities and sororities are a relatively recent phenomenon at
Harvard. Harvard never chose to become a Greek school; rather, chapters have been
established in spite of the fact that Harvard has not and does not recognize Greek life.
The College surely ought to be an active participant in the decision of whether or not it
wishes to become a Greek school. Such a decision should be made explicitly and
carefully, rather than made for us by outside influences and parties that do not share our
interests and educational philosophy. If, as a community, we examine the issue and
determine that Greek life or Greek-like organizations would be a positive addition to the
Harvard undergraduate experience, we must, in support of our students and our
educational mission, provide the necessary institutional infrastructure to support them.
        This fall, we welcomed the most diverse class in Harvard College’s history, and a
record-high 84% yield on accepted students. For Harvard fully to reap the rewards of this
diversity, attention to inclusion is critical. We must take steps to ensure that all
undergraduates can thrive in a healthy environment. Students today are very savvy about
the choices they make in selecting their college. Research on work in educational spaces
increasingly shows that “diversity” and “inclusion” are not the same thing. While
diversity is representation and is easily quantifiable, inclusion, which is behavioral and

10
   Daniel E. Herz-Roiphe, “Long Overdue: a club member argues that the system is
simply incompatible with what final club members should—and in fact mostly do—
believe about gender and justice,” The Harvard Crimson (April 15, 2010).
11
   Moreover, as a current female student wrote in her feedback: “reappropriation of the
term ‘safe space’ to apply to sororities and female final clubs is cynical in the extreme.
These are not what safe spaces look like for me, for my lesbian friends, for my trans
friends, for my poor friends, for my friends of color. They are not even safe spaces for the
white women inside them. Physically, emotionally, psychologically, politically these
spaces put us at risk.”


                                                                                          8

                                                                                               ALL00000916
     Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 205 of 240



cultural, is key to unlocking each student’s innovative potential.12 What steps are we
going to take to ensure that all undergraduates on campus feel equally at home, where
they can all learn in a healthy environment?

     4. Reaffirmation of the Recommendation regarding the Recognized Independent
                              Student Organizations (ISOs)
The College currently has over 400 “Recognized Independent Student Organizations”
(ISOs). In exchange for certain privileges, the College requires the ISOs meet certain
criteria, which include the following:13
      Ø Compliance with all applicable Harvard policies.
      Ø Local autonomy (all policy decisions must be made without obligation to any
        parent organization, national chapter, or charter).
      Ø At least ten undergraduate members.
      Ø All officers and a majority of the members must be enrolled undergraduates of
        Harvard College.
      Ø Adherence to the University’s non-discrimination policy.
      Ø Demonstrated benefit to the members, campus, and/or wider community.
Additionally, the constitutions of all Independent Student Organizations are required to
include the following two provisions, word-for-word:
      Ø Article III, Item 1: Membership in this organization shall be open to all students
        in good standing currently enrolled in Harvard College, regardless of race, creed,
        color, sex, gender identity, sexual orientation, or physical disability.
      Ø Article IV, Item 2: All officers shall be registered undergraduates at Harvard
        College.
As indicated in the Preliminary Report, the Committee “found it impossible not to draw
comparison between the practices of the USGSOs and ISOs” (p. 10). To be sure, the
committee recognizes that the USGSOs claim they are independent of Harvard and
cannot be required by Harvard to follow any particular set of guidelines. However, the
College comprises one student body and there is a vast gulf between the expectations of
students belonging to ISOs and USGSOs.
       Students who lead and belong to ISOs may not discriminate against their fellow
students and these organizations must be open to all students; meanwhile, students in
USGSOs regularly discriminate against their fellow students. This difference creates a
schism between expectations of student behavior within the same undergraduate
community.
       Moreover, ISOs that fail to meet the standards outlined in the Harvard College
Handbook for Students may have their status revoked. As stated in the Handbook under

12
   See Draft Report of the Harvard Presidential Task Force on Inclusion and Belonging
(Discussion Draft: September 19, 2017) and Laura Sherbin and Ripa Rashid, “Diversity
Doesn’t Stick Without Inclusion,” Harvard Business Review (February 1, 2017).
13
   The privileges and full list of criteria may be found on
https://handbook.fas.harvard.edu/book/regulations-independent-student-organizations.


                                                                                             9

                                                                                                 ALL00000917
 Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 206 of 240



the section Regulations for Independent Student Organizations, “ISOs also are expected
to abide by the regulations of the Office of Student Life available online at the OSL
website. The College expects ISOs to comply with all applicable regulations. If the
Committee on Student Life determines that an ISO has failed to do so, it may revoke the
ISO’s charter.” While, students of ISOs that fail to meet these requirements may see their
organizations placed on probation and lose all privileges given to recognized ISOs, there
are no ramifications for similarly situated students in USGSOs.
        While many of the ISOs are skill-based and therefore involve selection processes
(referred to as the “comp” process for showing “competency”), the committee heard
concerns of the ISOs adopting some of the negative selection practices of the USGSOs,
especially when the leadership overlaps. This further illustrates the impact of USGSOs on
our campus. The committee reasserts its belief that all members of our campus
community must abide by the same high standards as outlined in the Harvard College
Handbook for Students. The recommendation in the Preliminary Report regarding the
ISOs (pp. 10–11) is therefore reasserted here. The committee recommends that Dean
Michael Smith charge the College to look into the ISOs to ensure that they continue to
follow best practices and demonstrate their robust compliance with the College’s shared
values as outlined in the Handbook.
        If going forward the ISOs are to serve as the model for how student organizations
on campus should operate, now is the moment to review the regulations in order to ensure
they are transparent and consistent and are practiced by all ISOs. The purpose behind this
recommendation is to effect change and shape campus culture by encouraging and
supporting model ISOs. The current policy, which governs ISOs and upholds our
community’s dedication to non-discrimination, is one that we should ensure our students
adhere to. We expect their behavior to reflect the paramount importance of a campus
climate free from discriminatory practices based on identity.



        5. Outcome of the Committee’s Deliberations regarding the USGSOs

The committee immersed itself in the work of understanding the USGSOs and their
relationship with the College and its non-discrimination principles. The problem of
gender-, race- and class-based discriminatory practices in the USGSOs is widely
acknowledged. The USGSOs are not in line with the broader educational mission of the
College, nor do they represent the civic capacities, practices, and values that we want to
advance when students graduate and represent Harvard in the world. We assert here
once again that there is widespread agreement that the current practices of most, or
many, of the USGSOs are broadly damaging the social life of the campus and
putting the health and well-being of Harvard students at risk. Taking no action is
untenable. The point of contention, in the community and within the committee, remains
how exactly we should solve this problem.
        Rather than collapsing the complexity of our deliberations, we instead wish to
present to the Faculty of Arts and Sciences the broadest possible spectrum of responses to
the areas of overlapping concern that the USGSOs engender in many members of our
community. We therefore present 3 options, which are spelled out in detail on pp. 12–17.



                                                                                       10

                                                                                             ALL00000918
 Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 207 of 240



        Options 1 and 2 are designed to bring about a fast pace of change, while Option 3
allows for a slower pace. Option 1 phases out the USGSOs by 2022. However, since the
possibility of becoming an ISO has always been available to these kinds of organizations,
they may apply to become an ISO by conforming to the ISO regulations. The purpose of
Option 2 (May 2016 policy) is to incentivize the USGSOs to become gender inclusive. It
reserves certain privileges—serving as a team captain, holding leadership positions in an
ISO, and receiving endorsement for certain fellowships from the Dean—for students who
uphold our standards of non-discrimination.
        Despite agreeing on the problems of the USGSOs, many faculty—including some
members of the committee—expressed their objection to Options 1 and 2. Option 3
gather together their suggestion for other avenues to take. It contains various
interventions to address illegal activity within the USGSO spaces. However, it avoids
interventions that would force students who belong to USGSOs to meet the same
standards as students who belong to ISOs. Instead it emphasizes suasion as a method to
achieve such change. If the university community agrees that neither Option 1 or Option
2 is appropriate for the task of eliminating the discriminatory practices and outsized
influence of USGSOs, then a formal policy would need to be carefully built from one of
the starting points listed in Option 3.
        As our report was being finalized, we met with the Committee on Student Life
(CSL) outside of their regular meeting schedule. Several of the members present, all of
whom were students, directly spoke to their perspective on the pace of change. First, one
CSL member felt that much of the discussion of USGSOs and the criticism that has
arisen around the recommendation of the Preliminary Report and the May 2016 policy
(Options 1 and 2 respectively) has been carried out by a small group of vocal individuals,
but that most students in the campus community feel there must be reform of the
USGSOs (though debate exists on the best way to bring it about). CSL members reported
that USGSOs that have already taken steps to comply with the May 2016 policy (Option
2) were distressed by the recommendation of the Preliminary Report (Option 1). This
distress is owing to their perception that the existing policy (Option 2) is already
prompting positive change.
        Another student raised their concern that discussion of the next steps—should
change happen—might presume that the College would itself be obligated to create the
social scene for students if USGSOs are substantially diminished. Instead, CSL members
expressed a strong opinion that the creation of social life should rest on student
engagement. There were also several related concerns raised by CSL members currently
active in their respective House Committees (HoCos). HoCos are run by students and
plan social programming that fosters a sense of community in each House. These students
worry about the bandwidth required of HoCos, as currently constituted, if they are to
provide all or most of Harvard’s social events in the future. In addition, they spoke to
concerns about space limitations and approaches to party regulations, which vary House
by House. In fact, almost all of our feedback meetings raised the issue of Harvard’s
chronic lack of space for student social events. The students also mentioned that if the
HoCo mission were to expand significantly, funding would need to increase
commensurately—otherwise students with financial resources would find social outlets
unavailable to many of their peers. This would continue to fragment the social life of our
community.


                                                                                       11

                                                                                             ALL00000919
     Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 208 of 240



        Each of these considerations should be thoughtfully considered as our community
charts its response to the USGSOs, and the committee is grateful to the CSL for raising
them. Students are eager for change and there is widespread recognition of the need for
reform.14 The question is how do we bring it about and how quickly do we do so.


Option 1. Phase out the USGSOs by 2022 and/or transition USGSOs to comply with
current independent student organization (ISO) policies and expectations. “Harvard
students may neither join nor participate in final clubs, fraternities or sororities that are
exclusively or predominantly made up of Harvard students, whether they have any local
or national affiliation, during their time in the College.”15
    Ø This policy deals with all USGSOs uniformly. See Appendix 2 of the Preliminary
        Report for full list of USGSOs to which this policy would apply.
    Ø This policy is not designed anew, but is one with similarities to policies at
        Williams and Bowdoin Colleges that we studied.
    Ø This policy addresses both the exclusivity and discriminatory practices of the
        unrecognized social organizations.
    Ø This policy inserts the value of freedom from discrimination into the equation and
        achieves a necessary balance with freedom of association. We considered the
        importance of allowing our students to select their own social spaces and friends.
        Invoking what some have called “free association” as if it were an absolute value
        often disproportionately favors groups with historical access to power and
        privilege over equity. Here at Harvard College, all principles must be balanced
        with other principles, such as inclusiveness and equality. In striving to balance
        freedom of association and non-discrimination within the Harvard community, we
        in fact build on norms and standards that are already long-established in American
        society.
    Ø This policy removes the negative effect of historically contingent accumulation of
        resources and social capital not available to women and minorities until recently.
    Ø This policy prevents the proliferation of final clubs, fraternities, and sororities and
        eliminates their influence on campus culture (in and out of the classroom).



14 Just as the ink was drying on this final report, the Crimson published an op-ed on its
view of the the Preliminary Report, “A Stand Against Exclusivity,” The Harvard
Crimson (September 27, 2017): “[the recommendation in the Preliminary Report]
importantly expands the discourse beyond issues of gender inequality and sexual assault
to the role exclusionary social organizations play in perpetuating outdated notions of
elitism, classism, and exclusivity on campus. The report rightfully highlights how these
organizations impact students’ sense of belonging at Harvard, especially those who come
from lower socioeconomic backgrounds. Given the serious influence of final clubs on the
daily social life of Harvard undergraduates, we see this recommendation as necessary.”
15
   As noted in the Preliminary Report (p. 7), the wording of this policy is offered as guide.
The Committee recognizes that its wording may need fine-tuning. Appendix 2 was
provided in the Preliminary Report to make clear which USGSOs were being referred to;
see also the gloss to the draft of the proposed policy on Preliminary Report, p. 7.


                                                                                          12

                                                                                                ALL00000920
 Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 209 of 240



   Ø This policy shifts the focus of student social life from USGSOs to the Houses and
     other College-supervised spaces, while placing more responsibility on the College
     to explore ways to expand opportunities for student social life elsewhere on
     campus.
   Ø In dealing with all USGSOs uniformly, we are aware that some faculty have
     argued that this policy is a blunt instrument that impacts female groups
     disproportionately. This policy would apply to all groups listed in Appendix 2 of
     the Preliminary Report, as well as groups that have recently gone gender
     inclusive. The logic behind treating all groups listed in Appendix 2 of the
     Preliminary Report the same is that it rejects the notion that we can apply a policy
     based on institutional preferences for some USGSOs over others. The College did
     not choose to have fraternity and sororities, and final clubs have long been
     unrecognized.
   Ø This policy would phase out all USGSOs in their current form by 2022. It also
     aims to establish social life on a solid and equitable foundation moving forward.
   Ø This policy leaves open the possibility that USGSOs may transition to ISOs, as
     first indicated in Dean Khurana’s May 2016 Letter to President Faust, item 4,
     page 2 and outlined in detail in Final Report of the Implementation Committee for
     the Policy on Membership in Single-Gender Social Organizations, pp. 14–17.
     (For more on this in this report, see below, pp. 17–18).
   Ø This policy addresses concerns expressed by some that the May 2016 policy may
     not be strong enough to ensure mitigation of the toxic social environment. Some
     have viewed Option 1 as a logical next step to Option 2 (see below), which in
     serving as a modest catalyst for change amongst USGSOs to become co-ed,
     encouraged the kinds of internal student debates that have led to positive change.
   Ø This policy applies only to future students, who have yet to apply to Harvard
     College, and who would choose to attend this school understanding the policy.
   Ø Critics argue on the grounds of freedom of association that it is not Harvard’s
     business to interfere with students’ social life or what they choose to do in their
     spare time. By contrast, others believe students have plenty of opportunity and
     freedom to conduct their own affairs as they wish, but not when it has a
     detrimental effect on the rest of the student body. In addition, the goal of the
     House system, dating back to the 1930s, has been to create a transformational
     living-learning environment. There are other models available today at other
     institutions, but Harvard’s distinctive vision for almost one hundred years has
     been marked by the centrality of its residential system and the importance of
     community in shaping the undergraduate educational experience. This distinctive
     vision of residential life and the opportunities it provides for learning is not new,
     and indeed is precisely what our students sign up for when they matriculate.
     USGSOs compromise this vision. Eliminating their influence would align with
     Harvard’s pedagogical and residential priorities.


Option 2) May 2016 Policy on Unrecognized Single-Gender Social Organizations.
“Students who are members of unrecognized single-gender social organizations will not
be eligible to hold leadership positions in recognized student organizations or athletic


                                                                                       13

                                                                                             ALL00000921
     Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 210 of 240



teams nor will they be eligible to receive the Dean’s endorsement letters for those
fellowships that require such endorsements.”16
    Ø This policy attempts to balance freedom of association with freedom from
       discrimination.
    Ø This policy has the explicit goal of ending the gender segregation and gender
       discrimination of USGSOs.
    Ø This policy encourages USGSOs to become gender inclusive. As of September
       2017, some USGSOs have already gone co-ed in order to come into good-faith
       compliance with this policy (where relevant, we shall refer to such groups that
       have started the process of going co-ed as “USOs,” for “unrecognized social
       organizations”). Some USOs report having used the May 2016 policy as
       inspiration to reflect on their organization’s values, and they report having
       outlined principles for the future that follow modern practices of social
       responsibility and reflect more closely the University’s policies. The committee
       hopes that this policy would in fact serve as a stepping-stone for USOs to move
       voluntarily towards both the inclusive and non-discriminatory practices that align
       more closely with the requirements of the ISOs and University policy.
    Ø In order to become co-ed, fraternities and sororities are likely to have to
       disassociate themselves from national chapters, which is a positive step towards
       USOs gaining local autonomy. In these cases, they would no longer be subject to
       external governance, which interferes in the pedagogical relationship between
       Harvard College and its student body. In this way, some USOs would come closer
       to meeting the requirements for all ISOs. It should be noted that fraternities and
       sororities were founded in our community despite repeated attempts to ask these
       organizations to not “colonize” Harvard.
    Ø This policy allows USGSOs to continue to exist as single-gender organizations,
       while asking members to consider their priorities with respect to belonging to
       USGSOs or seeking leadership roles in their Harvard community or endorsement
       from the Dean for certain fellowships.
    Ø This policy applies only to students in the Class of 2021 and beyond, who applied
       to Harvard College and chose to attend after this policy was instituted.
    Ø This policy does not address the issue of exclusivity/inclusivity.
    Ø This policy does not deal with issues relating to student conduct, such as sexual
       assault, hazing, and underage drinking. Any incidents that occur with alleged
       links to the USGSOs or USOs will continue to be dealt with through the Ad
       Board, as relevant. Separate efforts must be made by Harvard to address issues of
       conduct in USGSOs and USOs, as part of efforts to address these across the
       College. However, despite longstanding concern about student behavior
       associated with the USGSOs, it must be noted that the College has had limited
       success in holding students accountable for their behavior. Given the social
       pressures involved, students have shown themselves to be very reluctant to
       provide details that would identify specific clubs or individuals who have harmed

16
  For the full context of this policy, see the Final Report of the Implementation
Committee for the Policy on Membership in Single Gender Social Organizations
(February 17, 2017).


                                                                                      14

                                                                                            ALL00000922
     Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 211 of 240



        them or created unsafe situations. This difficulty can be expected to persist as
        long as the USGSOs and USOs operate on privately-owned property and refuse
        oversight by the College.
      Ø Objections to this policy are similar to those given for Option 1.


      Option 3) This option outlines some other possible solutions to the problems of
      the USGSOs. These suggestions were made by faculty and some members of the
      Committee who oppose the measures proposed in Options 1 and 2. This option is
      therefore a collection of thoughts; it is not intended to form a cohesive whole or
      outline a specific policy.
      Ø Both male and female students report finding a sense of community in the
          USGSOs. Some faculty argue that they do not see the fact that the organizations
          are single-gender as the problem, and they are skeptical that making sororities and
          female social organizations (sometimes referred to as the female final clubs) go
          co-ed is a rational response to the larger problem of Harvard’s role in American
          patriarchy. They argue that the sororities should be protected so that women can
          have “safe spaces” to de-stress off campus and can have opportunities to network
          in a manner similar to the opportunities available to the male clubs.17 On the
          specific issue of selectivity on the basis of gender, many female students express
          the value of women-only spaces. Some of those who oppose Options 1 & 2 call
          on the College to respect this preference, and for consistency, they argue that the
          College should not reject the existence of male-only spaces while allowing
          female-only spaces to exist.
      Ø Some have asked whether Harvard College has exhausted all avenues of
          addressing the long-standing problems with the USGSOs.
      Ø Opponents of Options 1 and 2 argue that suasion is always better than sanctions.
          As one member of the committee put it: “If members of the faculty or student
          body disagree with students’ choices then they should attempt to change the
          students’ hearts and minds by reasoned argument. Changes of behavior from
          changes of mind are in the long run more effective than coerced changes of
          behavior.” Therefore, proponents of this view suggest increasing the training
          offered to leaders and members of the USGSOs to educate and engage them on
          inclusive and non-discriminatory practices and effect a change in campus culture
          through suasion.
                      § Background information: For over a decade, Harvard has worked
                          with the USGSOs to bring them more in line with the College’s
                          mission. Until very recently, representatives from the College
                          would meet once a semester with the student leaders of each of the
                          USGSOs—final clubs, female social organizations, fraternities,
                          and sororities. These voluntary meetings involved numerous
                          representatives from the College, including the Dean of the
                          College, Dean of Students, Equity, Diversity, and Inclusion,
                          Associate Dean of Students, and representatives from the Harvard

17   See also footnote 11.


                                                                                           15

                                                                                                ALL00000923
Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 212 of 240



                    University Police Department (HUPD), Office of Sexual Assault
                    Prevention & Response (OSAPR) and Office of Alcohol & Other
                    Drugs Services (AODS). Meetings were also held with the
                    alumni/graduate boards of the USGSOs. Further, many USGSOs
                    invited AODS and OSAPR to meet with their full undergraduate
                    memberships. Yet while such efforts may have had an impact in
                    mitigating some harmful behaviors, they have neither reduced the
                    outsized role of these groups within the social life of the College,
                    nor impacted the gender exclusivity of the USGSOs.
 Ø If negative behavior persists, there should be a dedicated campaign by the College
   to inform students and their parents about the risks of joining USGSOs or
   attending their events, by documenting and sharing the data on the dangerous
   activities of the USGSOs, and naming them by name.
               § Background information: The Preliminary Report (pp. 12–13)
                    outlined steps that have been taken in the past to increase students’
                    awareness of incidents in the USGSOs, including at one time the
                    College issuing reports listing incidents involving individual clubs
                    by name.
 Ø Harvard College should create alternative social spaces on campus that draw
   students away from the clubs and towards more supervised spaces—but don’t kill
   the fun with overregulation.
 Ø In order to address the illegal (and harmful) behavior of the clubs, Harvard should
   bring in the Cambridge Police Department with the goal of holding the clubs
   accountable for any violations of the law owing to activities connected with them
   (e.g. noise disturbances, underage drinking, etc.). Many faculty expressed their
   worry about the impact such illegal behavior has on our community and on our
   students and believe that those responsible should be held to account. The
   following characterizes some of the obligations of the University with respect to
   student conduct, health, and safety and supplies relevant background information
   pertaining to this suggestion.
               § Background information: Harvard has certain legal obligations to
                    protect equity of access to educational opportunities. Even when
                    some types of criminal behavior (e.g. sexual assault/harassment)
                    happen off-campus, for example, Harvard cannot entirely off-load
                    its obligations to the police. For example, in terms of gender-based
                    harassment, Harvard must sometimes follow up with an
                    investigation of student behavior or provide support (for example,
                    Office for Dispute Resolution (ODR)/Title IX).
               § This approach does not address the critical role emergency
                    management teams, the Secretary of the Ad Board, and our
                    Resident Deans and Faculty Deans play in responding to police
                    actions which involve our students. This proposal would need to
                    address explicitly whether and how we would continue to hold this
                    same relationship with our students were we to endorse police
                    enforcement of an issue arising from and intertwined with the
                    history of Harvard College.


                                                                                      16

                                                                                            ALL00000924
     Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 213 of 240



                   §   This approach would likely discourage students from seeking help
                       when facing danger due to fear of arrest, etc. The College has an
                       alcohol amnesty policy where students are not disciplined by the
                       College for seeking help for fellow students regarding drinking.
                       The amnesty policy was developed as a response to two near-fatal
                       incidents involving alcohol approximately a decade ago. The
                       committee was informed this is indeed a critical harm-reduction
                       strategy that saves lives (though data on this point is confidential
                       owing to the terms of the amnesty policy).
                   §   Students of color expressed concern at the disproportionate impact
                       such a move is likely to have on them.
                   §   We do not believe this is a sound policy-response to the challenges
                       these groups pose. First, members of the community—including
                       the Harvard community—are always free to call the police
                       department to report criminal behavior. This would continue to be
                       the case whatever option the university adopts. The question of
                       why such apparent illegal activity does not elicit a response from
                       civic authorities is beyond the scope of this report. What we must
                       address is the relationship between these groups and the Harvard
                       community. (The same limits mentioned in Option 2 regarding the
                       College’s ability to sanction harmful student behavior also apply
                       here.)

                                             ***

We also wish to draw attention to an alternative proposal we received after we issued our
Preliminary Report. We held a special meeting on September 1, 2017 to consider the
proposal that the College reverse its 1984 decision to “un-recognize” USGSOs and
thereby declare them recognized.18 From there, the College would require the USGSOs to
follow the same rules as the current ISOs. The problem with this proposal is that the
College is not at liberty to pronounce these organizations recognized and then compel
them to comply with ISO or similar procedures. This is why the College has always had
to rely on the USGSOs taking voluntary steps in response to any College policies. The
full proposal is provided in Appendix A.
         In response to this proposal, we note that pathways to recognition for these
organizations have long existed. USGSOs and USOs have always been free to apply to
become ISOs, with the proviso that they comply with the College’s non-discrimination
and autonomous governance requirements, as well as open membership regulations. The


18
  It is important to note the original action to withdraw recognition from the clubs
extended only to the male final clubs as female social organizations (sometimes referred
to as “female final clubs”) did not exist at the time. The faculty took action against secret
societies and fraternities well over a century earlier and has long held the view that third-
party organizations should not interfere with the relationship between the College and its
students.


                                                                                           17

                                                                                                ALL00000925
     Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 214 of 240



May 2016 policy explicitly leaves a similar pathway open for groups willing to commit to
the College’s non-discrimination policy:
          The College will work with those currently unrecognized single-gender social
          organizations transitioning to gender inclusive and open membership to identify
          opportunities to engage and support their positive functions of providing more
          inclusive social events, student leadership experiences and professional
          mentoring opportunities for their members. In all these cases, support may
          include access to and use of certain Harvard facilities, among other possibilities
          to be determined by the advisory group. The College will also continue to create
          and invest in programs to support gender equity on campus through existing
          organizations and centers.19

During the September 1, 2017 meeting, we also considered another proposal by a faculty
member. The proposal was to develop a policy that “requires clubs consisting mainly of
undergraduates to allow Harvard officials (or their deputies) to enter club premises at will
and monitor possible illegal activities.” It would be difficult to establish procedures to
around pursuing this idea. Moreover, the committee felt it leaves the central problem of
discrimination unaddressed.




19
     Dean Khurana’s May 2016 Letter to President Faust, item 4, page 2.


                                                                                           18

                                                                                                ALL00000926
 Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 215 of 240



                           FINAL REPORT APPENDIX A

         Potential Proposal for Substitute Motion on Student Organizations
                      January 2017; modified September 2017

                                    by Danielle Allen

Whereas the Faculty of Arts and Sciences, by virtue of the University statutes (Exhibit
      A), has authority to impose, at their discretion, all proper means of discipline;
Whereas Harvard University currently bears responsibility for much of what occurs in
      Final Clubs and sororities without concomitant and necessary authority;
Whereas the Final Clubs depend for their existence on resources supplied by Harvard
      University (namely, a membership base all of which is supported by Harvard’s
      endowment; Harvard’s brand; and Harvard’s transportation, communications, and
      health services);
Whereas the State of Massachusetts and Harvard University have recognized that student
      organizations, whether they have been formally recognized by a College or
      University or not, are required to comply with State and University policies and
      standards for student organizations with regard to anti-hazing (General Laws, Part
      IV, Title 269, Sec 19);
Whereas since 1989, the State of Massachusetts and Harvard University have recognized
      Final clubs as student organizations under the authority of the Massachusetts State
      Statute against hazing (General Laws, Part IV, Title 269, Sec 19; Harvard Student
      Handbook, See Exhibits B and C) and have made them subject to the College’s
      rules and regulations pertaining to this conduct;
Whereas student organizations that are subject to any of the FAS rules and standards for
      conduct should be subject uniformly to all of the FAS rules and standards for
      student organizations;

Be it resolved that:
The Faculty of Arts and Sciences hereby recognize the Final clubs;
The Faculty of Arts and Sciences affirm that all student organization policies apply to all
        student organizations, whether recognized or unrecognized;
The Faculty of Arts and Sciences affirm that, through the appropriate channels, the
        College should impose, on student organizations and on officers of student
        organizations, all appropriate penalties for non-compliance with those policies;
The Faculty of Arts and Sciences delegate to the Dean of FAS, Dean of the College,
        Student Life Committee, and Implementation Committee the further work of
        determining whether to recognize or ban student organizations affiliated with
        national organizations.




                                                                                        19

                                                                                              ALL00000927
 Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 216 of 240



                                                         (Final Report, Appendix A cont’d)

FAQ:
Q: What discipline would be appropriate for officers of groups that don’t comply with the
gender non-discrimination policy?
A: Suspension or expulsion.

Q: What if the clubs say they have no officers or won’t say who the officers are?
A: Then members would become subject to penalties.

Q: What if the grad board takes on the responsibility of filling all officer roles?
A. As per the recommendations of the Association of Governing Boards for dealing with
emergent affiliate entities (see Exhibit D), the Corporation should draft policy guidance
for emergent affiliate entities that are fulfilling university functions (e.g. maintaining a
student organization); such policy guidance should equip the University to, if necessary,
sue for breach of trust.




                                                                                          20

                                                                                               ALL00000928
 Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 217 of 240



Chairs and Members of the Committee

Suzannah Clark, Co-Chair, Professor of Music; Chair of the Department of Music
Rakesh Khurana, Co-Chair, Danoff Dean of Harvard College

*Daniel Banks, Harvard College 2017
Paul Barreira, Director of Harvard University Health Services
Theodore Bestor, Reischauer Institute Professor of Social Anthropology; Director,
    Reischauer Institute of Japanese Studies
Naisha Bradley, Director, Harvard College Women's Center
Shub Chhokra, Harvard College 2018
Nathan Fry, Senior Associate Director of Athletics
Kacey Gill, Harvard College 2020
David Haig, George Putnam Professor of Organismic and Evolutionary Biology
*Alison Johnson, Professor of History
*Moses Kim, Harvard College 2018
James Kloppenberg, Charles Warren Professor of American History
Luke Leafgren, Allston Burr Assistant Dean of Harvard College for Mather House and
    Lecturer on Near Eastern Languages and Civilizations
Brigitte Libby, Allston Burr Assistant Dean of Harvard College for Pforzheimer House
    and Lecturer on the Classics
Daniel Lieberman, Edwin M. Lerner II Professor of Biological Sciences
Caroline Light, Lecturer on Studies of Women, Gender, and Sexuality
Yukio Lippit, Professor of History of Art and Architecture
Greg Llacer, Director of the Office of Undergraduate Research and Fellowships
Jason Mitchell, Professor of Psychology
Sandra Naddaff, Senior Lecturer on Comparative Literature; Former Master of Mather
    House; Dean of Harvard Summer School
Katherine O’Dair, Dean of Students
David Pilbeam, Henry Ford II Professor of Human Evolution
Yasmin Sachee, Harvard College 2018
Mariano Siskind, Professor of Romance Languages and Literatures and of Comparative
    Literature; Chair of the Department of Romance Languages and Literatures
Latanya Sweeney, Professor of Government and Technology in Residence; Faculty Dean
    of Currier House
Caroline Tervo, Harvard College 2018

*David Friedrich, Staff to the Committee, Associate Dean of Students
Christopher Gilbert, Staff to the Committee (for Fall 2017 only), Director of Special Projects
Ara Gershengorn, Staff to the Committee, Office of General Counsel

The Committee on Unrecognized Single-Gender Social Organizations was convened by Dean
Michael D. Smith. Members were selected to represent students who were both members and
non-members of USGSOs and faculty and administrators from across the FAS and College
community. * Names marked with an asterisk were members of the committee during the Spring
2017 semester only.



                                                                                        21

                                                                                             ALL00000929
      Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 218 of 240

Minority Report to the Final Report of the Committee on Unrecognized Single-Gender
                          Social Organizations (USGSOs)
29 September 2017




In its Final Report, the Committee on Unrecognized Single-Gender Social Organizations (USGSOs) has
modified its preliminary recommendation of June 2017, which would bar undergraduates from joining
Final clubs, fraternities, sororities, or similar off-campus single-gender organizations (such as the Hasty
Pudding). In lieu of a single policy, the Final Report considers a variety of strategies for addressing the
USGSOs, which range from the sanction policy of May 2016 to calls for engagement with students to
more aggressive police enforcement of underage drinking and noise statutes. The choice to adopt such a
“multiple recommendation” approach reflects the continuing deep divisions within our community about
how best to address the USGSOs. In discussions with many colleagues and students—and over many
hours of debate within the Committee itself—it has become obvious that these issues do not admit to any
straightforward solution, and that colleagues who start from the same goal of making Harvard the best
place it can be may nevertheless arrive at very different end points. The purpose of this note is to offer
an analysis of the main sources of these differences. As such, it is not intended as a dissent per se, but
as a formal attempt to clarify some of the principles and conceptual distinctions that seem to matter most
to my colleagues and students.

As I see it, when members of our community disagree about how to address the all-male Final clubs and
other USGSOs, we may be disagreeing about either of two distinct questions. The first of these asks,
“What problem are we trying to solve?”; the second, “What is the best way to solve it?” The Committee’s
Final Report makes clear that a range of answers exists to the latter—thus, its “multiple
recommendations” strategy. But, likewise, different members of our community provide very different
answers to the question of what problem we are, in the first place, trying to solve. These differences have
been reflected in the seemingly different ways that the problem of Final clubs has been framed for the
Faculty over time and in different documents—many colleagues feel that the rationale for sanctioning
USGSO membership has morphed from an initial focus on sexual assault, to later concerns about
gender-based discrimination, and most recently, to issues of inclusion, belonging, and privilege. Indeed,
the Committee spent a good deal of time discussing not only these problems, but also additional ones,
such as the distorting effects of Final clubs on student social life and the health and safety concerns they
pose for our students.

Some of my colleagues have decided that these shifts in rationale reflect some form of political
expediency (“let’s keep making different arguments until the Faculty buy one of them”). But we may do
better to conclude instead that the problem of the all-male Final clubs is—as psychoanalysts and
philosophers of science would say—overdetermined. That is, we should not disavow the all-male Final
clubs because they increase the incidence of sexual assault or because they discriminate against women
or because they advance the prerogatives of a few individuals at the expense of many others or because
the undermine student life or because they encourage unsafe drinking. We should repudiate them
because they do all of these things. Perhaps any one such aspect of the clubs would be sufficient to
make the case against them; together they lead, as the Final Report notes, to our community’s shared
sense that we cannot afford to do nothing about them.

Note that I have restricted the point above to all-male Final clubs, and this is with intent. Many of us
believe firmly that despite its shifting rationales, the College is “really” trying to address problems specific
to the all-male Final clubs. After all, these are the only groups that own property adjacent to campus and


                                                       1

                                                                                                              ALL00000930
      Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 219 of 240



that host the parties outside of which female undergraduates queue in the hopes of being admitted.
These are the groups that perpetuate privilege most perniciously. And these are the groups that our
colleagues have uniquely identified as important loci of sexual assault. Indeed, it is hard not to perceive a
direct line connecting the Final Report in March 2016 of President Faust’s Task Force on the Prevention
of Sexual Assault to the announcement two months later of the first sanctions policy. That Task Force
repeatedly makes the case that it is the all-male Final clubs that pose serious concerns with regard to
sexual assault, and that this is mainly possible because they control the space in which many
undergraduates socialize (unlike other USGSOs).

My sense is that our current divide has emerged, in part, because of a continual choice to first select one
or another of the specific problems caused by the all-male Final clubs and to then develop policies
designed to address that problem broadly throughout undergraduate life. This impulse is
understandable—we are, after all, a community that values first articulating our principles and then
developing policies that serve them. When our goal is to achieve a particular outcome (say, the end to
all-male Final clubs) we naturally want to start by defining the principles at stake, such as an opposition to
gender-based discrimination, and then allow our policies to flow from that principle. But thus far, this
approach has created something of a dragnet, which threatens to sweep in student groups that many of
us feel are not much of a problem (or, at least, not nearly as much of a problem as the all-male Final
clubs); fraternal organizations or without houses in which to host parties and womens’ Final clubs, not to
mention the Hasty Pudding, do not really seem to be at the root of campus ills. It is my own belief
personally—and I think the sentiment of many faculty colleagues—that we would have done better to
clearly identify what we are trying to achieve, which is an end to the noxious, distorting, and often
abhorrent influence of the all-male Final clubs on undergraduate life. This is surely the point on which the
greatest number of us agree; if for no other reason, it would serve well as the starting point for
discussions about what policies best achieve our goal.




Which brings us squarely to the second major source of disagreement within our community: regardless
of how one answers the question of what goal we ought to be aiming for, there remains an open—and
very contentious—question of how best to go about achieving it.

To date, much of the debate around this issue has been cast a clash between competing values. On the
one hand, our community is committed to inclusion, we fight against discrimination in all its pernicious
forms, and we have rightly begun to identify and dismantle the many structures that prevent members of
our community from feeling that they belong at Harvard (and that it belongs to them). On the other hand,
we recognize that this set of values is one among many that progressive, well-intentioned individuals
espouse. Another set of such values includes notions of free expression, of individual autonomy, and of
the right to free association. One frame on the current faculty debate concerns how to adjudicate
between these values when they conflict with one another. The choice of some students to socialize off-
campus with only certain people acts as a barrier to inclusion and belonging for other students; to whom
do our responsibilities lie? Each of us recognizes that rights (even those enumerated in the law) are not
absolute but must be balanced against our responsibilities to one another—thus, the restrictions on free
expression that enjoin us from shouting “fire!” in a crowded faculty meeting or the like. One way of
thinking about our current state of division is as a disagreement about whether the hazards posed by the
all-male Final clubs and other USGSOs warrants a similar abrogation of (some of) our students’ rights



                                                      2

                                                                                                           ALL00000931
      Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 220 of 240



(such as to free and lawful assembly). [I am, of course, glossing over many nuanced aspects of this point
of view, but only because I wish to make the observation below.]

This way of framing the debate tends to bottom out in the question of whether we should intervene
against the all-male Final clubs and other USGSOs. But another way we might have this discussion is by
instead asking the question of how we ought to intervene. What I mean is this: For much of the past 16
months, we have been led to think in binary terms—either we take the extraordinary step of patrolling the
off-campus social lives of students, or we wave a white flag of surrender to the status quo and acquiesce
as the Final clubs continue to exert an adverse effect on our community. What is missing from this duality
is any substantive discussion of how we might effect meaningful change on the Final clubs through more
ordinary means. The policies of sanctioning USGSO membership surely comprise extraordinary
measures: they make extraordinary and unprecedented claims on the private, off-campus lives of our
students; implementing them will require a radical reimagining (for many of us) of the relationship
between the faculty and its students’ private lives; and they seem (to many of us) to contravene other
values that ought to characterize a liberal institution committed to free inquiry and personal
transformation. One index of just how extraordinary these policies seem is the amount of time spent by
the USGSO Committee on the question of whether the various sanctions policies are even legal. Such
policies will take us into uncharted places.

Is there nothing short of such extraordinary measures that can bring change to our campus? The
USGSO Committee’s Final Report tells us the answer to this question is no, that we have tried in vain for
years to rein in the Final clubs through normal channels. But a look at what is described suggests that
the College’s ordinary attempts have been limited to various forms of “moral suasion,” mainly comprising
various meetings between administrators and club leaders and alumni boards. If the College’s efforts
have indeed consisted mostly of an occasional stern talking-to, then we have little reason for surprise at
their failure. Social scientists—economists, sociologists, those in psychology departments and business
schools—have learned a great deal about how to change people’s behavior, and we know that “moral
suasion” is probably the least effective ways of going about it. This is why when public health officials aim
to decrease cigarette smoking, they do not simply tell people, “Cigarette smoking is bad, you shouldn’t do
it.” Instead, they have waged a sustained campaign to inform consumers of the dangers of smoking; they
make it harder for young people to obtain cigarettes; they have worked relentlessly to transform cigarette
smoking from something with social cachet into something that borders on shameful and “uncool”; and so
on. No, this has not proven straightforward, and yes, it has taken time and real effort. But walk around
Harvard Square on a Saturday night, and you will struggle to find an (American) student smoking a
cigarette, an absence that would have leapt out for its strangeness not all that long ago.

So we might then ask ourselves: Can we use these kinds of techniques to change student behavior
regarding the all-male Final clubs and other USGSOs? Are there no such ordinary means by which to
drain these clubs of their vitality (or to “shrivel” them, as a colleague has colorfully put it)? Again, we have
been led to believe not. But many of us are skeptical of this claim. Thus, my sense that when we look
past the legislative motions and parliamentary maneuvers, the blog posts and leaks to The Crimson, a
good deal of opposition to the sanction policies flows from a desire to try—seriously for the first time—to
                                                                                                            1
rein in the Final clubs through a full suite of methods that we ordinarily use to change social behavior.

1
  As a side note, I object to the Final Report’s characterization that opponents of the sanctions policy
“argue that suasion is always better than sanctions” (p. 14). That statement does not reflect my
understanding of the discussion within the Committee, nor do I know any colleagues who traffic in such


                                                       3

                                                                                                             ALL00000932
      Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 221 of 240



That is, we have not had—but should be having—a full-throated conversation about whether we can
reach our shared goals in ways that do not require us to compromise other core institutional values. I am
not convinced we can, but many of us believe it is worth first trying.

However, any serious attempt to use such “ordinary” measures to undermine the Final clubs’ influence on
campus needs to start from an analysis of why exactly they play such an outsized role in campus social
life in the first place, and thus what the College must do to drain their vitality. During the USGSO
Committee discussions, we heard, in every meeting, that the Final clubs dominate undergraduate social
life precisely because few good on-campus alternatives exist. A similar point was made manifest in the
Implementation Committee’s report: that if the College wants to rob the Final clubs of their appeal, it must
start by creating attractive alternative social spaces for undergraduates. Many of our students want a
place to “have fun”—which we would do well to acknowledge means drinking alcohol, acting in mildly
transgressive ways, and being out from under the watchful eye of tutors and resident deans. Wonderful
as they are, the Houses do not—and perhaps cannot ever—fully serve that desire. And although I resist
the notion that Harvard College is somehow obliged to administer its students an appropriate dosage of
fun (surely, something somewhere in the Boston area caters to the needs of college students?), we
should acknowledge that the (real or) perceived lack of alternative spaces for “letting loose” remains a
powerful draw of the Final clubs for our students. Thus, draining energy away from the Final clubs will
require that we direct it elsewhere.

Finally, it is impossible not to comment on the current campus morass without also noting the deep and
abiding concerns of the Faculty regarding its role in informing College policy. The implementation of
either sanctions policy will permanently reshape the relationship between the faculty and our students
(perhaps for the better, perhaps not). At the same time, however, the specific way in which these policies
have been advanced threatens at theh same time to alter the relationship between the Faculty and its
Administration. Many of us—including many of us who would otherwise not be opposed to taking
extraordinary measures against the USGSOs—are deeply disturbed by what we view as unprecedented
administrative overreach, including the widespread perception that our Administration is committed to
avoiding a faculty vote on the proposed policies. From my conversations with many colleagues, it is hard
to overstate how divisive and demoralizing this posture towards the Faculty has been, not least because it
could have been avoided in the first place. In many ways, it is this aspect of our current situation that
troubles me most.

One final note, this one of appreciation for my fellow committee members—students, staff, and faculty
alike—for their unfailing civility, eloquence, and clarity of thought throughout our discussions; you have
been a continual reminder of the things that make Harvard great. Suzannah Clark deserves special
recognition for her thoughtful leadership of the Committee, and for her truly herculean efforts on our
behalf.



Jason Mitchell
Professor of Psychology



absolutes. A more accurate statement might be to suggest that some opponents of the sanction policies
are arguing that suasion (or other ordinary measures) are in this instance a better course of action right
now than the sanction policies as formulated.


                                                      4

                                                                                                             ALL00000933
Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 222 of 240




   EXHIBIT 25
     Case
        Case
          1:18-cv-12485-NMG
             1:18-cv-12485-JGDDocument
                                Document
                                       58-1
                                         6-1 Filed
                                              Filed06/29/20
                                                    12/03/18 Page
                                                              Page223
                                                                   1 ofof4240



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

                                     :
KAPPA ALPHA THETA FRATERNITY,        :
INC.; KAPPA KAPPA GAMMA              :
FRATERNITY; SIGMA CHI; SIGMA         :
ALPHA EPSILON; SIGMA ALPHA           :
EPSILON—MASSACHUSETTS                :
GAMMA; JOHN DOE 1; JOHN DOE 2;       :
JOHN DOE 3,                          :                             18-cv-12485
                                                  Civil Action No. _______________
                                     :
                  Plaintiffs,        :
                                     :
                 v.                  :
                                     :
HARVARD UNIVERSITY; PRESIDENT :
AND FELLOWS OF HARVARD               :
COLLEGE (HARVARD CORPORATION), :
                                     :
                  Defendants.        :
____________________________________ :

                              DECLARATION OF JOHN DOE 1

       John Doe 1, pursuant to 28 U.S.C. § 1746, declares the following:

       1.      I am a man over eighteen years old and of sound mind, who has never been

convicted of a felony, is capable of making this declaration, and is fully competent to declare as

to matters stated herein.

       2.      I am a student at Harvard College. I am a member of an all-male organization

that Harvard considers an “unrecognized single-gender social organization.”

       3.      I am subject to Harvard’s policy that punishes students who join certain single-sex

organizations (the “Sanctions Policy”). Because of my membership in an “unrecognized single-

gender social organization” I may not captain an athletic team, hold a leadership position in any

of Harvard’s “recognized” student organizations, and I am ineligible to compete for the Rhodes

and Marshall Scholarships, and other prestigious postgraduate scholarships and fellowships.
     Case
        Case
          1:18-cv-12485-NMG
             1:18-cv-12485-JGDDocument
                                Document
                                       58-1
                                         6-1 Filed
                                              Filed06/29/20
                                                    12/03/18 Page
                                                              Page224
                                                                   2 ofof4240



       4.      The Sanctions Policy has harmed my access to professional opportunities. Before

joining a single-sex organization, I was a member of a Harvard-recognized student organization,

“Club A.” I was considering applying for a leadership position in Club A. At the same time,

however, I decided that I wanted to join a single-sex organization. I thought it would help me

feel more at home at Harvard (and so far it has). In making the decision, however, I felt like I

could not further pursue a leadership position in Club A. The Sanctions Policy forced me to

choose between membership in a group that would help me to feel at home at Harvard, and a

leadership position in Club A, another organization that I cared about.

       5.      The Sanctions Policy has also eliminated at least one of the benefits of my

Harvard education. In addition to my membership in Club A, I was also an active member of a

different Harvard-recognized student organization, “Club B.” It was a club I had a sincere and

strong passion for. Unfortunately, the president of our club graduated. I would have taken over,

but I worried that if I became president while also a member of a single-sex organization, I

would be punished under the Sanctions Policy. As a result, no one took over Club B’s leadership

and Club B has not been active on campus since. It seems likely that it will continue to be

inactive. It hurts me that Club B disappeared because of the Sanctions Policy. Club B was one

of the best parts of my Harvard education.

       6.      The Sanctions Policy has also harmed my personal reputation. Through the

Sanctions Policy, Harvard College has singled me out for social stigma and embarrassment.

Harvard’s justifications for the Sanctions Policy, that men’s organizations are responsible for

sexual assaults at Harvard and perpetrate various forms of bigotry, are widely known in the

Harvard University community. Other students and members of the Harvard Community think




                                                 2
     Case
        Case
          1:18-cv-12485-NMG
             1:18-cv-12485-JGDDocument
                                Document
                                       58-1
                                         6-1 Filed
                                              Filed06/29/20
                                                    12/03/18 Page
                                                              Page225
                                                                   3 ofof4240



less of me because I am subject to the Sanctions Policy. The Sanctions Policy has caused me

serious emotional and psychic harm.

       7.       I am bringing this lawsuit to reverse the Sanctions Policy and thereby remove the

professional barriers and social stigma it causes. I believe that Harvard College has unfairly

discriminated against men and women who wish to be part of organizations that consist solely of

men and women. Being a member of a single-sex organization is tremendously valuable to me. I

view the requirement that I give up my membership in such an organization as the price of

obtaining the full and equal benefits of a Harvard University education to be deeply wrong and

unlawful.

       8.       I understand that the position I am advocating in this lawsuit is disfavored by

many people, including Harvard administrators, faculty, other students, and members of the

public at large. I am aware that many people support Harvard’s Sanctions Policy, both at

Harvard and beyond. I am aware that plaintiffs in other high profile lawsuits against colleges

and universities have been subject to harassment and threats.

       9.       When I brought this lawsuit, I hoped that my identity and involvement would

remain confidential, which was important to my decision to get involved. The prospect that my

identity would remain confidential made me feel safe in asserting my rights in this lawsuit

despite the unpopularity of the position I am asserting.

       10.      I have kept my participation in this lawsuit strictly confidential. No one knows

about my participation except my counsel and an extremely close circle of individuals with a

need to know.




                                                 3
     Case
        Case
          1:18-cv-12485-NMG
             1:18-cv-12485-JGDDocument
                                Document
                                       58-1
                                         6-1 Filed
                                              Filed06/29/20
                                                    12/03/18 Page
                                                              Page226
                                                                   4 ofof4240



       11.     I do not want the public to know about my involvement in this lawsuit. If it

becomes public that I am bringing this lawsuit, I fear that it could seriously damage my

reputation and future professional opportunities.

       12.     I also do not want anyone at Harvard to know that I am involved in this lawsuit. I

plan to be a student at Harvard College for the next several years, during which time I hope to

have members of the Harvard University community, such as professors and administrators,

provide support and recommendations for future professional opportunities. I also would

potentially like to attend one of Harvard’s graduate schools in the future. I fear that if Harvard

knew that I had sued to reverse the Sanctions Policy it might retaliate against me by denying me

support for my future endeavors or denying me admission to its graduate schools.

       13.     For the foregoing reasons, if it is determined that my identity must be disclosed in

order to participate in this lawsuit, I will not go forward with this lawsuit.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on this day, December 3, 2018.

                                                       /s/ John Doe 1
                                                       John Doe 1




                                                   4
Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 227 of 240




   EXHIBIT 26
     Case
        Case
          1:18-cv-12485-NMG
             1:18-cv-12485-JGDDocument
                                Document
                                       58-1
                                         6-2 Filed
                                              Filed06/29/20
                                                    12/03/18 Page
                                                              Page228
                                                                   1 ofof4240



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

                                     :
KAPPA ALPHA THETA FRATERNITY,        :
INC.; KAPPA KAPPA GAMMA              :
FRATERNITY; SIGMA CHI; SIGMA         :
ALPHA EPSILON; SIGMA ALPHA           :
EPSILON—MASSACHUSETTS                :
GAMMA; JOHN DOE 1; JOHN DOE 2;       :
JOHN DOE 3,                          :                             18-cv-12485
                                                  Civil Action No. _______________
                                     :
                  Plaintiffs,        :
                                     :
                 v.                  :
                                     :
HARVARD UNIVERSITY; PRESIDENT :
AND FELLOWS OF HARVARD               :
COLLEGE (HARVARD CORPORATION), :
                                     :
                  Defendants.        :
____________________________________ :

                              DECLARATION OF JOHN DOE 2

       John Doe 2, pursuant to 28 U.S.C. § 1746, declares the following:

       1.      I am a man over eighteen years old and of sound mind, who has never been

convicted of a felony, is capable of making this declaration, and is fully competent to declare as

to matters stated herein.

       2.      I am a student at Harvard College. I am a member of an all-male organization

that Harvard considers an “unrecognized single-gender social organization.”

       3.      I am subject to Harvard’s policy that punishes students who join certain single-sex

organizations (the “Sanctions Policy”). Because of my membership in an “unrecognized single-

gender social organization” I may not captain an athletic team, hold a leadership position in any

of Harvard’s “recognized” student organizations, and I am ineligible to compete for the Rhodes

and Marshall Scholarships, and other prestigious postgraduate scholarships and fellowships.
     Case
        Case
          1:18-cv-12485-NMG
             1:18-cv-12485-JGDDocument
                                Document
                                       58-1
                                         6-2 Filed
                                              Filed06/29/20
                                                    12/03/18 Page
                                                              Page229
                                                                   2 ofof4240



       4.      The Sanctions Policy has harmed my access to professional opportunities. I am a

member of at least one Harvard-recognized student organization. I would like to hold a

leadership position in that organization. There is a strong likelihood that I would obtain a

leadership position if I were allowed to hold one. But because of the Sanctions Policy, I am

categorically ineligible to hold a leadership position. The inability to hold a leadership position

in that student organization has materially harmed my access to future professional opportunities.

       5.      The Sanctions Policy has also harmed my personal reputation. Through the

Sanctions Policy, Harvard College has singled me out for social stigma and embarrassment.

Harvard’s justifications for the Sanctions Policy, that men’s organizations are responsible for

sexual assaults at Harvard and perpetrate various forms of bigotry, are widely known in the

Harvard University community. Other students and members of the Harvard Community think

less of me because I am subject to the Sanctions Policy. The Sanctions Policy has caused me

serious emotional and psychic harm.

       6.      I am bringing this lawsuit to reverse the Sanctions Policy and thereby remove the

professional barriers and social stigma it causes. I believe that Harvard College has unfairly

discriminated against men and women who wish to be part of organizations that consist solely of

men and women. Being a member of a single-sex organization is tremendously valuable to me. I

view the requirement that I give up my membership in such an organization as the price of

obtaining the full and equal benefits of a Harvard University education to be deeply wrong and

unlawful.

       7.      I understand that the position I am advocating in this lawsuit is disfavored by

many people, including Harvard administrators, faculty, other students, and members of the

public at large. I am aware that many people support Harvard’s Sanctions Policy, both at




                                                 2
     Case
        Case
          1:18-cv-12485-NMG
             1:18-cv-12485-JGDDocument
                                Document
                                       58-1
                                         6-2 Filed
                                              Filed06/29/20
                                                    12/03/18 Page
                                                              Page230
                                                                   3 ofof4240



Harvard and beyond. I am aware that plaintiffs in other high profile lawsuits against colleges

and universities have been subject to harassment and threats.

       8.       When I brought this lawsuit, I hoped that my identity and involvement would

remain confidential, which was important to my decision to get involved. The prospect that my

identity would remain confidential made me feel safe in asserting my rights in this lawsuit

despite the unpopularity of the position I am asserting.

       9.       I have kept my participation in this lawsuit strictly confidential. No one knows

about my participation except my counsel and an extremely close circle of individuals with a

need to know.

       10.      I do not want the public to know about my involvement in this lawsuit. If it

becomes public that I am bringing this lawsuit, I fear that it could seriously damage my

reputation and future professional opportunities.

       11.      I also do not want anyone at Harvard to know that I am involved in this lawsuit. I

plan to be a student at Harvard College for the next several years, during which time I hope to

have members of the Harvard University community, such as professors and administrators,

provide support and recommendations for future professional opportunities. I also would

potentially like to attend one of Harvard’s graduate schools in the future. I fear that if Harvard

knew that I had sued to reverse the Sanctions Policy it might retaliate against me by denying me

support for my future endeavors or denying me admission to its graduate schools.

       12.      For the foregoing reasons, if it is determined that my identity must be disclosed in

order to participate in this lawsuit, I will not go forward with this lawsuit.




                                                   3
Case
   Case
     1:18-cv-12485-NMG
        1:18-cv-12485-JGDDocument
                           Document
                                  58-1
                                    6-2 Filed
                                         Filed06/29/20
                                               12/03/18 Page
                                                         Page231
                                                              4 ofof4240



 I declare under penalty of perjury that the foregoing is true and correct.

 Executed on this day, December 3, 2018.

                                               /s/ John Doe 2
                                               John Doe 2




                                           4
Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 232 of 240




   EXHIBIT 27
     Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 233 of 240



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS

                                     :
KAPPA ALPHA THETA FRATERNITY,        :
INC.; KAPPA KAPPA GAMMA              :
FRATERNITY; SIGMA CHI; SIGMA         :
ALPHA EPSILON; SIGMA ALPHA           :
EPSILON—MASSACHUSETTS                :
GAMMA; JOHN DOE 1; JOHN DOE 2;       :
JOHN DOE 3,                          :           Civil Action No. 18-cv-12485
                                     :
                  Plaintiffs,        :
                                     :
                 v.                  :
                                     :
HARVARD UNIVERSITY; PRESIDENT :
AND FELLOWS OF HARVARD               :
COLLEGE (HARVARD CORPORATION), :
                                     :
                  Defendants.        :
____________________________________ :

     ORGANIZATIONAL PLAINTIFFS’ RESPONSES AND OBJECTIONS TO
 DEFENDANT PRESIDENT AND FELLOWS OF HARVARD COLLEGE’S FIRST SET
 OF INTERROGATORIES TO PLAINTIFFS SIGMA CHI, SIGMA ALPHA EPSILON
         AND SIGMA ALPHA EPSILON—MASSACHUSETTS GAMMA

       Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, and the corresponding

Local Civil Rules of the District of Massachusetts (“Local Rules”), Plaintiffs Sigma Chi, Sigma

Alpha Epsilon, and Sigma Alpha Epsilon—Massachusetts Gamma (collectively, the

“Organizational Plaintiffs”), by and through their undersigned counsel, hereby respond and object

to Defendant President and Fellows of Harvard College’s First Set of Interrogatories (the

“Interrogatories”).

                               PRELIMINARY STATEMENT

1.     Organizational Plaintiffs’ responses to this First Set of Interrogatories (“Responses” or

“Responses and Objections”) do not constitute admissions that such Responses are relevant to the
     Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 234 of 240



INTERROGATORY NO. 11:

        State the basis for your contention, in paragraph 11 of your Complaint, that “Harvard’s

pressure campaign against students who join single-sex organizations has caused several single

sex organizations to close and intimidated many students who favor single-sex organizations into

silence.”

RESPONSE TO INTERROGATORY NO. 11:

        Due to the fact that discovery is ongoing in this Action, Organizational Plaintiffs object

on the grounds that this contention interrogatory is premature, and specifically reserve the right

to supplement their Responses as appropriate.

        Combined Response of All Organizational Plaintiffs

        Subject to and without waiving their objections, Organizational Plaintiffs that the basis of

this contention is as follows:

       The chapter of Alpha Epsilon Pi serving Harvard students disaffiliated from its national

        organization and formed a new, gender neutral social group “following the

        announcement of Harvard’s historic penalties n members of unrecognized single-gender

        social organizations.” Graham W. Bishai & Hannah Natanson, Alpha Epsilon Pi to Go

        Gender Neutral, The Crimson (Apr. 5, 2017), ALL00000681–ALL00000687. In its

        statement, Alpha Epsilon Pi noted that the “announcement of the sanctions certainly

        spurred our decision.” Id.

       When the chapter of Kappa Kappa Gamma serving Harvard students disaffiliated from

        its national organization, moreover, its president Tiana M. Menon “directly attributed the

        group’s decision to go co-ed to the College’s penalties” and “wrote that College

        administrators played a significant role in pushing the group to adopt gender-neutral


                                                 25
     Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 235 of 240



        membership practices.” Michael E. Xie, Kappa Kappa Gamma Now Gender-Neutral

        Club ‘The Fleur-de-Lis’, The Crimson (Jan. 8, 2018), ALL00001022–ALL00001026.

       In an official statement, Kappa Alpha Theta announced that the “disestablishment of

        Zeta Xi [Kappa Alpha Theta’s chapter serving Harvard students] is a direct result of

        sanctions placed by Harvard administrators on single-gender Greek organizations.” “By

        forcing women to make an impossible choice— between holding leadership positions

        and applying for scholarships and fellowships or being members of communities

        specifically designed to support and empower college women to have those

        aspirations—Harvard’s administrators placed our chapter in an untenable situation.”

        Mandy Burgett Wushinski, A Path We Would Not Have Chosen, Kappa Alpha Theta

        (July 23, 2018), ALL00001086–ALL00001088.

       Delta Gamma closed, “explicitly cit[ing] the sanctions as the impetus for the decision.”

        Caroline S. Engelmayer & Michael E. Xie, Delta Gamma Becomes First Social Group to

        Close in Response to Sanctions, The Crimson (Aug. 5, 2018), ALL00001089–

        ALL00001098.

       When Alpha Phi’s chapter serving Harvard students closed, Alpha Phi International

        wrote in a press release that “[the] decision was made in direct response to the sanctions

        placed by Harvard University administration on members of single-gender

        organizations.” Caroline S. Engelmayer & Michael E. Xie, Harvard’s Last Sorority

        Disappears as Alpha Phi Buckles to College Pressure, Goes Co-Ed, The Crimson (Aug.

        19, 2018), ALL00001099–ALL00001110.

Organizational Plaintiffs specifically incorporate in this Response each of the above-cited

documents in their entirety.


                                                26
     Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 236 of 240



       Sigma Alpha Epsilon—Massachusetts Gamma

       Further, subject to and without waiving its objections, Sigma Alpha Epsilon—

Massachusetts Gamma states that its members have been intimidated into silence. More

specifically, they recruit in secret now, conducting anonymous door drops and having

prospective members meet them out of the public eye. They also feel uncomfortable putting up

posters for the chapter around campus, or even wearing their Greek letters on campus without

fear of having the Sanctions Policy applied to them for supporting a single-gender organization.

INTERROGATORY NO. 12:

       In connection with your contention, in paragraphs 39 and 45 of your Complaint, that

Sigma Chi and Mass Gamma have been “harmed financially by Harvard’s . . . Policy because

[they] must spend more resources recruiting and ha[ve] fewer dues-paying members than [they]

otherwise would,” identify the specific financial harm that you claim was caused by the Policy

and the number of additional dues paying members that you claim Sigma Chi and Mass Gamma

each would have had but for the Policy, and state the basis for your response.

RESPONSE TO INTERROGATORY NO. 12:

       In addition to and specifically incorporating the foregoing General Objections,

Organizational Plaintiffs object to this Interrogatory on the grounds that, as used in this

interrogatory “identify,” “specific financial harm,” and “caused” are vague and overly broad.

       Sigma Chi

       Subject to and without waiving its objections, Sigma Chi states that a typical recruitment

cycle prior to the Sanctions Policy for its Kappa Eta chapter would see more than 300 eligible

men seek membership. This number has dwindled to just a little more than half of that number

since the Sanctions Policy went into effect. It is difficult to quantify the total damages incurred



                                                 27
     Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 237 of 240



by the chapter and Sigma Chi as there have been potentially hundreds of individuals who may

have become a member of Sigma Chi’s Kappa Eta chapter if it were not for the Sanctions Policy.

Sigma Chi’s Response to Interrogatory No. 6 provides just a few examples quantifying the

financial harm, and that Response is incorporated herein.

         Sigma Alpha Epsilon—Massachusetts Gamma

         Subject to and without waiving its objections, Sigma Alpha Epsilon—Massachusetts

Gamma states that its membership has significantly decreased since the Sanctions Policy, which

has led to reduced membership fees and, in turn, a reduced budget for the chapter. The

membership list for Sigma Alpha Epsilon—Massachusetts Gamma will be produced and

provided as Appendix C to these Responses, and Plaintiffs hereby designate Appendix C and the

information it contains as Highly Confidential—Attorneys’ Eyes Only under the Protective

Order.

INTERROGATORY NO. 13:

         Identify each person who has knowledge of the circumstances surrounding the allegations

in your Complaint and describe in detail each such person’s knowledge. If you intend to call any

such person as a witness at the trial of this matter, identify the person and describe the expected

testimony.

RESPONSE TO INTERROGATORY NO. 13:

         In addition to and specifically incorporating the foregoing General Objections,

Organizational Plaintiffs object to this Interrogatory on the grounds that the terms “knowledge,”

“circumstances,” and “surrounding” are vague, overly broad, unduly burdensome, and not

proportional to the needs of the case. Organizational Plaintiffs further object to this

Interrogatory to the extent it seeks information that is publicly available, that is equally available



                                                  28
Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 238 of 240
Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 239 of 240
     Case 1:18-cv-12485-NMG Document 58-1 Filed 06/29/20 Page 240 of 240



                                        VERIFICATION

       I,                  , state as follows:

        On behalf of Plaintiff Sigma Alpha Epsilon — Massachusetts Gamma (“Mass Gamma”)
and in my capacity as Chapter President of Mass Gamma, I have read the foregoing Responses to
Defendants’ First Set of Interrogatories, and they are true and correct to the best of my knowledge.
I am authorized to make this verification on behalf of Mass Gamma. The foregoing responses
represent a corporate response, based on records and information currently available, and
assembled by Mass Gamma members and representatives. Because these are corporate responses,
I do not necessarily have direct personal knowledge of every fact contained herein, nor does any
single individual. Mass Gamma reserves the right to make changes in or additions to any of these
answers if it appears at any time that errors or omissions have been made or if more accurate or
complete information becomes available. I declare under penalty of perjury of the laws of the
United States that the foregoing is true and correct.

Signed this 28th day of March, 2020.
